EX-10.73.01

 
[Carlsbad, CA]
[San Diego, CA]
[San Dimas, CA]
[San Juan Capistrano, CA]
[Woodbridge, CT]
[Baltimore, MD]
[Danvers, MA]
[Dedham, MA]
[Paramus, NJ]
[Arlington, VA]
[Richmond, VA]




 
MASTER LEASE AND SECURITY AGREEMENT
 
AMONG


HCP AUR1 CALIFORNIA A PACK, LLC,
 
a Delaware limited liability company,
 
HCP AUR1 CALIFORNIA B PACK, LLC,
a Delaware limited liability company,


HCP AUR1 CONNECTICUT, LLC,
a Delaware limited liability company,


HCP AUR1 MARYLAND, LLC,
a Delaware limited liability company,


HCP AUR1 MASSACHUSETTS, LLC,
a Delaware limited liability company,


HCP AUR1 NEW JERSEY, LLC,
a Delaware limited liability company, and


HCP AUR1 VIRGINIA, LLC,
a Delaware limited liability company,


as their interests may appear, as Lessor
 
AND
 
EMERITUS CORPORATION,
 
a Washington corporation,
 
as Lessee
 
Dated as of August 22, 2008
 




 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 



     
Page
ARTICLE I.
   
1
 
1.1
Leased Property; Term
1
ARTICLE II.
   
2
 
2.1
Definitions
2
ARTICLE III.
   
22
 
3.1
Rent
22
 
3.2
Additional Charges
23
 
3.3
Late Payment of Rent.
23
 
3.4
Net Lease
24
ARTICLE IV.
   
24
 
4.1
Impositions.
24
 
4.2
Utilities
25
 
4.3
Insurance
26
 
4.4
Impound Account
26
 
4.5
Tax Service
26
ARTICLE V.
   
26
 
5.1
No Termination, Abatement, etc
26
 
5.2
Termination with Respect to Fewer than All of the Facilities
27
 
5.3
Abatement Procedures
27
ARTICLE VI.
   
27
 
6.1
Ownership of the Leased Property
27
 
6.2
Personal Property
28
 
6.3
Transfer of Personal Property and Capital Additions to Lessor
28
ARTICLE VII.
   
28
 
7.1
Condition of the Leased Property
28
 
7.2
Use of the Leased Property
28
 
7.3
Lessor to Grant Easements, etc
30
 
7.4
Preservation of Facility Value
30
ARTICLE VIII.
   
31
 
8.1
Compliance with Legal and Insurance Requirements, Instruments, etc.
31


 
i

--------------------------------------------------------------------------------

 


ARTICLE IX.
   
31
 
9.1
Maintenance and Repair
31
 
9.2
Encroachments, Restrictions, Mineral Leases, etc
32
 
9.3
On-Going Capital Projects
33
 
9.4
Inspections; Due Diligence Fee
35
 
9.5
Initial Planned Capital Refurbishment Projects.
35
ARTICLE X.
   
41
 
10.1
Construction of Capital Additions to the Leased Property
41
ARTICLE XI.
   
41
 
11.1
Liens
41
ARTICLE XII.
   
42
 
12.1
Permitted Contests
42
ARTICLE XIII.
   
42
 
13.1
General Insurance Requirements
42
 
13.2
Replacement Cost
44
 
13.3
Additional Insurance
44
 
13.4
Waiver of Subrogation
44
 
13.5
Policy Requirements
44
 
13.6
Increase in Limits
45
 
13.7
Blanket Policies and Policies Covering Multiple Locations
45
 
13.8
No Separate Insurance
45
 
13.9
Insurance Requirements Under the Existing Loan Documents; Replacement Loan
Documents
45
ARTICLE XIV.
   
45
 
14.1
Insurance Proceeds
45
 
14.2
Insured Casualty.
46
 
14.3
Uninsured Casualty
47
 
14.4
No Abatement of Rent
47
 
14.5
Waiver
47
ARTICLE XV.
   
47
 
15.1
Condemnation
47
ARTICLE XVI.
   
48
 
16.1
Events of Default
48


 
ii

--------------------------------------------------------------------------------

 


 
16.2
Certain Remedies
51
 
16.3
Damages
51
 
16.4
Receiver
52
 
16.5
Lessee's Obligation to Purchase
52
 
16.6
Waiver
53
 
16.7
Application of Funds
53
 
16.8
Facility Operating Deficiencies
53
 
16.9
[Intentionally omitted].
54
 
16.1
Lessor's Security Interest
54
 
16.11
Leases and Residential Care Agreements
55
 
16.12
SNF Beds and SNF Operator
56
ARTICLE XVII.
   
56
 
17.1
Lessor's Right to Cure Lessee's Default
56
ARTICLE XVIII.
   
56
 
18.1
Purchase of the Leased Property; Rights of Lessee Prior to Closing.
56
ARTICLE XIX.
   
58
 
19.1
[Intentionally Omitted]
58
 
19.2
Lessor's Extension Rights and Early Termination
58
ARTICLE XX.
   
59
 
20.1
Holding Over
59
ARTICLE XXI.
   
59
 
21.1
Letter of Credit or Cash Security Deposit
59
 
21.2
Requirements for Letters of Credit
59
 
21.3
Cash Security Deposit
60
 
21.4
Timing for Letters of Credit or Cash Security Deposit
60
 
21.5
Uses of Letters of Credit or Cash Security Deposit
60
ARTICLE XXII.
   
61
 
22.1
Risk of Loss
61
ARTICLE XXIII.
   
61
 
23.1
General Indemnification
62
ARTICLE XXIV.
   
62


 
iii

--------------------------------------------------------------------------------

 


 
24.1
Transfers.
62
ARTICLE XXV.
   
71
 
25.1
Officer's Certificates and Financial Statements
71
ARTICLE XXVI.
   
73
 
26.1
Lessor's Right to Inspect and Show the Leased Property
73
ARTICLE XXVII.
   
74
 
27.1
No Waiver
74
ARTICLE XXVIII.
   
74
 
28.1
Remedies Cumulative
74
ARTICLE XXIX.
   
74
 
29.1
Acceptance of Surrender
74
ARTICLE XXX.
   
74
 
30.1
No Merger
74
ARTICLE XXXI.
   
74
 
31.1
Conveyance by Lessor
74
 
31.2
New Lease
75
ARTICLE XXXII.
   
76
 
32.1
Quiet Enjoyment
76
ARTICLE XXXIII.
   
76
 
33.1
Notices
76
ARTICLE XXXIV.
   
77
 
34.1
Appraiser
77
ARTICLE XXXV.
   
78
 
35.1
Lessee's Option to Purchase the Leased Property.
78
 
35.2
Defaults.
79
 
35.3
Escrow Provisions.
81
 
35.4
Assurances
82


 
iv

--------------------------------------------------------------------------------

 

 
35.5
Lessor's Election of 1031 Exchange.
82
ARTICLE XXXVI.
   
82
 
36.1
Lessor May Grant Liens
82
 
36.2
Attornment
83
 
36.3
Compliance with Facility Mortgage Documents
84
ARTICLE XXXVII.
   
84
 
37.1
Hazardous Substances
84
 
37.2
Notices
85
 
37.3
Remediation
85
 
37.4
Indemnity
85
 
37.5
Environmental Inspection
86
 
37.6
Pre-Existing Environmental Conditions
87
ARTICLE XXXVIII.
   
87
 
38.1
Memorandum of Lease
87
ARTICLE XXXIX.
   
88
 
39.1
Sale of Assets
88
ARTICLE XL.
   
88
 
40.1
Subdivision
88
ARTICLE XLI.
   
89
 
41.1
Authority
89
ARTICLE XLII.
   
89
 
42.1
Attorneys' Fees
89
 
42.2
Set-Up Costs
89
ARTICLE XLIII.
   
89
 
43.1
Brokers
89
ARTICLE XLIV.
   
89
 
44.1
SUBMISSION TO ARBITRATION.
89
ARTICLE XLV.
   
92
 
45.1
Miscellaneous
92


 
v

--------------------------------------------------------------------------------

 

ARTICLE XLVI.
   
97
 
46.1
Provisions Relating to Master Lease
97
 
46.2
Treatment of Lease
97
ARTICLE XLVII.
   
97
 
47.1
Delays in Delivery of Possession and Commencement Date
97
ARTICLE XLVIII.
   
98
 
48.1
Lessor's Conditions to Continued Effectiveness of Lease
98
 
48.2
Lessee's Conditions to Continued Effectiveness of Lease.
101
 
48.3
Amendment to Lease
102
ARTICLE XLIX.
   
103
 
49.1
Certain Additional Representations and Warranties by Lessee
103
       
Exhibits:
             
Exhibit A
 
Legal Description of the Land
 
Exhibit B
 
List of Lessor's Personal Property
 
Exhibit C
 
Description of Facilities and Certain Material Terms
 
Exhibit D
 
Form of Letter of Credit
 
Exhibit E
 
Form of Amendment to Lease
         
Schedules:
             
Schedule 7.4.1
 
Excluded Facilities
 


 
vi

--------------------------------------------------------------------------------

 


MASTER LEASE AND SECURITY AGREEMENT
 
THIS MASTER LEASE AND SECURITY AGREEMENT (“Lease”) is dated as of the 22nd day
of August, 2008 (the “Effective Date”), and is among HCP AUR1 CALIFORNIA A PACK,
LLC, a Delaware limited liability company (“HCP California A Pack”), HCP AUR1
CALIFORNIA B PACK, LLC, a Delaware limited liability company (“HCP California B
Pack”), HCP AUR1 CONNECTICUT, LLC, a Delaware limited liability company (“HCP
Connecticut”), HCP AUR1 MARYLAND, LLC, a Delaware limited liability company
(“HCP Maryland”), HCP AUR1 MASSACHUSETTS, LLC, a Delaware limited liability
company (“HCP Massachusetts”), HCP AUR1 NEW JERSEY, LLC, a Delaware limited
liability company (“HCP New Jersey”) and HCP AUR1 VIRGINIA, LLC, a Delaware
limited liability company (“HCP Virginia,” and together with HCP California A
Pack, HCP California B Pack, HCP Connecticut, HCP Maryland, HCP Massachusetts
and HCP New Jersey, as their interests may appear, “Lessor”) and EMERITUS
CORPORATION, a Washington corporation (“Emeritus” or “Lessee”).
 
ARTICLE I.                                
 
1.1 Leased Property; Term
 
Upon and subject to the terms and conditions hereinafter set forth, Lessor
leases to Lessee and Lessee leases from Lessor all of Lessor’s rights and
interests in and to the following with respect to each Facility (as defined
below) (collectively the “Leased Property”):
 
(a) subject to the provisions of Section 45.1.9 below, the real property or
properties described in Exhibits A-1 through A-11 attached hereto (collectively,
the “Land”);
 
(b) all buildings, structures, Fixtures (as hereinafter defined) and other
improvements of every kind now or hereafter located on the Land including,
alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines
(on-site and off-site to the extent Lessor has obtained any interest in the
same), parking areas and roadways appurtenant to such buildings and structures
and Capital Additions funded by Lessor of each such Facility (collectively, the
“Leased Improvements”);
 
(c) all easements, rights and appurtenances relating to the Land and the Leased
Improvements of each Facility (collectively, the “Related Rights”);
 
(d) all equipment, machinery, fixtures, and other items of real and/or personal
property, including all components thereof, now and hereafter located in, on or
used in connection with and permanently affixed to or incorporated into the
Leased Improvements, including all furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems, apparatus, sprinkler systems, fire and theft
protection equipment, and built-in oxygen and vacuum systems, all of which, to
the greatest extent permitted by law, are hereby deemed to constitute real
 

 
1

--------------------------------------------------------------------------------

 

estate, together with all replacements, modifications, alterations and additions
thereto of each Facility (collectively, the “Fixtures”); and
 
(e) the machinery, equipment, furniture and other personal property described on
Exhibit B attached hereto, together with all replacements and substitutes
therefor of each Facility (collectively, “Lessor’s Personal Property”).
 
SUBJECT, HOWEVER, to the easements, encumbrances, covenants, conditions and
restrictions and other matters which affect the Leased Property of each Facility
as of the Commencement Date (as hereinafter defined), or which are created
thereafter as permitted hereunder to have and to hold for a fixed term (the
“Term”) commencing on the Commencement Date and ending at 11:59 p.m. Los Angeles
time on the Expiration Date (as hereinafter defined).
 
ARTICLE II.                                
 
2.1 Definitions
 
.  For all purposes of this Lease, except as otherwise expressly provided or
unless the context otherwise requires, (i) the terms defined in this Article
have the meanings assigned to them in this Article and include the plural as
well as the singular; (ii) all accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP as at the time
applicable; (iii) all references in this Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Lease; (iv) the word “including” shall have the same
meaning as the phrase “including, without limitation,” and other similar
phrases; and (v) the words “herein,” “hereof” and “hereunder” and other similar
words refer to this Lease as a whole and not to any particular Article, Section
or other subdivision:
 
1031 Exchange:  As defined in Section 35.5.
 
AAA:  As defined in Article XLIV.
 
Access Agreement:  The Access and License Agreement dated of even date with the
Effective Date.
 
Accommodator:  As defined in Section 35.5.
 
Additional Charges:  As defined in Article III.
 
Affiliate:  Any Person which, directly or indirectly (including through one or
more intermediaries), controls or is controlled by or is under common control
with any other Person, including any Subsidiary of a Person.  For purposes of
this definition, the definition of “Controlling Person” below, and Article XXIV
below, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly (including through one
or more intermediaries), of the power to direct or cause the direction of the
management and policies of such Person, through the ownership of voting
securities, partnership interests or other equity interests.  Without limiting
the generality of the foregoing, when used with respect to any corporation, the
term “Affiliate” shall also include (i) any Person which owns, directly or
indirectly (including through one or more intermediaries), Fifty Percent (50%)
or more of any
 

 
2

--------------------------------------------------------------------------------

 

class of voting security or equity interests of such corporation, (ii) any
Subsidiary of such corporation and (iii) any Subsidiary of a Person described in
clause (i).  Notwithstanding anything to the contrary in this definition, with
respect to Lessee and any Guarantor, the term “Affiliate” shall exclude any
Person that is an affiliate of Daniel R. Baty and that but for its relationship
with Daniel R. Baty would not otherwise be considered an Affiliate of Lessee or
such Guarantor.
 
Aggregate Costs of the Planned Capital Refurbishment Project:  With respect to
each Planned Capital Refurbishment Project for a Facility, the actual
out-of-pocket costs actually incurred by Lessee pursuant to the provisions of
this Lease in connection with such Planned Capital Refurbishment Project for
such Facility, including all costs of design, construction, installation and
obtaining all governmental approvals and permits with respect to such Planned
Capital Refurbishment Project) for such Facility, the Planned Capital
Refurbishment Project Site Review Fees for such Facility and the Planned Capital
Refurbishment Project Lessor Costs for such Facility.
 
Allocated Minimum Aggregate Costs of the Planned Capital Refurbishment
Project:  With respect to each Facility, the “Allocated Minimum Aggregate Costs
of the Planned Capital Refurbishment Project(s)” specified for and allocated to
Facility as set forth on Exhibit C attached hereto; provided, however, that
Lessor shall not unreasonably withhold its approval to the reallocation of such
“Allocated Minimum Aggregate Costs of the Planned Capital Refurbishment Project”
among the Facilities so long as the aggregate of the Allocated Planned Capital
Refurbishment Allowance for all Facilities does not exceed $3,000,000.00,
notwithstanding such reallocation or the actual Aggregate Costs of the Planned
Capital Refurbishment Project(s) for all Facilities.
 
Allocated Minimum Rent:  With respect to each Facility, the amount of Minimum
Rent allocated to such Facility as set forth on Exhibit C attached hereto (or
any amendment or supplement thereto) (subject to increase as set forth in
Article III or any other express provision of this Lease or any amendment hereto
providing for an increase in Minimum Rent); provided, however, that Lessor and
Lessee acknowledge and agree that such allocation is solely for purposes of
implementing the provisions of Sections 5.2, 5.3 and 31.2 hereof and the
determination of Transfer Consideration for purposes of Section
24.1.2.2.  Except for such Sections, the Minimum Rent and other Rent payable
hereunder is payable for all Facilities as a single, integrated and indivisible
economic unit, and that but for such integration, the Minimum Rent and other
Rent payable under this Lease would have been computed on a different basis.
 
Allocated Minimum Purchase Price:  With respect to each Facility, the sum of the
“Allocated Minimum Purchase Price” allocated to such Facility as set forth on
Exhibit C attached hereto, plus all Capital Additions Costs funded by Lessor for
such Facility; provided, however, that Lessor and Lessee acknowledge and agree
that such allocation is solely for purposes of implementing the provisions of
Sections 5.2, 14.2, 15.1.4, 16.5 and 31.2 hereof.  Except for such Sections, the
Purchase Option Price payable hereunder is payable for all Facilities as a
single, integrated and indivisible economic unit, and that but for such
integration, the Purchase Option Price payable under this Lease would have been
computed on a different basis.
 

 
3

--------------------------------------------------------------------------------

 

Allocated Planned Capital Refurbishment Project Allowance:  With respect to each
Facility, a total aggregate allowance for all Planned Capital Refurbishment
Project(s) at such Facility equal to the lesser of (i) one-half (1/2) of the sum
of the “Allocated Minimum Aggregate Costs of the Planned Capital Refurbishment
Project(s)” specified for and allocated to such Facility as set forth on Exhibit
C attached hereto (as the same may be reallocated with the approval of Lessor
has provided in the definition of “Allocated Minimum Aggregate Costs of the
Planned Capital Refurbishment Project” above) or (ii) one-half (1/2) of the
actual Aggregate Costs of the Planned Capital Refurbishment Project(s) with
respect to such Facility.  Notwithstanding anything to the contrary in this
Lease, the portion of the Allocated Planned Capital Refurbishment Project
Allowance allocated to each Facility shall not count towards the Annual Minimum
Capital Project Amount with respect to such Facility, and Lessee’s expenditure
and reimbursement of all or any portion of the Aggregate Costs of the Planned
Capital Refurbishment Project(s) for any Planned Capital Refurbishment
Project(s) for such Facility shall be in addition to the Annual Minimum Capital
Project Amount with respect to such Facility.
 
Annual Minimum Capital Project Amount:  During each Lease Year, the following
amounts:
 
(i)           With respect to the first (1st) and second (2nd) Lease Years,
subject to Section 9.5 below, Zero Dollars ($0).
 
(ii)           With respect to the third (3rd) Lease Year for each Facility,
Five Hundred Fifty Dollars ($550.00) per licensed bed (in the case of the SNF
Beds located within any Facility) or living unit located on the Leased Property
of such Facility.
 
(iii)           With respect to the fourth (4th) Lease Year for each Facility,
Six Hundred Dollars ($600.00) per licensed bed (in the case of the SNF Beds
located within any Facility) or living unit located on the Leased Property of
such Facility.
 
(iv)           With respect to the fifth (5th) Lease Year for each Facility, Six
Hundred Fifty Dollars ($650.00) per licensed bed (in the case of the SNF Beds
located within any Facility) or living unit located on the Leased Property of
such Facility.
 
Commencing upon the expiration of the fifth (5th) Lease Year, and upon the
expiration of each Lease Year thereafter during the Term, the then current
Annual Minimum Capital Project Amount shall be equal to the Annual Minimum
Capital Project Amount in effect as of the expiration of the immediately prior
Lease Year, as increased by a percentage equal to the greater of Three Percent
(3.0%) or the applicable CPI Increase.


Annual Minimum Capital Project Amount Overage:  With respect to each Facility
for any Lease Year, an amount equal to (a) the sum of (i) the Capital Project
Costs incurred and paid by Lessee in funding Capital Projects for each
Facility in the immediately preceding two (2) Lease Years and for which Lessor
has received paid invoices, receipts or other commercially reasonable evidence
or supporting information as is customary to evidence such expenditures,
verifying the cost and payment of funding such Capital Projects, and an
Officer’s Certificate certifying that the applicable item(s) of Capital Projects
have been completed, less (ii) the
 

 
4

--------------------------------------------------------------------------------

 

amounts disbursed by Lessor to Lessee from any Replacement Reserve on account of
such Capital Projects to such Facility in accordance with the terms of Section
9.3.1, in excess of (b) the Annual Minimum Capital Project Amount for such
Facility for such prior two (2) Lease Year period.
 
Appraiser:  As defined in Article XXXIV.
 
Architect:   With respect to each Planned Capital Refurbishment Project for a
Facility, the architect and/or engineer selected by Lessee in connection with
the design and construction of such Planned Capital Refurbishment Project for
such Facility and approved by Lessor, which approval shall not be unreasonably
withheld or delayed so long as such architect is licensed in the State in which
such Facility is located and has experience with the type and scope of the
project for which he/she is being retained.
 
Award:  All compensation, sums or anything of value awarded, paid or received on
a total or partial Condemnation.
 
Bankruptcy Code:  The United Stated Bankruptcy Code (11 U.S.C. § 101 et seq.),
and any successor statute or legislation thereto.
 
Base Period:  The period commencing on that date which is eighteen (18) months
prior to the date any appraisal of any Facility is made pursuant to the
provisions of Article XXXIV and ending on the date which is six (6) months prior
to the date any such appraisal of such Facility is made.
 
BLS:  Bureau of Labor Statistics, U.S. Department of Labor.
 
Business Day:  Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York are authorized,
or obligated, by law or executive order, to close.
 
Capital Additions:  With respect to any Facility, one or more new buildings, or
one or more additional structures annexed to any portion of any of the Leased
Improvements of such Facility, or the material expansion of existing
improvements, which are constructed on any parcel or portion of the Land of such
Facility, during the Term, including construction of a new wing or new story, or
the renovation of existing improvements on the Leased Property of such Facility
in order to provide a functionally new facility needed to provide services not
previously offered in such Facility.
 
Capital Addition Costs:  The costs of any Capital Addition made to the Leased
Property whether paid for by Lessee or Lessor, including (i) all permit fees and
other costs imposed by any governmental authority, the cost of site preparation,
the cost of construction including materials and labor, the cost of supervision
and related design, engineering and architectural services, the cost of any
fixtures, and if and to the extent approved by Lessor, the cost of construction
financing; (ii) fees paid to obtain necessary licenses and certificates; (iii)
if and to the extent approved by Lessor in writing and in advance, the cost of
any land contiguous to the Leased Property which is to become a part of the
Leased Property purchased for the purpose of placing thereon the Capital
Addition or any portion thereof or for providing means of
 

 
5

--------------------------------------------------------------------------------

 

access thereto, or parking facilities therefor, including the cost of surveying
the same; (iv) the cost of insurance, real estate taxes, water and sewage
charges and other carrying charges for such Capital Addition during
construction; (v) the cost of title insurance; (vi) reasonable fees and expenses
of legal counsel; (vii) filing, registration and recording taxes and fees;
(viii) documentary stamp and similar taxes; and (ix) all reasonable costs and
expenses of Lessor and any Person which has committed to finance the Capital
Addition, including (a) the reasonable fees and expenses of their respective
legal counsel; (b) printing expenses; (c) filing, registration and recording
taxes and fees; (d) documentary stamp and similar taxes; (e) title insurance
charges and appraisal fees; (f) rating agency fees; and (g) commitment fees
charged by any Person advancing or offering to advance any portion of the
financing for such Capital Addition.
 
Capital Project:  Repairs and replacements to the Leased Property, or any
portion thereof, which are categorized under GAAP as a capital expense and not
as an operating expense; provided, however, that in no event shall the term
“Capital Project” be deemed to include any Capital Additions.
 
Capital Project Costs:  All out-of-pocket costs reasonably incurred by Lessee in
connection with a Capital Project, excluding, however, any amounts that are
financed by Lessee and secured by a lien on the Personal Property relating
thereto.
 
Close of Escrow:  As defined in Article XXXV.
 
Code:  The Internal Revenue Code of 1986, as amended.
 
Collateral:  As defined in Section 16.10.1.
 
Commencement Date:  As defined in Section 47.1.
 
Commercial Occupancy Arrangement:  Any commercial (as opposed to resident or
patient) Occupancy Arrangement.
 
Completion Date: With respect to each Planned Capital Refurbishment Project for
a Facility, the date on which the construction/performance of such Planned
Capital Refurbishment Project for such Facility has been “substantially
completed” and that Lessor has received the following:  (i) a certificate of
substantial completion from the Architect in a form reasonably acceptable to
Lessor, (ii) to the extent applicable based upon the nature of such Planned
Capital Refurbishment Project for such Facility, a certificate of occupancy or
its equivalent issued in accordance with all Legal Requirements and by the
appropriate governmental authority having jurisdiction over the Leased Property
of such Facility which permits the occupancy and use of the improvements
constructed as part of such Planned Capital Refurbishment Project for such
Facility and (iii) all other licenses, authorizations and permits, if any,
required by any governmental authority for the use and operation of such Planned
Capital Refurbishment Project for such Facility as part of the Facility for its
Primary Intended Use.  For purposes of this definition, “substantially
completed” shall mean that the improvements being constructed/performed as part
of such Planned Capital Refurbishment Project for such Facility
 

 
6

--------------------------------------------------------------------------------

 

have been substantially completed in accordance with the Plans and
Specifications therefor, except for Punch List Items that remain to be
completed.
 
Condemnation:  The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Lessor to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.
 
Condemnor:  Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.
 
Consolidated Financials:  For any fiscal year or other accounting period for any
Person and its consolidated Subsidiaries, statements of earnings and retained
earnings and of changes in financial position for such period and for the period
from the beginning of the respective fiscal year to the end of such period and
the related balance sheet as of the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
and prepared in accordance with GAAP.
 
Consolidated Net Worth:  At any time, the sum of the following for any Person
and its consolidated Subsidiaries, on a consolidated basis determined in
accordance with GAAP:
 
(i)           Shareholders’ Equity of such Person, minus
 
(ii)           goodwill of such Person.
 
Construction Contracts:  With respect to each Planned Capital Refurbishment
Project for a Facility, the contracts between Lessee and the General Contractor,
Lessee and the Architect and/or Lessee or any other contractor (including
subcontractors) relating to rendering of services or furnishing of materials in
connection with the construction/performance of such Planned Capital
Refurbishment Project for such Facility, contracts between the General
Contractor and any subcontractor and contracts between any of the foregoing and
any other Person relating to rendering of services or furnishing of materials in
connection with construction/performance of such Planned Capital Refurbishment
Project for such Facility.
 
Controlling Person:  Any (i) Person(s) which, directly or indirectly (including
through one or more intermediaries), controls Lessee and would be deemed an
Affiliate of Lessee, including any partners, shareholders, principals, members,
trustees and/or beneficiaries of any such Person(s) to the extent the same
control Lessee and would be deemed an Affiliate of Lessee, and (ii) Person(s)
which controls, directly or indirectly (including through one or more
intermediaries), any other Controlling Person(s) and which would be deemed an
Affiliate of any such Controlling Person(s).
 
Cost of Living Index:  The Consumer Price Index for All Urban Consumers, U.S.
City Average (1982-1984 = 100), published by the BLS, or such other renamed
index.  If the BLS changes the publication frequency of the Cost of Living Index
so that a Cost of Living Index is not available to make a cost-of-living
adjustment as specified herein, the cost-of-living adjustment shall be based on
the percentage difference between the Cost of Living Index for the
 

 
7

--------------------------------------------------------------------------------

 

closest preceding month for which a Cost of Living Index is available and the
Cost of Living Index for the comparison month as required by this Lease.  If the
BLS changes the base reference period for the Cost of Living Index from 1982-84
= 100, the cost-of-living adjustment shall be determined with the use of such
conversion formula or table as may be published by the BLS.  If the BLS
otherwise substantially revises, or ceases publication of the Cost of Living
Index, then a substitute index for determining cost-of-living adjustments,
issued by the BLS or by a reliable governmental or other nonpartisan
publication, shall be reasonably selected by Lessor.
 
County:  With respect to each Facility, the County or Township in which the
Leased Property of such Facility is located.
 
CPI Increase:  The percentage increase, if any, in (i) the Cost of Living Index
published for the month which is two (2) months prior to the commencement of the
applicable Lease Year, over (ii) the Cost of Living Index published for the
month which is fourteen (14) months prior to the commencement of the applicable
Lease Year.
 
Current Lease:  As defined in Section 47.1.
 
Current Lessees:  As defined in Section 47.1.
 
Current Manager:  As defined in Section 47.1.
 
Current Management Agreement:  As defined in Section 47.1.
 
Date of Taking:  The date the Condemnor has the right to possession of the
property being condemned.
 
EBITDAR:  With respect to each Facility for any applicable period, the earnings
from such Facility, determined on the basis of GAAP applied on a consistent
basis, before interest, taxes, depreciation, amortization and rents (including
Rents under this Lease) for the corresponding period, as determined on the basis
of GAAP applied on a consistent basis, less an imputed management fee for such
Facility in the amount of five percent (5%) of all Gross Revenues for such
Facility during the corresponding period.
 
EBITDARM:  With respect to each Facility for any applicable period, EBITDAR for
such Facility, plus an imputed management fee for such Facility in the amount of
Five Percent (5%) of all Gross Revenues for such Facility during the
corresponding period, as determined on the basis of GAAP applied on a consistent
basis.
 
EBITDARM Coverage:  With respect to each Facility, for any applicable period,
calculated as of the last day of such period, the ratio of EBITDARM for such
Facility attributable to such period to the total Allocated Minimum Rent payable
for such Facility for such period under this Lease.
 
Effective Date:  As defined in preamble.
 
Emeritus:  As defined in the preamble.
 

 
8

--------------------------------------------------------------------------------

 

Environmental Costs:  As defined in Article XXXVII.
 
Environmental Laws:  Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders, decrees,
judgments, whether statutory or common law, as amended from time to time, now or
hereafter in effect, or promulgated, pertaining to the environment, public
health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, clean-up, transportation or regulation of
any Hazardous Substance, including the Clean Air Act, the Clean Water Act, the
Toxic Substances Control Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act, the
Federal Insecticide, Fungicide, Rodenticide Act, the Safe Drinking Water Act and
the Occupational Safety and Health Act.
 
Escrow:  As defined in Article XXXV.
 
Escrow Holder:  As defined in Article XXXV.
 
Event of Default:  As defined in Article XVI.
 
Excess Value:  The positive amount, if any, by which the aggregate Fair Market
Value of the Leased Property of all of Facilities then subject to the terms of
this Lease and any New Lease(s) hereafter with or in favor of Lessor or any
Affiliate of Lessor exceeds the sum of (i) the Minimum Purchase Price hereunder
and the aggregate Minimum Purchase Price(s) under any New Lease(s) hereafter
with or in favor of Lessor or any Affiliate of Lessor, plus (ii) the positive
amount, if any, by which the purchase price paid by Lessee for any Facility
acquired by Lessee pursuant to any of Articles XIV or XV or Section 16.5 exceeds
the Allocated Minimum Purchase Price for such Facility.
 
Excluded Facilities:  As defined in Section 7.4.1.
 
Existing Facility Mortgagee Consent:  As defined in Section 48.1.1(d).
 
Existing Facility Mortgages:  The Facility Mortgages relating to the Existing
Loan and the other Existing Facility Mortgage Loan Documents, which shall
continue to encumber the Leased Property of one or more of the Facilities and be
superior to this Lease and the leasehold estate created hereby following the
Effective Date and Commencement Date, unless paid in full at anytime after the
Effective Date or Commencement Date by Lessor in its sole and absolute
discretion.
 
Existing Facility Mortgage Loan Documents:  The Facility Mortgage Loan Documents
relating to the Existing Loan, including the Existing Facility Mortgages, as the
same may be amended, modified or supplemented in connection with any Existing
Facility Mortgagee Consent.
 
Existing Loan:  The certain loan in the original principal amount of
$100,000,000, made by HSH Nordbank AG, as lender, to each Person comprising
“Lessor” under this Lease, collectively, as borrower.
 

 
9

--------------------------------------------------------------------------------

 

Expiration Date:  With respect to each Facility, the expiration of the tenth
(10th) Lease Year.
 
Facility:  Each facility being (and to be) operated or proposed to be operated
on, the Leased Property as more particularly described on Exhibit C attached
hereto, together with any Capital Additions.
 
Facility Mortgage:  As defined in Article XIII.
 
Facility Mortgage Loan Documents:  With respect to each Facility Mortgage, the
applicable Facility Mortgage, loan or credit agreement, lease, note, collateral
assignment instruments, guarantees, indemnity agreements and other documents or
instruments evidencing, securing or otherwise relating to the loan made, credit
extended, lease or other financing vehicle pursuant thereto.
 
Facility Mortgagee:  As defined in Article XIII.
 
Facility Operating Deficiency:  With respect to any Facility, a deficiency in
the conduct of the operation of such Facility which, in the reasonable
determination of Lessor, if not corrected within a reasonable time, would have
the likely effect of jeopardizing such Facility’s licensure or certification
under government reimbursement programs or third party provider agreements.
 
Fair Market Rental:  With respect to each Facility, the fair market rental value
of the Leased Property of such Facility, or applicable portion thereof
(including any periodic increases therein), determined in accordance with the
appraisal procedures set forth in Article XXXIV.
 
Fair Market Value:  With respect to each Facility, the fair market value of the
Leased Property and all Capital Additions of such Facility, or applicable
portion(s) thereof, determined in accordance with the appraisal procedures set
forth in Article XXXIV and this definition.  Fair Market Value shall be the
higher value obtained by assuming that the Leased Property and all Capital
Additions of such Facility is either unencumbered by this Lease or encumbered by
this Lease.  Further, in determining Fair Market Value the Leased Property of
such Facility and all Capital Additions of such Facility shall be valued at
their highest and best use which shall be presumed to be as a fully-permitted
Facility operated in accordance with the provisions of this Lease.  Fair Market
Value of the Leased Property and all Capital Additions of such Facility shall
not include “going concern” or “business enterprise” value attributable to
factors other than the highest and best use of the Leased Property and all
Capital Additions of such Facility.  In addition, the following specific matters
shall be factored in or out, as appropriate, in determining Fair Market Value:
 
(i)           The negative value of (a) any deferred maintenance or other items
of repair or replacement of the Leased Property or any Capital Additions of such
Facility reasonably required to restore such Lease Property or Capital Additions
to the condition required pursuant to Section 9.1.1 below, (b) any then current
or prior licensure or certification violations and/or admissions holds and (c)
any other breach or failure of Lessee to perform or observe its
 

 
10

--------------------------------------------------------------------------------

 

obligations hereunder shall not be taken into account; rather, the Leased
Property and all Capital Additions of such Facility, and every part thereof,
shall be deemed to be in the condition required by this Lease (i.e., good order
and repair) and Lessee shall at all times be deemed to have operated such
Facility in compliance with and to have performed all obligations of the Lessee
under this Lease.
 
(ii)           The occupancy level of the applicable Facility shall be deemed to
be the greatest of (a) the occupancy level as of the date any appraisal of such
Facility is performed in accordance with the provisions of Article XXXIV or (b)
the average occupancy during the Base Period.
 
(iii)           If the applicable Facility’s Primary Intended Use includes a
mixed use, then whichever of the following produces the highest positive value
shall be taken into account: (a) the resident mix, patient mix, case mix, and/or
diagnostic related group or acuity mix, as applicable, as of the date any
appraisal of such Facility is performed in accordance with the provisions of
Article XXXIV; or (b) the average of such mix during the Base Period.
 
Finally, in determining Fair Market Value in connection with a sale or transfer
of the Leased Property and all Capital Additions of any Facility to Lessee
pursuant to the terms of this Lease, the positive or negative effect on the
value of the Leased Property and all Capital Additions of such Facility
attributable to such factors as the interest rate, amortization schedule,
maturity date, prepayment penalty and other terms and conditions of any
encumbrance placed thereon by Lessor which will not be removed at or prior to
the date of such sale or transfer shall be taken into account.
 
Fixtures:  With respect to each Facility, the Fixtures (as defined in Article I)
of such Facility.
 
GAAP:  U.S. generally accepted accounting principles.
 
General Contractor:  With respect to each Planned Capital Refurbishment Project
for a Facility, the general contractor selected by Lessee and approved by Lessor
in connection with the construction/performance of such Planned Capital
Refurbishment Project for such Facility, which approval of such general
contractor shall not be unreasonably withheld or delayed so long as such general
contractor has all required State and local licenses and permits, is bondable
and has sufficient experience with the size, type and scope of such Planned
Capital Refurbishment Project for such Facility.
 
Gross Revenues:  With respect to each Facility, all revenues received or
receivable from or by reason of the operation of such Facility or any other use
of the Leased Property of such Facility, Lessee’s Personal Property and all
Capital Additions, including all revenues received or receivable for the use of
or otherwise attributable to units, rooms, beds and other facilities provided,
meals served, services performed (including ancillary services), space or
facilities subleased or goods sold on or from the Leased Property and all
Capital Additions of such Facility; provided, however, that Gross Revenues shall
not include:
 
(i)           bad debt in accordance with GAAP;
 

 
11

--------------------------------------------------------------------------------

 

(ii)           non-operating revenues such as interest income or income from the
sale of assets not sold in the ordinary course of business; and
 
(iii)           federal, state or local excise taxes and any tax based upon or
measured by such revenues, where any such federal, state or local excise tax is
added to or made a part of the amount billed to the patient or other recipient
of such services or goods, whether included in the billing or stated separately.
 
Gross Revenues for each Lease Year of such Facility shall reflect all cost
report settlement adjustments, whether positive or negative, received in or
payable during such Lease Year in accordance with GAAP relating to health care
accounting, regardless of the year that such settlement amounts are applicable
to; provided, however, that to the extent settlement amounts are applicable to
years, or portions thereof, prior to the Commencement Date, such settlement
amounts shall not be included in Gross Revenues for the Lease Year of such
Facility in which such settlement amounts are received or paid.  Gross Revenues
shall also include the Gross Revenues of any Occupant under a Commercial
Occupancy Arrangement, i.e., the Gross Revenues generated from the operations
conducted on or from such subleased, licensed or other used or occupied portion
of the Leased Property and all Capital Additions of such Facility shall be
included directly in the Gross Revenues; provided, however, that the rent
received or receivable by Lessee from or under such Commercial Occupancy
Arrangement shall be excluded from Gross Revenues for such purpose.
 
Guarantors:  Any future guarantor of Lessee’s obligations under this Lease
pursuant to a written Guaranty which shall be required to be delivered to Lessor
in the event the Lessee at anytime ceases to be Emeritus (each, a “Guarantor”).
 
Guaranties:  Collectively, any future written guaranties of Lessee’s obligations
under this Lease made by any Guarantor.
 
Handling:  As defined in Article XXXVII.
 
Hazardous Substances:  Collectively, any petroleum, petroleum product or
byproduct or any substance, material or waste regulated or listed pursuant to
any Environmental Law.
 
HCP:  HCP, Inc., a Maryland corporation, and its successors and assigns.
 
HCP California A Pack:  As defined in the preamble.
 
HCP California B Pack:  As defined in the preamble.
 
HCP Connecticut:  As defined in the preamble.
 
HCP Maryland:  As defined in the preamble.
 
HCP Massachusetts:  As defined in the preamble.
 
HCP New Jersey:  As defined in the preamble.
 

 
12

--------------------------------------------------------------------------------

 

HCP Virginia:  As defined in the preamble.
 
HSR Act:  The Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
 
Impositions:  Collectively, all taxes, including capital stock, franchise and
other state taxes of Lessor (and, if Lessor is not HCP, of HCP as a result of
its investment in Lessor), ad valorem, sales, use, single business, gross
receipts, transaction privilege, rent or similar taxes; assessments including
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
Term; ground rents; water, sewer and other utility levies and charges; excise
tax levies; fees including license, permit, inspection, authorization and
similar fees; and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character in respect of the Leased Property, any Capital Additions and/or the
Rent and all interest and penalties thereon attributable to any failure or delay
in payment by Lessee (unless such failure or delay in payment is due to the acts
or omissions of Lessor) which at any time prior to, during or in respect of the
Term hereof may be assessed or imposed on or in respect of or be a lien upon (i)
Lessor or Lessor’s interest in the Leased Property or any Capital Additions,
(ii) the Leased Property, any Capital Additions or any parts thereof or any rent
therefrom or any estate, right, title or interest therein, or (iii) any
occupancy, operation, use or possession of, or sales from or activity conducted
on or in connection with the Leased Property, any Capital Additions or the
leasing or use of the Leased Property, any Capital Additions or any parts
thereof; provided, however, that nothing contained in this Lease shall be
construed to require Lessee to pay (a) any tax based on net income (whether
denominated as a franchise or capital stock or other tax) imposed on Lessor or
any other Person, (b) any transfer, or net revenue tax of Lessor or any other
Person except Lessee and its successors, (c) any tax imposed with respect to the
sale, exchange or other disposition by Lessor of any Leased Property, any
Capital Additions or the proceeds thereof, or (d) except as expressly provided
elsewhere in this Lease, any principal or interest on any indebtedness on the
Leased Property for which Lessor is the obligor, except to the extent that any
tax, assessment, tax levy or charge, of the type described in any of clauses
(a), (b), (c) or (d) above is levied, assessed or imposed in lieu of or as or as
a substitute for any tax, assessment, levy or charge which is otherwise included
in this definition of an “Imposition.”
 
Insurance Requirements:  The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.
 
Intangible Property:  With respect to each Facility, all accounts, proceeds of
accounts, rents, profits, income or revenues derived from the use of rooms or
other space within the Leased Property of such Facility or the providing of
services in or from the Leased Property and all Capital Additions of such
Facility; documents, chattel paper, instruments, contract rights, deposit
accounts, general intangibles, causes of action, now owned or hereafter acquired
by Lessee (including any right to any refund of any Impositions) arising from or
in connection with Lessee’s operation or use of the Leased Property and all
Capital Additions of such Facility; all licenses and permits now owned or
hereinafter acquired by Lessee, which are necessary or desirable for Lessee’s
use of the Leased Property and all Capital Additions of such Facility for its
 

 
13

--------------------------------------------------------------------------------

 

Primary Intended Use, including, if applicable, any certificate of need or
similar certificate; the right to use any trade name or other name associated
with such Facility (excluding, however, the names “Summerville,” “Emeritus,”
“Loyalton” and “Village Oaks” and any variation thereof); and any and all
third-party provider agreements (including Medicare and Medicaid).
 
Land:  With respect to each Facility, the Land (as defined in Article I)
relating to such Facility.
 
Lease:  As defined in the preamble.
 
Lease Termination Agreement(s):  As defined in Section 48.1.1(c).
 
Lease Year:  With respect to such Facility, the first Lease Year for each
Facility shall be the period of twelve (12) full calendar months from and after
the Commencement Date, unless the Commencement Date is a day other than the
first (1st) day of a calendar month, in which case the first Lease Year for such
Facility shall be the period commencing on the Commencement Date and ending on
the last day of the eleventh (11th) month following the month in which the
Commencement Date occurs and each subsequent Lease Year for such Facility shall
be each period of twelve (12) full calendar months after the last day of the
prior Lease Year; provided, however, that the last Lease Year for such Facility
during the Term may be a period of less than twelve (12) full calendar months
and shall end on the last day of the Term for such Facility.
 
Leased Improvements:  With respect to each Facility, the Leased Improvements (as
defined in Article I) of such Facility.
 
Leased Property:  With respect to each Facility, the Leased Property (as defined
in Article I) of such Facility.
 
Leasehold FMV:  With respect to each Facility, the fair market value of Lessee’s
leasehold interest relating to such Facility if exposed on the open market
taking into account, among other relevant factors, the income generated from the
Leased Property and any Capital Additions for such Facility, determined by
appraisal in accordance with the appraisal procedures set forth in Article
XXXIV.
 
Legal Requirements:  (i) All federal, state, county, municipal and other
governmental statutes, laws (including common law and Environmental Laws),
rules, policies, guidance, codes, orders, regulations, ordinances, permits,
licenses, covenants, conditions, restrictions, judgments, decrees and
injunctions, including those affecting any of the Leased Property, Lessee’s
Personal Property and all Capital Additions or the construction, use or
alteration thereof, whether now or hereafter enacted and in force, including any
which may (A) require repairs, modifications or alterations in or to any of the
Leased Property, Lessee’s Personal Property and all Capital Additions, (B) in
any way adversely affect the use and enjoyment thereof, or (C) regulate the
transport, handling, use, storage or disposal or require the cleanup or other
treatment of any Hazardous Substance, and (ii) all covenants, agreements,
restrictions and encumbrances either now or hereafter of record or known to
Lessee (other than
 

 
14

--------------------------------------------------------------------------------

 

encumbrances created by Lessor without the consent of Lessee except as otherwise
expressly permitted hereunder) affecting any of the Leased Property or any
Capital Additions.
 
Lessee:  As defined in the preamble.
 
Lessee’s Affidavit:  With respect to each Planned Capital Refurbishment Project
for a Facility, a sworn affidavit of Lessee, in form and substance satisfactory
to Lessor, stating that to the best of Lessee’s knowledge, all labor and
material bills of every kind and character incurred by Lessee to the date of
such affidavit in connection with such Planned Capital Refurbishment Project for
such Facility have been paid in accordance with the payment provisions of the
applicable Construction Contracts except for the unpaid bills to be paid from
the proceeds of the current Request for Advance, and that the builder’s risk
insurance described in Section 9.5.4(e) contains sufficient coverage for the
construction/performance of such Planned Capital Refurbishment Project for such
Facility, including the value of materials stored off the Leased Property of
such Facility.
 
Lessee’s Personal Property:  With respect to each Facility, the Personal
Property other than Lessor’s Personal Property, allocable or relating to such
Facility.
 
Lessee’s Set-Up Costs:  Collectively, (a) all fees and expenses of and
disbursements made by Lessee in connection with the negotiation, execution and
delivery of this Lease, the Exhibits hereto and the other agreements
contemplated hereby, the review of diligence materials, documents and other
information relating to the Leased Property and the consummation of the
transactions contemplated hereby and thereby, including any legal or other
professional fees and costs of Lessee; (b) any and all state, municipal or other
documentary, transfer, stamp, sales, use or similar taxes payable in connection
with the delivery of any instrument or document provided in or contemplated by
this Lease or the Exhibits hereto or the transactions contemplated herein; and
(c) all expenses of or related to the issuance of any title insurance commitment
or policy requested by Lessee (including the costs of any survey required by
Lessee or any title insurer of Lessee).
 
Lessee’s Shared Appreciation Amount:  An amount equal to the sum of:
 
(i)           Twenty-Five Percent (25%) of all Excess Value, if any, up to Fifty
Million Dollars ($50,000,000) of the Excess Value, if any, plus
 
(ii)           Thirty-Five Percent (35%) of all Excess Value, if any, above the
first Fifty Million Dollars ($50,000,000) of the Excess Value, if any, up to One
Hundred Million Dollars ($100,000,000) of the Excess Value, if any, plus
 
(iii)           Forty Percent (40%) of all the Excess Value, if any, above the
first One Hundred Million Dollars ($100,000,000) of the Excess Value, if any.
 
Lessor:  As defined in the preamble.
 
Lessor’s Personal Property:  With respect to each Facility, Lessor’s Personal
Property (as defined in Article I) allocable or relating to such Facility.
 

 
15

--------------------------------------------------------------------------------

 

Lessor’s Set-Up Costs:  All fees and expenses of and disbursements made by
Lessor in connection with the negotiation, execution and delivery of this Lease,
the Exhibits hereto and the other agreements contemplated hereby, the review of
diligence materials, documents and other information relating to Lessee and the
consummation of the transactions contemplated hereby and thereby through the
Effective Date, including any legal or other professional fees and costs of
Lessor.
 
Letter of Credit Date:  As defined in Section 21.4.
 
Lists:  As defined in Section 49.1.
 
Master Sublease:  With respect to any Facility, any Commercial Occupancy
Arrangement with respect to more than Ten Percent (10%) of the square footage
within such Facility in the aggregate to any Person and/or its Affiliates,
directly or indirectly, or through one or more step transactions or tiered
transactions.
 
Minimum Purchase Price:  The sum of the Allocated Minimum Purchase Price for all
of the Facilities then subject to this Lease and of any Facility(ies) subject to
any New Lease.  As of the Commencement Date, the Minimum Purchase Price for all
of the Facilities is Three Hundred Million and no/100 Dollars ($300,000,000).
 
Minimum Rent:  The sum of Allocated Minimum Rent for all of the Facilities.
 
New Lease:  As defined in Section 31.2.1.
 
New Lease Effective Date:  As defined in Section 31.2.1.
 
Non-Monetary SNF Bed Default:  As defined in Section 16.12.
 
Occupancy Arrangement:  Any sublease, license or other arrangement with a Person
for the right to use, occupy or possess any portion of the Leased Property
and/or any Capital Additions.
 
Occupant:  Any Person under an Occupancy Arrangement.
 
OFAC:  As defined in Section 49.1.
 
Officer’s Certificate:  A certificate of Lessee signed by an officer authorized
to so sign by its board of directors, by-laws or equivalent governing documents
or managers.
 
Opening Deposit:  As defined in Article XXXV.
 
Operations Transfer Agreement(s):  As defined in Section 48.1.1(b).
 
Option Exercise Notice:  As defined in Section 35.1.
 
Option Period:  As defined in Section 35.1.
 
Order:  As defined in Section 49.1.
 

 
16

--------------------------------------------------------------------------------

 

Outside Closing Date:  As defined in Article XXXV.
 
Outside Planned Capital Refurbishment Project Completion Date:  With respect to
each Planned Capital Refurbishment Project for a Facility, as defined in Section
9.5.4.
 
Overdue Rate:  On any date, a rate equal to Two Percent (2%) above the Prime
Rate, but in no event greater than the maximum rate then permitted under
applicable law.
 
Payment Date:  Any due date for the payment of the installments of Minimum Rent
or any other sums payable under this Lease.
 
Person:  Any individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.
 
Personal Property:  With respect to each Facility, all machinery, furniture and
equipment, including phone systems and computers, trade fixtures, inventory,
supplies and other personal property used or useful in the use of the Leased
Property and any Capital Additions of such Facility for its Primary Intended
Use, other than (i) Fixtures and (ii) Lessee’s proprietary materials, such as
policy and procedure manuals, marketing materials containing the “Emeritus,”
“Summerville,” “Loyalton” and/or “Village Oaks” names or logos and Lessee’s
financial statements.
 
Planned Capital Refurbishment Project(s):  With respect to each Facility, as
defined in Section 9.5.1.
 
Planned Capital Refurbishment Project Allowance:  The aggregate of the Allocated
Planned Capital Refurbishment Project Allowance for all of the Facilities;
provided, however, that in no event shall the total Planned Capital
Refurbishment Project Allowance for all Facilities exceed $3,000,000.00,
notwithstanding the actual Aggregate Costs of the Planned Capital Refurbishment
Project(s) for all Facilities.
 
Planned Capital Refurbishment Project Lessor Costs:  With respect to each
Planned Capital Refurbishment Project for a Facility, as defined in Section
9.5.3.
 
Planned Capital Refurbishment Project Site Review Fees:  With respect to each
Planned Capital Refurbishment Project for a Facility, as defined in Section
9.5.3.
 
Plans and Specifications: With respect to each Planned Capital Refurbishment
Project for a Facility, as defined in Section 9.5.3.
 
Pre-Commencement Date Period:  The period from the Effective Date to and until
the earlier of the Commencement Date or the termination of this Lease pursuant
to Article XLVIII hereof.
 
Pre-Existing Environmental Condition:  Any Hazardous Substances in, on or about
the Leased Property in violation of any applicable Environmental Laws as of the
Commencement Date.
 

 
17

--------------------------------------------------------------------------------

 

Primary Intended Use:  With respect to each Facility, the “Primary Intended Use”
as set forth on Exhibit C attached hereto.
 
Prime Rate:  On any date, a rate equal to the annual rate on such date announced
by Bank of America, N.A. to be its prime, base or reference rate for 90-day
unsecured loans to its corporate borrowers of the highest credit standing but in
no event greater than the maximum rate then permitted under applicable law.  If
Bank of America N.A. discontinues its use of such prime, base or reference rate
or ceases to exist, Lessor shall designate the prime, base or reference rate of
another state or federally chartered bank based in Los Angeles or New York to be
used for the purpose of calculating the Prime Rate hereunder.
 
Prohibited Area:  As defined in Section 7.4.1.
 
Project Budget: With respect to each Planned Capital Refurbishment Project for a
Facility, as defined in Section 9.5.3.
 
Punch List Items:  With respect to each Planned Capital Refurbishment Project
for a Facility, minor details of construction, mechanical adjustments or
decorations which remain to be completed with respect to such Planned Capital
Refurbishment Project for such Facility following the applicable Completion Date
therefore and which do not (i) prevent the issuance of a certificate of
occupancy (or the local equivalent thereof) for such Planned Capital
Refurbishment Project for such Facility (if applicable) and/or (ii) materially
interfere with Lessee’s use of such Facility (including such Planned Capital
Refurbishment Project) for its Primary Intended Use.
 
Purchase Option Closing Date:  As defined in Section 35.1.
 
Purchase Option Price:  The greater of (i) the sum of the Fair Market Value for
all of the Facilities then subject to the terms of this Lease and any
Facility(ies) subject to a New Lease hereafter with or in favor of Lessor or any
Affiliate of Lessor, less Lessee’s Shared Appreciation Amount or (ii) the sum of
the Minimum Purchase Price hereunder and the aggregate Minimum Purchase Price(s)
under any New Lease(s) hereafter with or in favor of Lessor or any Affiliate of
Lessor.
 
Purchase Right/Obligation Exercise:  As defined in Section 18.1.2.
 
Put Event:  With respect to any Facility an Event of Default hereunder pursuant
to any of Sections 16.1(a) (arising out of any material default under any such
other lease or other agreement or instrument), 16.1(c), 16.1(e) (arising out of
(i) a breach or default by Lessee during the Term of any of its obligations or
covenants pursuant to Sections 7.2.1, 7.2.2, 7.2.3, 7.2.5, 7.4, 37.1 or 37.2 or
(ii) any other failure of Lessee to obtain and maintain all material licenses,
permits and other authorizations to use and operate such Facility for its
Primary Intended Use in accordance with all Legal Requirements), 16.1(j)
relating to such Facility, 16.1(k) (arising out of a breach of any material
representation or warranty of Lessee or any Guarantor in any such document
relating to such Facility), 16.1(l) relating to such Facility and/or 16.1(o)
relating to such Facility.  Notwithstanding that Lessor and Lessee have
specifically defined a “Put Event” for the limited purpose of setting forth the
circumstances under which Lessor shall be entitled to
 

 
18

--------------------------------------------------------------------------------

 

the remedy set forth in Section 16.5, in no event shall this definition derogate
the materiality of any other Event of Default (including any Event of Default
which does not constitute a Put Event) or otherwise limit Lessor’s rights and
remedies upon the occurrence of any such Event of Default, including those
rights and remedies set forth in Sections 16.2, 16.3, 16.4, 16.8 and/or 16.10.
 
Rent:  Collectively, the Minimum Rent and Additional Charges.
 
Replacement Reserve:  As defined in Section 9.3.
 
Request for Advance:  With respect to each Planned Capital Refurbishment Project
for a Facility, certificates of Lessee and, to the extent applicable, the
Architect, in each case on the appropriate AIA form, including form G702
together with attached AIA form G703 (or equivalent, which AIA form G703 or
equivalent shall be modified to include columns for the original estimate of
scheduled values for each line item, changes to the scheduled values for each
line item and a revised scheduled value for each line item after any such
change) and/or such other form(s) as Lessor may hereafter reasonably request
which shall:  (i) set forth the Persons to whom money is owed and the amount
owed each; (ii) certify among other things that such amounts represent payments
due for services actually rendered or materials actually acquired or furnished
in connection with the construction/performance of such Planned Capital
Refurbishment Project; (iii) state that the sum requested is a Planned Capital
Refurbishment Project Cost within the applicable Project Budget for such item
and that, in the opinion of the Architect (if any) and Lessee, the remaining
amounts which Lessor has agreed to fund on account thereof are sufficient to pay
for Fifty Percent (50%) of the cost to complete such Planned Capital
Refurbishment Project pursuant to the Plans and Specifications therefore and to
pay for Fifty Percent (50%) of all labor, material and other expenses in
connection therewith; (iv) be accompanied by copies of billing statements, fee
schedules, documentation supporting all costs to date, copies of all
subcontracts not previously submitted and vouchers or invoices from the Persons
named therein, in form reasonably satisfactory to Lessor; (v) refer to an
attached schedule, to be verified by the Architect (if any) or other reliable
Person reasonably acceptable to Lessor prior to the advance being requested,
identifying in a manner reasonably satisfactory to Lessor all materials not yet
affixed or incorporated into such Planned Capital Refurbishment Project but
which have been covered by certificates submitted to date, including the current
certificate; (vi) contain a statement, to be verified by the Architect (if any)
or other reliable Person reasonably acceptable to Lessor prior to the advance
being requested, that all such materials not yet affixed or incorporated into
such Planned Capital Refurbishment Project have been stored at the Leased
Property of such Facility or at one or more other bonded locations approved by
Lessor identified therein (specifying the materials located at each location)
under adequate safeguards to minimize the possibility of loss, damage or
commingling with other materials or projects, and that builder’s risk insurance
coverage for such materials stored off the Leased Property of such Facility is
not less than the full insurable value of such materials then being stored off
the Leased Property of such Facility; and (vii) be accompanied by appropriate
waivers of lien rights (to the extent not previously received and approved by
Lessor) with respect to work and materials for which funds have already been
advanced pursuant to Section 9.5 of this Lease executed by the General
Contractor (if any) and all contractors, subcontractors, mechanics and
materialmen no more than one month in arrears and who have furnished labor or
material to date and whose charges are or will be greater than Five Thousand
Dollars ($5,000.00)
 

 
19

--------------------------------------------------------------------------------

 

and, unless Lessee has provided a statutory payment bond in accordance with
applicable Legal Requirements, by all other contractors, subcontractors,
mechanics and materialmen.  Notwithstanding anything set forth herein to the
contrary, the Request for Advance for the first advance of funds by Lessor
hereunder for any Planned Capital Refurbishment Project for a Facility and for
each advance that is for an item on the applicable Project Budget therefore that
is not a hard cost shall mean such certificate with respect thereto as Lessor
may reasonably request.   To the extent that any payment, funding or accrual of
the Aggregate Costs of the Planned Capital Refurbishment Project for any Planned
Capital Refurbishment Project by Lessor hereunder is attributable or allocable
to one or more of the categories comprising such Planned Capital Refurbishment
Project, Lessor shall allocate such Aggregate Costs of the Planned Capital
Refurbishment Project among such categories as Lessor shall reasonably
determine.
 
Required Governmental Approvals:  As defined in Section 48.1.1(a).
 
SEC:  Securities and Exchange Commission.
 
Security Amount:  For each Lease Year, an amount equal to 6.53% of the aggregate
annual Minimum Rent payable by Lessee under this Lease for all Facilities for
such Lease Year (reasonably estimated by Lessor if the Minimum Rent shall
increase at any point during such period) pursuant to the terms hereof.
 
Separated Property:  As defined in Section 31.2.
 
Separation Event:
 
(i)           The sale, conveyance or other transfer by Lessor of all or any
portion of its interest in the Leased Property of one (1) or more Facilities;
 
(ii)           The sale, conveyance or other transfer of all or any portion of
the stock, partnership, membership or other equity interests in Lessor;
 
(iii)           Any financing by Lessor or any Affiliate of Lessor of all or any
portion of its interests in the Leased Property of one (1) or more Facilities,
including through a Facility Mortgage, the pledge of the stock, partnership,
membership or other equity interests in Lessor or other means; or
 
(iv)           The succession by any lender to Lessor or any Affiliate, whether
directly or indirectly, to the interests of Lessor under this Lease, including
through foreclosure or deed or other conveyance in lieu of foreclosure or in
satisfaction of debt.
 
Shareholders’ Equity:  With respect to any Person, the shareholders’, members’
or partners,’ beneficiaries’ or other equity of such Person, determined on a
consolidated basis in accordance with GAAP.
 
SNF Beds: The licensed nursing home beds located within the Facilities located
in the State of California as more fully described in Exhibit C.
 

 
20

--------------------------------------------------------------------------------

 

SNF Operator: The Person, approved by Lessor pursuant and subject to Article
XXIV hereof, to which Lessee subleases the SNF Beds or which is engaged by
Lessee to manage the SNF Beds operations.
 
State:  With respect to each Facility, the State or Commonwealth in which the
Leased Property for such Facility is located.
 
Subsidiaries:  Corporations, partnerships, limited liability companies, business
trusts or other legal entities with respect to which a Person owns, directly or
indirectly (including through one or more intermediaries), more than fifty
percent (50%) of the voting stock or partnership, membership or other equity
interest, respectively.
 
Target Property:  As defined in Section 35.5.1(a).
 
Term:  As defined in Article I.
 
Transfer:  As defined in Article XXIV.
 
Transfer Consideration:  With respect to any Transfer constituting a Master
Sublease of a Facility, “Transfer Consideration” shall mean Fifty Percent (50%)
of the positive difference, if any, between the Fair Market Rental and the
Allocated Minimum Rent payable by Lessee under this Lease determined on a
monthly basis with respect to such Facility, prorating such Allocated Minimum
Rent, as appropriate, if less than all of the applicable Facility is Master
Subleased.  Fifty Percent (50%) of such positive difference shall be paid by
Lessee to Lessor monthly when the Allocated Minimum Rent is due for such
Facility; provided, however, that in no event shall the total Transfer
Consideration to which Lessor is entitled in connection with any such Master
Sublease exceed the Total Consideration (as hereinafter defined) payable
directly or indirectly to Lessee, to any Controlling Person(s) or to any other
Person in exchange for, in connection with, related to or arising out of the
transaction(s) as to which such Master Sublease is a part.  With respect to any
other Transfer relating to any Facility or all Facilities (i.e., a Transfer
other than pursuant to a Master Sublease) “Transfer Consideration” shall mean
Fifty Percent (50%) of the positive Leasehold FMV of such Facility(ies);
provided, however, that in no event shall the total Transfer Consideration to
which Lessor is entitled in connection with any such other Transfer exceed the
Total Consideration payable directly or indirectly to Lessee, to any Controlling
Person(s) or to any other Person in exchange for, in connection with, related to
or arising out of the transaction(s) as to which such other Transfer is a
part.  As used herein, the term “Total Consideration” shall mean and include
money and the fair market value of any services, property and other things of
value, including payment of costs, cancellation or forgiveness of indebtedness,
discounts, rebates, barter and the like.  For purposes of Section 24.1.2.2 and
the payment of Transfer Consideration to Lessor as provided in this Lease, if
any Transfer Consideration otherwise payable is due from and based on Total
Consideration payable to Lessee, any Controlling Person(s) or to any other
Person in exchange for, in connection with, related to or arising out of such
Transfer as provided above, (a) where such Total Consideration is payable on a
deferred basis (the “Deferred Total Consideration”), then the amount of the
Transfer Consideration due from and based on any such Deferred Total
Consideration shall be payable to Lessor as and when paid to Lessee, to any
Controlling Person(s) or to any such other Person or (b) where such Total
Consideration is payable in a form other than immediately
 

 
21

--------------------------------------------------------------------------------

 

available cash, then the amount of Transfer Consideration due from and based on
the fair market value of such non-cash Total Consideration shall be payable to
Lessor in the form of immediately available cash promptly following receipt by
or credit to Lessee, any Controlling Person(s) or any such other Person of such
non-cash Total Consideration.  Lessee acknowledges and agrees that the terms
under which Lessor is entitled to the payment of Transfer Consideration pursuant
to this Lease and the amount thereof has been freely negotiated and represents a
fair and equitable division with Lessor of the consideration payable in
connection with a Transfer taking into account, among other things, Lessor’s
investment in the Leased Property, the terms of this Lease and the inherent
risks of owning and leasing real property.
 
Unsuitable for Its Primary Intended Use:  With respect to each Facility, a state
or condition of such Facility such that by reason of damage or destruction or
Condemnation, in the good faith judgment of Lessor, such Facility cannot be
operated on a commercially practicable basis for its Primary Intended Use.
 
ARTICLE III.                                
 
3.1 Rent
 
.  From and after the Commencement Date, Lessee shall pay to Lessor in lawful
money of the United States of America which shall be legal tender for the
payment of public and private debts, without offset or deduction, the amounts
set forth hereinafter as Minimum Rent during the Term.  Payments of Minimum Rent
shall be made by wire transfer of funds initiated by Lessee to Lessor’s account
or to such other Person as Lessor from time to time may designate in writing, in
advance on or before the first day of each calendar month.
 
3.1.1 Minimum Rent.
 
(a) Subject to upward adjustments as provided in subsection (b) below, for the
period from the Commencement Date through the expiration of the fifth (5th)
Lease Year, Lessee shall pay to Lessor as monthly “Allocated Minimum Rent” for
each Facility one-twelfth (1/12) of the amounts allocated to and set forth
opposite such Facility on Exhibit C attached hereto.  The first monthly payment
of Allocated Minimum Rent for each Facility shall be payable on the Commencement
Date (prorated as to any partial calendar month at the beginning of the Term).
 
(b) Commencing upon the expiration of the fifth (5th) Lease Year and upon the
expiration of each Lease Year thereafter during the Term, the then current
monthly Allocated Minimum Rent for each Facility for such Lease Year shall be
increased by the applicable CPI Increase; provided, however, that in no event
shall the monthly Allocated Minimum Rent for any Facility after any such
increase be less than One Hundred Three Percent (103%) of the monthly Allocated
Minimum Rent in effect for such Facility immediately prior to such adjustment,
notwithstanding the actual percentage change in the CPI Increase.
 
(c) If any adjustment for any Facility provided for in subsection (b) shall not
have been made at the commencement of the Lease Year for which applicable,
Lessee shall continue to pay monthly Allocated Minimum Rent for such Facility at
the
 

 
22

--------------------------------------------------------------------------------

 

last rate applicable until Lessee receives Lessor’s written notice as to such
adjustment.  Within ten (10) days after Lessee’s receipt of Lessor’s notice,
Lessee shall pay to Lessor an amount equal to the new monthly Allocated Minimum
Rent for such Facility times the number of months from the commencement of the
then current Lease Year to the date of receipt of Lessor’s notice, less the
aggregate amount paid by Lessee on account of monthly Allocated Minimum Rent for
such Facility for the same period.  Thereafter, Lessee shall pay monthly
Allocated Minimum Rent for such Facility for the applicable Lease Year at the
new rate set forth in Lessor’s notice.
 
3.2 Additional Charges
 
.  In addition to the Minimum Rent, (i) Lessee shall also pay and discharge as
and when due and payable all other amounts, liabilities, obligations and
Impositions which Lessee assumes or agrees to pay under this Lease; and (ii) in
the event of any failure on the part of Lessee to pay any of those items
referred to in clause (i) above, Lessee shall also promptly pay and discharge
every fine, penalty, interest and cost which may be added for nonpayment or late
payment of such items (the items referred to in clauses (i) and (ii) above being
referred to herein collectively as the “Additional Charges”), except where such
failure is due to the acts or omissions of Lessor, in which case Lessee shall
not be responsible for any such fine, penalty, interest or cost.
 
3.3 Late Payment of Rent.
 
(a) LESSEE HEREBY ACKNOWLEDGES THAT LATE PAYMENT BY LESSEE TO LESSOR OF RENT
WILL CAUSE LESSOR TO INCUR COSTS NOT CONTEMPLATED HEREUNDER, THE EXACT AMOUNT OF
WHICH IS PRESENTLY ANTICIPATED TO BE EXTREMELY DIFFICULT TO ASCERTAIN.  SUCH
COSTS MAY INCLUDE PROCESSING AND ACCOUNTING CHARGES AND LATE CHARGES WHICH MAY
BE IMPOSED ON LESSOR BY THE TERMS OF ANY LOAN AGREEMENT AND OTHER EXPENSES OF A
SIMILAR OR DISSIMILAR NATURE.  ACCORDINGLY, IF ANY INSTALLMENT OF RENT OTHER
THAN ADDITIONAL CHARGES PAYABLE TO A PERSON OTHER THAN LESSOR SHALL NOT BE PAID
WITHIN THREE (3) BUSINESS DAYS AFTER ITS DUE DATE, LESSEE WILL PAY LESSOR ON
DEMAND A LATE CHARGE EQUAL TO THE LESSER OF (I) FIVE PERCENT (5%) OF THE AMOUNT
OF SUCH INSTALLMENT OR (II) THE MAXIMUM AMOUNT PERMITTED BY LAW.  THE PARTIES
AGREE THAT THIS LATE CHARGE REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE
COSTS THAT LESSOR WILL INCUR BY REASON OF LATE PAYMENT BY LESSEE.  THE PARTIES
FURTHER AGREE THAT SUCH LATE CHARGE IS RENT AND NOT INTEREST AND SUCH ASSESSMENT
DOES NOT CONSTITUTE A LENDER OR BORROWER/CREDITOR RELATIONSHIP BETWEEN LESSOR
AND LESSEE.  IN ADDITION, THE AMOUNT UNPAID, INCLUDING ANY LATE CHARGES, SHALL
BEAR INTEREST AT THE OVERDUE RATE COMPOUNDED MONTHLY FROM THE DUE DATE OF SUCH
INSTALLMENT TO THE DATE OF PAYMENT THEREOF, AND LESSEE SHALL PAY SUCH INTEREST
TO LESSOR ON DEMAND.  THE PAYMENT OF SUCH LATE CHARGE OR SUCH INTEREST SHALL NOT
CONSTITUTE WAIVER OF, NOR EXCUSE OR CURE, ANY
 

 
23

--------------------------------------------------------------------------------

 

DEFAULT UNDER THIS LEASE, NOR PREVENT LESSOR FROM EXERCISING ANY OTHER RIGHTS
AND REMEDIES AVAILABLE TO LESSOR.
 
Lessor’s Initials:                                           /s/
BJM                      /s/ BJM                      _/s/
BJM                      _/s/ BJM _
 


 
/s/ BJM _                      /s/ BJM                      _/s/ BJM
 
Lessee’s Initials:                                           _/s/ EM_
 
(b) If Lessee shall, during any six (6) month period, be more than five (5)
Business Days delinquent in the payment of any Rent due and payable by Lessee
hereunder on three (3) or more occasions then, notwithstanding anything herein
to the contrary, Lessor may, by written notice to Lessee, elect to require
Lessee to pay all Minimum Rent payable hereunder quarterly in advance.  Such
right of Lessor shall be in addition to and not in lieu of any other right of
remedy available to Lessor hereunder or at law on account of an Event of Default
by Lessee hereunder.
 
(i) For purposes of this Section 3.3(b), the following terms and conditions
shall apply:
 
 
(A)
If at any given time Lessee shall be more than five (5) Business Days delinquent
in the payment of any Rent due and payable hereunder with respect to more than
one (1) Facility, such delinquency shall only constitute a single occasion of
delinquency, despite the fact that such delinquency has occurred with respect to
the payment of Rent for more than one (1) Facility.



 
(B)
If the date upon which any Rent is due and payable hereunder is not a Business
Day, such date shall be deemed to be the next Business Day following such date.

 
3.4 Net Lease
 
.  This Lease is and is intended to be what is commonly referred to as a “net,
net, net” or “triple net” lease.  The Rent shall be paid absolutely net to
Lessor, so that this Lease shall yield to Lessor the full amount of the
installments of Minimum Rent and Additional Charges throughout the Term.
 
ARTICLE IV.                                
 
4.1 Impositions.
 
4.1.1 Subject to Article XII relating to permitted contests, Lessee shall pay,
or cause to be paid, all Impositions before any fine, penalty, interest or cost
may be added for non-payment.  Lessee shall make such payments directly to the
taxing authorities where feasible, and promptly furnish to Lessor copies of
official receipts or other satisfactory proof evidencing such
payments.  Lessee’s obligation to pay Impositions shall be absolutely fixed upon
the date such Impositions become a lien upon the Leased Property, any Capital
Additions or any part(s) thereof.  If any Imposition may, at the option of the
taxpayer, lawfully be paid in installments, whether or not interest shall accrue
on the unpaid balance of such Imposition, Lessee may pay the same, and any
accrued interest on the unpaid balance of
 

 
24

--------------------------------------------------------------------------------

 

such Imposition, in installments as the same respectively become due and before
any fine, penalty, premium, further interest or cost may be added thereto.
 
4.1.2 Lessor shall prepare and file all tax returns and reports as may be
required by Legal Requirements with respect to Lessor’s net income, gross
receipts, franchise taxes and taxes on its capital stock, and Lessee shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements.
 
4.1.3 Any refund due from any taxing authority in respect of any Imposition paid
by Lessee shall be paid over to or retained by Lessee if no Event of Default
shall have occurred hereunder and be continuing.  Any other refund shall be paid
over to or retained by Lessor.
 
4.1.4 Lessor and Lessee shall, upon request of the other, provide such data as
is maintained by the party to whom the request is made with respect to the
Leased Property and all Capital Additions as may be necessary to prepare any
required returns and reports.  If any property covered by this Lease is
classified as personal property for tax purposes, Lessee shall file all personal
property tax returns in such jurisdictions where it must legally so
file.  Lessor, to the extent it possesses the same, and Lessee, to the extent it
possesses the same, shall provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property.  Where Lessor is legally required to file personal
property tax returns and to the extent practicable, Lessee shall be provided
with copies of assessment notices indicating a value in excess of the reported
value in sufficient time for Lessee to file a protest.
 
4.1.5 Lessee may, upon notice to Lessor, at Lessee’s option and at Lessee’s sole
cost and expense, protest, appeal, or institute such other proceedings as Lessee
may deem appropriate to effect a reduction of real estate or personal property
assessments and Lessor, at Lessee’s expense as aforesaid, shall reasonably
cooperate with Lessee in such protest, appeal, or other action but at no cost or
expense to Lessor.  Billings for reimbursement by Lessee to Lessor of personal
property or real property taxes shall be accompanied by copies of a bill
therefor and payments thereof which identify the personal property or real
property with respect to which such payments are made.
 
4.1.6 Lessor shall give prompt notice to Lessee of all Impositions payable by
Lessee hereunder of which Lessor has knowledge, but Lessor’s failure to give any
such notice shall in no way diminish Lessee’s obligations hereunder to pay such
Impositions.
 
4.1.7 Impositions imposed or assessed in respect of the tax-fiscal period during
which the Term commences or terminates with respect to any Facility shall be
adjusted and prorated between Lessor and Lessee with respect to such Facility,
whether or not such Imposition is imposed before or after such commencement or
termination and Lessee’s obligation to pay its prorated share thereof shall
survive such termination with respect to such Facility.
 
4.2 Utilities
 
.  During the Term, Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in the Leased
 

 
25

--------------------------------------------------------------------------------

 

Property and all Capital Additions.  Lessee shall also pay or reimburse Lessor
for all costs and expenses of any kind whatsoever which at any time with respect
to the Term hereof with respect to any Facility may be imposed against Lessor by
reason of any of the covenants, conditions and/or restrictions affecting the
Leased Property of any such Facility, any Capital Additions of any such Facility
and/or any part(s) thereof, or with respect to easements, licenses or other
rights over, across or with respect to any adjacent or other property which
benefits the Leased Property and/or any Capital Additions of any such Facility,
including any and all costs and expenses associated with any utility, drainage
and parking easements.
 
4.3 Insurance
 
.  During the Term, Lessee shall pay or cause to be paid all premiums for the
insurance coverage required to be maintained by Lessee hereunder.
 
4.4 Impound Account
 
.  Lessor may, at its option to be exercised by thirty (30) days’ written notice
to Lessee, require Lessee to deposit, at the time of any payment of Minimum
Rent, an amount equal to one-twelfth (1/12th) of Lessee’s estimated annual
taxes, of every kind and nature, required pursuant to Section 4.1 plus, if
Lessee fails to pay any insurance premium in a timely manner as required by this
Lease, one-twelfth (1/12th)of Lessee’s estimated annual insurance premiums
required pursuant to Section 4.3 into an impound account as directed by
Lessor.  Such amounts shall be applied to the payment of the obligations in
respect of which said amounts were deposited in such order of priority as Lessor
shall determine, on or before the respective dates on which the same or any of
them would become delinquent.  The cost of administering such impound account
shall be paid by Lessee.  Nothing in this Section 4.4 shall be deemed to affect
any right or remedy of Lessor hereunder.
 
4.5 Tax Service
 
.  If requested by Lessor, Lessee shall, at its sole cost and expense, cause to
be furnished to Lessor a tax reporting service, to be designated by Lessor,
covering the Leased Property and all Capital Additions.
 
ARTICLE V.                                
 
5.1 No Termination, Abatement, etc
 
.  Except as otherwise specifically provided in this Lease, Lessee shall remain
bound by this Lease in accordance with its terms and shall not seek or be
entitled to any abatement, deduction, deferment or reduction of Rent, or set-off
against the Rent.  Except as otherwise specifically provided in this Lease, the
respective obligations of Lessor and Lessee shall not be affected by reason of
(i) any damage to or destruction of the Leased Property, any Capital Additions
and/or any part(s) thereof from whatever cause and/or any Condemnation of the
Leased Property, any Capital Additions and/or any part(s) thereof; (ii) the
lawful or unlawful prohibition of, or restriction upon, Lessee’s use of the
Leased Property, any Capital Additions and/or any part(s) thereof, or the
interference with such use by any Person other than by reason of (A) any such
Person claiming by or through Lessor, or (B) a condition existing on or prior to
the Commencement Date; (iii) any claim that Lessee has or might have against
Lessor by reason of any default or breach of any warranty by Lessor hereunder or
under any other agreement between Lessor and Lessee or to which Lessor and
Lessee are parties; (iv) any bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution, winding up or other
proceedings affecting Lessor or any assignee or transferee of Lessor; or (v) for
any other cause, whether similar or dissimilar to any
 

 
26

--------------------------------------------------------------------------------

 

of the foregoing, other than a discharge of Lessee from any such obligations as
a matter of law.  Lessee hereby specifically waives all rights arising from any
occurrence whatsoever which may now or hereafter be conferred upon it by law (a)
to modify, surrender or terminate this Lease or quit or surrender the Leased
Property, any Capital Additions and/or any part(s) thereof; or (b) which may
entitle Lessee to any abatement, reduction, suspension or deferment of the Rent
or other sums payable by Lessee hereunder, except as otherwise specifically
provided in this Lease.  The obligations of Lessor and Lessee hereunder shall be
separate and independent covenants and agreements and the Rent and all other
sums payable by Lessee hereunder shall continue to be payable in all events
unless the obligations to pay the same shall be terminated pursuant to the
express provisions of this Lease or by termination of this Lease other than by
reason of an Event of Default.
 
5.2 Termination with Respect to Fewer than All of the Facilities
 
.  Wherever in this Lease the action of terminating the Lease with respect to a
Facility (or action of similar import) is discussed, such action shall mean the
termination of Lessee’s rights in and to the Leased Property relating to such
Facility.  Notwithstanding anything in this Lease to the contrary, if this Lease
shall be terminated by Lessor or Lessee pursuant to rights granted hereunder
with respect to any Facility, such termination shall not affect the applicable
Term of this Lease with respect to the balance of the Facilities not so
terminated, and this Lease shall continue in full force and effect with respect
to each other such Facility, except that the total Minimum Rent payable
hereunder shall be reduced by the amount of Allocated Minimum Rent with respect
to such Facility as to which this Lease has so terminated.  Nothing contained in
this Section 5.2 shall serve in any way to limit Lessor’s ability (a) pursuant
to Section 16.2 below, to terminate this Lease with respect to any or all of the
Facilities if an Event of Default shall have occurred under this Lease,
regardless of whether such Event of Default emanated primarily from a single
Facility, or (b) in the event of a termination because of an Event of Default,
to recover damages or otherwise exercise its remedies with respect to such
Facility(ies) as provided in Article XVI.
 
5.3 Abatement Procedures
 
.  In the event of a partial taking by Condemnation of any Facility as described
in Section 15.1.2, which taking by Condemnation does not render the Leased
Property of such Facility Unsuitable for its Primary Intended Use, this Lease
shall not terminate with respect to the Leased Property of such Facility, but
the monthly Allocated Minimum Rent for such Facility shall be abated in the
manner and to the extent that is fair, just and equitable to both Lessee and
Lessor, primarily taking into consideration, along with other relevant factors,
the number of usable beds affected by such partial taking by Condemnation.  If
Lessor and Lessee are unable to agree upon the amount of such abatement within
sixty (60) days after such partial taking by Condemnation, either party may
submit the matter to arbitration as provided in Article XLIV below.
 
ARTICLE VI.                                
 
6.1 Ownership of the Leased Property
 
.  Lessee acknowledges that the Leased Property is the property of Lessor and
that Lessee has only the right to the exclusive possession and use of the Leased
Property upon the terms and conditions of this Lease.  Upon the expiration or
earlier termination of this Lease with respect to any Facility
 

 
27

--------------------------------------------------------------------------------

 

Lessee shall, at its expense, repair and restore the Leased Property relating to
such Facility to the condition required by Section 9.1.4.
 
6.2 Personal Property
 
.  During the Term, Lessee shall, as necessary and at its expense, install,
affix or assemble or place on any parcels of the Land or in any of the Leased
Improvements, any items of Lessee’s Personal Property and replacements thereof
which shall be the property of and owned by Lessee.  Except as provided in
Sections 6.3 and 16.10, Lessor shall have no rights to Lessee’s Personal
Property.  With respect to each Facility, Lessee shall provide and maintain
during the entire Term applicable to such Facility all Personal Property
necessary in order to operate such Facility in compliance with all licensure and
certification requirements, all Legal Requirements and all Insurance
Requirements and otherwise in accordance with customary practice in the industry
for its Primary Intended Use.
 
6.3 Transfer of Personal Property and Capital Additions to Lessor
 
.  Upon the expiration or earlier termination of this Lease with respect to a
Facility, all Capital Additions not owned by Lessor and Lessee’s Personal
Property relating to such Facility shall become the property of Lessor, free of
any encumbrance and Lessee shall execute all documents and take any actions
reasonably necessary to evidence such ownership and discharge any encumbrance.
 
ARTICLE VII.                                
 
7.1 Condition of the Leased Property
 
.  On and as of the Commencement Date, Lessee acknowledges receipt and delivery
of possession of the Leased Property and Lessee hereby confirms that, pursuant
to Article XLVIII hereof, Lessee has had the opportunity to examine and inspect
the Leased Property and otherwise has knowledge of the condition of the Leased
Property prior to the Commencement Date and has found the same to be in good
order and repair, free from Hazardous Substances not in compliance with Legal
Requirements, and satisfactory for its purposes hereunder.  Regardless, however,
of any examination or inspection made by Lessee and whether or not any patent or
latent defect or condition was revealed or discovered thereby, Lessee is leasing
the Leased Property “AS IS” in its present condition.  Lessee waives any claim
or action against Lessor in respect of the condition of the Leased Property of
each Facility including any defects or adverse conditions not discovered or
otherwise known by Lessee either as of the Effective Date or as of the
Commencement Date.  LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL
SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY LESSEE INCLUDING ALL
RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS.  Notwithstanding the foregoing, Lessor hereby
acknowledges its obligation to fund a portion of the Planned Capital
Refurbishment Project(s) in accordance with the provisions of Section 9.5 below.
 
7.2 Use of the Leased Property
 

 
28

--------------------------------------------------------------------------------

 

7.2.1 Lessee covenants that it will obtain and maintain all authorization and
approvals needed to use and operate the Leased Property, all Capital Additions
and each Facility for such Facility’s respective Primary Intended Use and any
other use conducted on the Leased Property and any Capital Additions as may be
permitted from time to time hereunder in accordance with Legal Requirements
including applicable licenses, provider agreements, permits, and Medicare and/or
Medicaid certification.
 
7.2.2 Lessee shall use or cause to be used the Leased Property, all Capital
Additions and the improvements thereon of each Facility for its Primary Intended
Use.  Lessee shall not use the Leased Property, any Capital Additions or any
part(s) thereof for any other use without the prior written consent of Lessor,
which consent Lessor may withhold in its sole discretion.
 
7.2.3 Lessee shall operate continuously the entire Leased Property and all
Capital Additions of each Facility in accordance with its Primary Intended Use;
provided, however, that Lessee shall be relieved of such obligation to
continuously operate the Leased Property and all Capital Additions of each
Facility to the extent reasonably necessary (a) to complete any repair or
restoration of the Leased Property and Capital Additions of any Facility
pursuant to the terms of Sections 14.2, 14.3 and 15.1.3, as applicable, (b) to
complete any Capital Additions to the Leased Property or any Facility that are
consented to by Lessor in accordance with the terms of Section 10.1 below, and
(c) as a result of any cause described in Section 45.1.16 below.  Lessee shall
devote the entirety of each Facility and all Capital Additions thereto to the
Primary Intended Use, except for areas reasonably required for office or storage
space uses incidental to the Primary Intended Use.  Lessee shall not modify the
services offered or take any other action (e.g., removing patients or residents
from any Facility or directing patients or residents, or prospective patients or
residents, to another Facility) which would materially reduce Gross Revenues or
the Fair Market Value of any such Facility.  Lessee shall at all times maintain
an adequate staff for the service of its residents and/or patients, in each case
assuming an occupancy and/or use level for each Facility which is not less than
the average occupancy and/or use level for similar facilities in the
State.  Lessee shall employ its best judgment, efforts and abilities to operate
the entirety of each Facility in such a manner so as to maximize Gross Revenues
and to enhance the reputation and attractiveness of each Facility.
 
7.2.4 Lessee shall conduct its business at each Facility in conformity with the
highest standards of patient or resident care practice provided in similar
facilities in the State.
 
7.2.5 Lessee shall not commit or suffer to be committed any waste on the Leased
Property and/or on or to any Capital Additions or cause or permit any nuisance
to exist thereon or with respect thereto.
 
7.2.6 Lessee shall neither suffer nor permit the Leased Property, any Capital
Additions, or any part(s) thereof, or Lessee’s Personal Property, to be used in
such a manner as (i) might reasonably tend to impair Lessor’s title thereto or
to any portion thereof or (ii) may make possible a claim of adverse use or
possession, or an implied dedication of the Leased Property, any Capital
Additions or any part(s) thereof.
 

 
29

--------------------------------------------------------------------------------

 

7.3 Lessor to Grant Easements, etc
 
.  Lessor shall, from time to time so long as no Event of Default has occurred
and is continuing, at the request of Lessee and at Lessee’s cost and expense,
but subject to the approval of Lessor, which approval shall not be unreasonably
withheld or delayed (i) grant easements and other rights in the nature of
easements; (ii) release existing easements or other rights in the nature of
easements which are for the benefit of the Leased Property; (iii) dedicate or
transfer unimproved portions of the Leased Property for road, highway or other
public purposes; (iv) execute petitions to have the Leased Property annexed to
any municipal corporation or utility district; (v) execute amendments to any
covenants, conditions and restrictions affecting the Leased Property; and (vi)
execute and deliver to any Person any instrument appropriate to confirm or
effect such grants, releases, dedications and transfers to the extent of its
interest in the Leased Property, but only upon delivery to Lessor of an
Officer’s Certificate stating that such grant release, dedication, transfer,
petition or amendment is not detrimental to the proper conduct of the business
of Lessee on the Leased Property and does not materially reduce the value of the
Leased Property.
 
7.4 Preservation of Facility Value
 
.  Lessee acknowledges that a fair return to Lessor on its investment in the
Leased Property of each Facility and all Capital Additions thereto is dependent,
in part, on the concentration on the Leased Property of each Facility during the
Term of the assisted living and skilled nursing business of Lessee and its
Affiliates in operating such Facility for its Primary Intended Use in the
geographical area of the Leased Property of such Facility.  Lessee further
acknowledges that diversion of residents and/or patients, as applicable, from
any Facility to other facilities or institutions owned, operated or managed,
whether directly or indirectly, by Lessee or its Affiliates will have a material
adverse impact on the value and utility of the Leased Property and all Capital
Additions.  Accordingly, Lessor and Lessee agree as follows:
 
7.4.1 During the Term with respect to each Facility and for a period of two (2)
years thereafter, neither Lessee nor any of its Affiliates, directly or
indirectly, shall operate, own, manage or have any interest in or otherwise
participate in or receive revenues from any other facility or institution
providing services or similar goods to those provided in connection with any
Facility and the Primary Intended Use within a ten (10) mile radius outward from
the outside boundary of the Leased Property of such Facility (the “Prohibited
Area”).  All distances shall be measured on a straight line rather than on a
driving distance basis.  In the event that any portion of such other facility or
institution is located within such Prohibited Area the entire facility or
institution shall be deemed located within such Prohibited Area.
 Notwithstanding the foregoing, the provisions of this Section 7.4.1 shall not
apply to (collectively, the “Excluded Facilities”): (a) those facilities set
forth on Schedule 7.4.1 attached hereto and (b) any other facilities which after
the Commencement Date become part of the assets of Lessee or any of its
Affiliates or which either Lessee or any of its Affiliates otherwise operates,
owns, leases or manages, as a result of the acquisition (whether direct or
indirect) of a portfolio of senior housing facilities consisting of three (3) or
more facilities in a single transaction or series of related transactions;
provided, however, that if more than fifty percent (50%) of the facilities
acquired in such portfolio transaction are located within the Prohibited Area
or, if as of the date of the closing of such portfolio transaction, the
applicable Facility affected by such portfolio transaction has an occupancy rate
of less than the lesser of (i) ninety percent (90%) or (ii) the occupancy rate
of such Facility as of the Commencement Date, then the foregoing exception
described in clause (b)
 

 
30

--------------------------------------------------------------------------------

 

above shall not apply, and such competing facilities shall not be deemed
“Excluded Facilities” for purposes of this Section 7.4.1.
 
7.4.2 Except as is necessary (a) to provide residents or patients with an
alternative level of care not available at a Facility, (b) as a result of the
failure of the applicable resident or patient to pay Lessee for its stay at the
Facility, or (c) to ensure the health and welfare of other residents of a
Facility, prior to and after the expiration or earlier termination of this
Lease, Lessee shall not recommend or solicit the removal or transfer of any
resident or patient from any Facility to any other facility or institution
owned, operated or managed, whether directly or indirectly, by Lessee or its
Affiliates.
 
7.4.3 To the extent the SNF Bed are subleased to or managed by a SNF Operator
pursuant and subject to the terms of Article XXIV hereof, Lessee shall cause
provisions similar to those contained in this Section 7.4 as they relate to the
operation of the SNF Beds to be included in any sublease or management agreement
with the SNF Operator.
 
ARTICLE VIII.                                           
 
8.1 Compliance with Legal and Insurance Requirements, Instruments, etc.
 
  Subject to Article XII regarding permitted contests, Lessee, at its expense,
shall promptly (i) comply with all Legal Requirements and Insurance Requirements
regarding the use, operation, maintenance, repair and restoration of the Leased
Property, Lessee’s Personal Property and all Capital Additions whether or not
compliance therewith may require structural changes in any of the Leased
Improvements or any Capital Additions thereto or interfere with the use and
enjoyment of the Leased Property and (ii) procure, maintain and comply with all
licenses, certificates of need, provider agreements and other authorizations
required for the use of the Leased Property, Lessee’s Personal Property and all
Capital Additions for the applicable Primary Intended Use and any other use of
the Leased Property, Lessee’s Personal Property and all Capital Additions then
being made, and for the proper erection, installation, operation and maintenance
of the Leased Property, Lessee’s Personal Property and all Capital
Additions.  Lessor may, but shall not be obligated to, enter upon the Leased
Property and all Capital Additions thereto and take such actions and incur such
costs and expenses to effect such compliance as it deems advisable to protect
its interest in the Leased Property and all Capital Additions thereto, and
Lessee shall reimburse Lessor for all costs and expenses incurred by Lessor in
connection with such actions.  Lessee covenants and agrees that the Leased
Property, Lessee’s Personal Property and all Capital Additions shall not be used
for any unlawful purpose.
 
ARTICLE IX.                                
 
9.1 Maintenance and Repair
 
9.1.1 Lessee, at its expense, shall maintain the Leased Property, and every
portion thereof, Lessee’s Personal Property and all Capital Additions, and all
private roadways, sidewalks and curbs appurtenant to the Leased Property, and
which are under Lessee’s control in good order and repair whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of the Leased Property, Lessee’s
 

 
31

--------------------------------------------------------------------------------

 

Personal Property and all Capital Additions, and, with reasonable promptness,
make all necessary and appropriate repairs thereto of every kind and nature,
including those necessary to comply with changes in any Legal Requirements,
whether interior or exterior, structural or nonstructural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the Commencement Date.  All repairs shall be at least
equivalent in quality to the original work.  Lessee will not take or omit to
take any action the taking or omission of which might materially impair the
value or the usefulness of the Leased Property of any Facility or any part
thereof or any Capital Addition thereto for its Primary Intended Use.
 
9.1.2 Lessor shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property or any Capital Additions; (ii)
make any repairs, replacements, alterations, restorations or renewals of any
nature to the Leased Property, whether ordinary or extraordinary, structural or
nonstructural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property or any Capital
Additions in any way.  Lessee hereby waives, to the extent permitted by law, the
right to make repairs at the expense of Lessor pursuant to any law in effect at
the time of the execution of this Lease or hereafter enacted.
 
9.1.3 Nothing contained in this Lease and no action or inaction by Lessor shall
be construed as (i) constituting the consent or request of Lessor, expressed or
implied, to any contractor, subcontractor, laborer, materialman or vendor to or
for the performance of any labor or services or the furnishing of any materials
or other property for the construction, alteration, addition, repair or
demolition of or to the Leased Property or any part thereof or any Capital
Addition thereto; or (ii) giving Lessee any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Lessor in respect thereof or to make any
agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Lessor in the
Leased Property, or any portion thereof or any Capital Addition thereto.
 
9.1.4 Unless Lessor shall convey any of the Leased Property to Lessee pursuant
to the provisions of this Lease, Lessee shall, upon the expiration or earlier
termination of the Term with respect to a Facility, vacate and surrender the
Leased Property, Lessee’s Personal Property and all Capital Additions, in each
case with respect to such Facility, to Lessor in the condition in which such
Leased Property was originally received from Lessor and such Lessee’s Personal
Property and Capital Additions were originally introduced to such Facility,
except as repaired, rebuilt, restored, altered or added to as permitted or
required by the provisions of this Lease and except for ordinary wear and tear.
 
9.2 Encroachments, Restrictions, Mineral Leases, etc
 
.  If any of the Leased Improvements or Capital Additions shall, at any time,
encroach upon any property, street or right-of-way, or shall violate any
restrictive covenant or other agreement affecting the Leased Property, or any
part thereof or any Capital Addition thereto, or shall impair the rights of
others under any easement or right-of-way to which the Leased Property is
subject, or the use of the Leased Property or any Capital Addition thereto is
impaired, limited or
 

 
32

--------------------------------------------------------------------------------

 

interfered with by reason of the exercise of the right of surface entry or any
other provision of a lease or reservation of any oil, gas, water or other
minerals, then promptly upon the request of Lessor or any Person affected by any
such encroachment, violation or impairment, Lessee, at its sole cost and
expense, but subject to its right to contest the existence of any such
encroachment, violation or impairment, shall protect, indemnify, save harmless
and defend Lessor from and against all losses, liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment.  In the event of an
adverse final determination with respect to any such encroachment, violation or
impairment, Lessee shall either (i) obtain valid and effective waivers or
settlements of all claims, liabilities and damages resulting from each such
encroachment, violation or impairment, whether the same shall affect Lessor or
Lessee; or (ii) make such changes in the Leased Improvements and any Capital
Addition thereto, and take such other actions, as Lessee in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements or any Capital Addition
thereto, and in any event take all such actions as may be necessary in order to
be able to continue the operation of the Leased Improvements and any Capital
Addition thereto for the Primary Intended Use substantially in the manner and to
the extent the Leased Improvements and Capital Additions were operated prior to
the assertion of such encroachment, violation or impairment.  Lessee’s
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Lessor for any damages incurred by any such encroachment, violation
or impairment, Lessee shall be entitled to a credit for any sums recovered by
Lessor under any such policy of title or other insurance.
 
9.3 On-Going Capital Projects
 
.
 
9.3.1 Without in any way limiting Lessee’s obligations under this Article IX
(including Section 9.5 hereof), Lessee shall expend during each Lease Year for
each Facility, no less than the Annual Minimum Capital Project Amount for such
Facility for Capital Projects to such Facility.  Such Capital Projects shall be
performed and completed in compliance with the applicable provisions of this
Lease.  Promptly following the expiration of each Lease Year for each Facility,
Lessee shall furnish to Lessor reasonable documentary evidence as to the
completion of all Capital Projects for such Lease Year required pursuant to this
Section 9.3, together with the costs thereof.  If Lessee fails to expend during
each Lease Year the applicable Annual Minimum Capital Project Amount for Capital
Projects for any Facility, then Lessee shall promptly deposit with Lessor as a
repair and replacement reserve with respect to such Facility (a “Replacement
Reserve”) for Capital Projects to such Facility, an amount equal to (a) the
Annual Minimum Capital Project Amount for such Facility less (b) the sum of (i)
the amounts expended by Lessee during such Lease Year on account of Capital
Projects to such Facility and (ii) the Annual Minimum Capital Project Amount
Overage for such Facility, and, so long as Lessee otherwise maintains such
Facility in the condition required by this Lease, once such deposit has been
made Lessee shall not be deemed to be in default of its obligations under this
Section 9.3 for Lessee’s failure to expend during such Lease Year the applicable
Annual Minimum Capital Project Amount for Capital Projects for
such Facility.  So long as no Event of Default or an event or circumstance has
 

 
33

--------------------------------------------------------------------------------

 

occurred which with notice or passage of time, or both, would constitute an
Event of Default hereunder has occurred, if (i) a Replacement Reserve has been
established for any Facility and (ii) Lessee expends in any Lease Year an amount
in excess of the applicable Annual Minimum Capital Project Amount for Capital
Projects for such Facility, Lessor shall, to the extent funds are available for
such purpose in such Replacement Reserve, disburse to Lessee the Capital Project
Costs incurred and paid by Lessee during such Lease Year in performing such
Capital Projects to such Facility in excess of the applicable Annual Minimum
Capital Project Amount for such Facility for such Lease Year.  Any such
disbursement from any Replacement Reserve shall be paid by Lessor to Lessee
within fifteen (15) days following: (a) receipt by Lessor of a written request
from Lessee for disbursement from the Replacement Reserve for such Facility and
a certification by Lessee in form and substance reasonably satisfactory to
Lessor that the applicable item of Capital Project for such Facility has been
completed; (b) delivery to Lessor of paid invoices, receipts or other evidence
reasonably satisfactory to Lessor, verifying (1) the Capital Project Costs for
such Capital Project and (2) that Lessee has expended in the applicable Lease
Year an amount in excess of the applicable Annual Minimum Capital Project Amount
for Capital Projects for such Facility; and (c) delivery to Lessor of
affidavits, lien waivers or other evidence satisfactory to Lessor showing that
all materialmen, laborers, subcontractors and any other parties who might or
could claim statutory or common law liens and are furnishing or have furnished
material or labor to the Leased Property of such Facility have been paid all
amounts due for labor and materials furnished to the Leased Property of such
Facility.  Lessor shall not be required to make advances from any Replacement
Reserve more frequently than once in any thirty (30) day period.  Amounts held
in the Replacement Reserve for any Facility may not be used to pay for or
reimburse Lessee for Capital Project Costs for any other Facility.
 
9.3.2 No Replacement Reserve shall be or be deemed to be escrow or trust funds,
but, at Lessor’s option and in Lessor’s discretion, may either be held in a
separate account or be commingled by Lessor with the general funds of
Lessor.  Lessee shall not be entitled to any interest on any funds contained in
any Replacement Reserve.  The Replacement Reserves are solely for the protection
of Lessor and the Leased Property of the Facilities and entail no responsibility
on Lessor’s part beyond the payment of the respective items for which they are
held following receipt of bills, invoices or statements therefor in accordance
with the terms of this Section 9.3 and beyond the allowing of due credit for the
sums actually received.  Upon assignment of this Lease by Lessor, any funds in
any Replacement Reserve shall be turned over to the assignee and any
responsibility of Lessor, as assignor, with respect thereto shall terminate.
 
9.3.3 If any funds remain in any Replacement Reserve upon the expiration or
earlier termination of this Lease (other than as a result of the purchase of the
Leased Property of the applicable Facility by Lessee, in which case all of such
funds in the applicable Replacement Reserve shall be remitted by Lessor to
Lessee upon the closing of such purchase or offset against the purchase price
payable by Lessee for the Leased Propery of such Facility) and Lessor determines
in its reasonable discretion that Lessee has failed to maintain any Facility in
accordance with the requirements of this Lease, then the funds held in such
Replacement Reserve shall be paid over to Lessor as an Additional Charge and
Rent under this Lease for purposes of making necessary repairs to the Facilities
and shall be in addition to Minimum Rent and all other Additional Charges
payable hereunder.
 

 
34

--------------------------------------------------------------------------------

 

9.4 Inspections; Due Diligence Fee
 
.  Without limiting Lessor’s rights pursuant to Section 26.1 hereof, from time
to time during the Term, Lessor and its agents shall have the right to inspect
the Leased Property and any portion thereof and all systems contained therein at
any reasonable time to determine Lessee’s compliance with its obligations under
this Lease.  Lessor shall provide Lessee with at least two (2) Business Days’
prior written notice prior to any inspections of the Leased Property pursuant to
the terms of this Section 9.4, except in the event of an emergency, in which
case no prior notice shall be required.  Lessee shall reimburse Lessor for all
costs and expenses incurred by Lessor in connection with the inspections
provided for in this Section 9.4 promptly following its receipt of Lessor’s
invoice therefore, which costs shall not exceed One Thousand Dollars ($1,000.00)
annually.
 
9.5 Initial Planned Capital Refurbishment Projects.
 
9.5.1 Nature of Planned Capital Refurbishment Projects.  Lessor and Lessee
acknowledge and agree that the Facilities are currently in need of certain
Capital Repairs in order to bring the same into good order and repair and to
improve their overall competitive position in the respective market places in
which they are located.  Accordingly, promptly following the Effective Date,
Lessor and Lessee shall reasonably and in good faith agree in writing upon those
Capital Repairs to each Facility as are necessary to bring each such Facility
into good order and repair and to improve their overall competitive position in
the respective market places in which they are located, including the general
scope of such Capital Repairs and estimated cost budget(s) therefor (with
respect to each Facility, the “Planned Capital Refurbishment Project”).  Such
Planned Capital Refurbishment Project for each Facility shall be proposed by
Lessee in writing and approved in advance by Lessor, which approval shall not be
unreasonably withheld, conditioned or delayed, so long as the Planned Capital
Refurbishment Project for each Facility includes a general scope of work and
estimated budget expense therefor equal to at least the Allocated Minimum
Aggregate Costs of the Planned Capital Refurbishment Project for such Facility.
 
9.5.2 Funding of Planned Capital Refurbishment Project(s) Generally.  In
connection with the approved Planned Capital Refurbishment Project(s) for the
Facilities, Lessor shall provide to Lessee the Planned Capital Refurbishment
Project Allowance as provided for herein in accordance with and subject to the
provisions of this Section 9.5.  Lessee shall be solely responsible to perform
all Planned Capital Refurbishment Project(s) and to pay or fund the Aggregate
Costs of the Planned Capital Refurbishment Project(s) therefor in excess of (a)
the Planned Capital Refurbishment Project Allowance for all Facilities and (b)
the Allocated Planned Capital Refurbishment Project Allowance for any one
Facility (subject to reallocation of such allowance in accordance with the
definition of
 
“Allocated Planned Capital Refurbishment Project Allowance” among the
Facilities).
 
9.5.3 Certain Approvals (Plans and Specifications, Project Budget(s),
Etc).  Once approved in concept pursuant to Section 9.5.1 above, and prior to
commencing any work relating to any Planned Capital Refurbishment Project for
any Facility, Lessee shall provide Lessor with the following, each of which
shall be subject to Lessor’s reasonable approval: (a) detailed plans and
specifications for the work to be performed in connection with such Planned
Capital Refurbishment Project for such Facility (with respect to each Facility,
the “Plans and Specifications”); (b) a detailed final budget, which budget shall
also
 

 
35

--------------------------------------------------------------------------------

 

provide a detailed cost breakdown of all construction costs (with respect to
each Facility, the “Project Budget”); (c) any other detailed budget information
as Lessor may reasonably request and approve from Lessee; (d) if applicable
based on the nature of the Planned Capital Refurbishment Project for such
Facility, copies of all building permits and other authorizations from any
applicable governmental authorities with jurisdiction required in connection
with such Planned Capital Refurbishment Project for such Facility; and (e)
evidence that Lessee has filed, recorded or posted a notice of
non-responsibility in favor of Lessor in connection with such Planned Capital
Refurbishment Project for such Facility.  The Project Budget with respect to
each Planned Capital Refurbishment Project for a Facility shall include, and
Lessee shall be responsible for paying to Lessor, (i) an amount equal to
$1,650.00 for each site visit per Facility for the purpose of inspecting such
Planned Capital Refurbishment Project for such Facility, provided that Lessor
shall not be entitled to such amount for more than one (1) visit for each
Facility (except that Lessor shall be entitled to make an additional site visit
to a Facility and receive such amount in connection with each Request for
Advance in which the amount requested to be disbursed by Lessor therefor is
$100,000.00 or more) (with respect to each Capital Refurbishment Project for a
Facility, collectively, the “Planned Capital Refurbishment Project Site Review
Fees”) and (ii) all legal fees, expenses and disbursements incurred by Lessor in
connection with the review of diligence materials, documents and other
information relating to such Planned Capital Refurbishment Project for such
Facility, including engineering fees, accountants and other professional fees
(with respect to each Capital Refurbishment Project for a Facility,
collectively, the “Planned Capital Refurbishment Project Lessor Costs”).  The
Planned Capital Refurbishment Project Site Review Fees and the Planned Capital
Refurbishment Project Lessor Costs for each Facility shall be deducted from the
Allocated Planned Capital Refurbishment Project Allowance for such Facility
prior to disbursement of any portion thereof to Lessee as provided in Section
9.5.5 hereof, but for all purposes of this Lease shall be deemed part of the
Allocated Planned Capital Refurbishment Project Allowance for such Facility
disbursed by Lessor and allocated to such Facility as provided for herein.
 
9.5.4 Additional Covenants and Obligations of Lessee Relating to Planned Capital
Refurbishment Project(s).  With respect to each Planned Capital Refurbishment
Project for a Facility, Lessee covenants and agrees as follows:
 
(a) Lessee shall be responsible to arrange, supervise, coordinate and carry out
all services necessary for the construction, performance and completion of each
Planned Capital Refurbishment Project for a Facility in accordance with the
Plans and Specifications therefor and this Lease, and Lessee undertakes and
accepts such responsibility with the understanding that the Aggregate Costs of
the Planned Capital Refurbishment Project in excess of the amount(s) that Lessor
is obligated to fund hereunder are the sole responsibility of Lessee.
 
(b) From and after commencement of construction and/or performance of such
Planned Capital Refurbishment Project, Lessee shall diligently prosecute the
same to completion in accordance with the terms of this Lease and the Plans and
Specifications therefor and, in any event cause the Completion Date therefor to
occur on or before that date which is eighteen (18) months following the
Commencement Date (with respect to each Planned Capital Refurbishment Project
for a Facility, the “Outside
 

 
36

--------------------------------------------------------------------------------

 

Planned Capital Refurbishment Project Completion Date”), as such date may be
extended in the event of the occurrence of any of the events described in
Section 45.1.16.
 
(c) All Punch List Items, other than those reasonably requiring more than thirty
(30) days to complete due to long scheduling or ordering time or other
reasonable factors, shall be completed within thirty (30) days after the
applicable Completion Date, but in no event later than thirty (30) days after
the Outside Completion Date.  Any Punch List Items reasonably requiring more
than thirty (30) days to complete shall be diligently pursued and completed as
promptly as practicable, but in no event later than sixty (60) days after the
Outside Planned Capital Refurbishment Project Completion Date.
 
(d) Construction/performance of such Planned Capital Refurbishment Project shall
be prosecuted by Lessee in accordance with the Plans and Specifications therefor
in a good and workmanlike manner and in accordance with sound building and
engineering practices and all applicable Legal Requirements and all restrictive
covenants affecting the Leased Property of such Facility.  All materials,
fixtures or articles used in the construction/performance of such Planned
Capital Refurbishment Project, or to be used in the operation thereof shall be
substantially in accordance with the Plans and Specifications therefor as
approved by Lessor.
 
(e) To the extent not already maintained or covered by Lessee pursuant to
Article XIII, Lessee shall at all times maintain or cause to be maintained the
following insurance during the construction/performance of such Planned Capital
Refurbishment Project (including through the date of completion of the Punch
List Items): (i) Builder’s risk insurance covering the construction/performance
of such Planned Capital Refurbishment Project, in a face amount of not less than
the full insurable value of such Planned Capital Refurbishment Project and
materials supplied in connection therewith, with appropriate provisions made to
include coverage of materials stored off the Leased Property of such Facility in
an amount not less than the full insurable value of such materials stored off
the Leased Property of such Facility from time to time, and (ii) errors and
omissions insurance by the Architect in an amount reasonably acceptable to
Lessor, covering the entire period of design and construction/performance of
such Planned Capital Refurbishment Project, including completion of the Punch
List Items.  All such insurance maintained or caused to be maintained by Lessee
pursuant to clauses (i) and (ii) of this subsection (e) shall name Lessor as an
additional insured, all insurance maintained or caused to be maintained by
Lessee pursuant to clause (i) of this subsection (e) shall name Lessee, Lessor
and any General Contractor or other contractor, jointly, as loss payee and all
such insurance to be maintained or caused to be maintained by Lessee shall
otherwise, to the extent applicable, comply with the provisions of and shall be
in addition to the insurance specified in Article XIII of the Lease.
 
(f) Lessee shall not at any time during the performance of the work, make or
cause to be made, or permit any General Contractor or any other contractor to
make, any contract for materials or equipment of any kind or nature whatsoever
to be incorporated in or to become a part of the Leased Property of any
Facility, title to which
 

 
37

--------------------------------------------------------------------------------

 

is not good or which is subject to any lien or title retention arrangement other
than inchoate mechanic’s liens.  Lessee will deliver to Lessor, on demand, true
copies of any contracts, bills of sale, statements, receipted vouchers, or
agreements, under which Lessee claims title to any materials, fixtures, or
articles used in the construction/performance of such Planned Capital
Refurbishment Project.
 
(g) Lessee shall expend all the proceeds of each advance by Lessor under this
Section 9.5 for such Planned Capital Refurbishment Project in the amounts and
for the purposes specified in the Request for Advance and for no other purpose
whatsoever.
 
(h) From time to time as requested by Lessor and as soon as practicable
following the applicable Completion Date for such Planned Capital Refurbishment
Project, Lessee shall supply or cause to be supplied to Lessor such reasonable
documents and information pertaining to such Planned Capital Refurbishment
Project and the construction, performance and/or completion of the same as
Lessor shall request.
 
(i) At the reasonable request of Lessor, Lessee shall assign to Lessor each
Construction Contract to which Lessee is a party utilizing an assignment
instrument in form and substance acceptable to Lessor and shall use commercially
reasonable efforts to cause each other party to such Construction Contract to
consent to such assignment, if required by the terms thereof.
 
9.5.5 Disbursement of Planned Capital Refurbishment Project Allowance.
 
(a) Subject to the satisfaction by Lessee of the disbursement conditions set
forth in Section 9.5.5(e) below, Lessor shall advance to Lessee funds with
respect to each Planned Capital Refurbishment Project for a Facility up to the
Allocated Planned Capital Refurbishment Project Allowance (less all applicable
Planned Capital Refurbishment Project Site Review Fees and Planned Capital
Refurbishment Project Lessor Costs) for the purpose of paying or reimbursing
Lessee for the payment of the Allocated Planned Capital Refurbishment Project
Allowance therefor. For the avoidance of doubt, Lessor and Lessee agree that
each Request for Advance with respect to each Planned Capital Refurbishment
Project for a Facility shall reflect the full amount of Aggregate Costs of the
Planned Capital Refurbishment Project expended by Lessee through the date
thereof on the work or materials which are the subject of the Request for
Advance but that Lessor’s funding obligation shall be limited to the lesser of
(i) Fifty Percent (50%) of Aggregate Costs of the Planned Capital Refurbishment
Project expended by Lessee through the date thereof or (ii) the maximum amount
that Lessor is otherwise required to advance hereunder. 
 
(b) Notwithstanding anything to the contrary in this Section 9.5, Lessor shall
not be obligated to advance to Lessee any sums on account of any Planned Capital
Refurbishment Project for any Facility (i) in excess of the Allocated Planned
Capital Refurbishment Project Allowance therefor, (ii) when the total amount
funded by
 

 
38

--------------------------------------------------------------------------------

 

Lessor pursuant to this Section 9.5 for all Facilities equals the Planned
Capital Refurbishment Project Allowance, (iii) for which a Request for Advance
is received more than sixty (60) days after the Outside Planned Capital
Refurbishment Project Completion Date, or (iv) when any of the disbursement
conditions set forth in Section 9.5.5(e) below have not been met or fulfilled.
 
(c) With respect to each Planned Capital Refurbishment Project for a Facility,
draw requests will be reviewed monthly and will be based on the pro rata share
completion to date of each construction line item listed in the applicable
Project Budget; provided, however, that no draw request for any Planned Capital
Refurbishment Project for a Facility shall be less than $100,000, or the balance
of the amount Lessor is required to fund on account thereof.  All advances of
funds under this Section 9.5 shall be made by Lessor in accordance with a
Request for Advance.  Each Request for Advance shall be honored within ten (10)
Business Days of receipt of the same delivered in accordance with the notice
provisions of this Lease together with the information required therein,
subject, however, to the limitations herein.  In no event shall Lessor be
required to make any advance for a particular line item with respect to any
Planned Capital Refurbishment Project for a Facility which, when aggregated with
prior advances, is in excess of Fifty Percent (50%) of the applicable Project
Budget for such line item except to the extent amounts from contingency line
items are unused and/or to the extent savings, in Lessor’s reasonable good faith
discretion, in other budget line items remain unused.  Lessor shall issue checks
payable to, or otherwise advance funds to, Lessee, the payees designated in a
Request for Advance or jointly to Lessee and such payees, as Lessor shall
reasonably determine.  Advances of funds to such payees or jointly to Lessee and
any such payee shall constitute an advance hereunder as though advanced directly
to Lessee.
 
(d) With respect to each Planned Capital Refurbishment Project for a Facility,
any advances for costs and expenses of labor and materials connected with the
construction/performance for such Planned Capital Refurbishment Project shall be
limited to Ninety Percent (90%) of the portion of such costs and expenses for
which Lessor is responsible under the terms of this Lease and shall be made in
accordance with the payment schedule of the Construction Contract with any
General Contractor or other contractor.  With respect to each Planned Capital
Refurbishment Project for a Facility, the final advance of proceeds representing
the Ten Percent (10%) retainage of the portion of such costs and expenses for
which Lessor is responsible under this Lease for any particular item will not be
made until the last to occur of (i) the applicable Completion Date, (ii)
completion of all Punch List Items and (iii) the date Lessor receives, as
applicable, (1) all final and unconditional lien releases and waivers provided
for herein, (2) an “As-Built” set of Plans and Specifications (if reasonably
requested by Lessor based upon the nature of such Capital Renovation Project),
(3) an ALTA “As-Built” survey (if reasonably requested by Lessor based upon the
nature of such Planned Capital Refurbishment Project), and (4) such other
documents as Lessor may reasonably request.  In no event shall any portion of
such retainage for any such Planned Capital Refurbishment Project be paid if any
mechanics’ and/or materialmen’s liens or other encumbrances have been filed and
remain on the Leased Property (except for permitted contests pursuant to Article
XII of this Lease).
 

 
39

--------------------------------------------------------------------------------

 

(e) With respect to any Planned Capital Refurbishment Project for a Facility,
Lessor shall not be obligated to make any advance of funds under this Section
9.5, including the first advance, unless and until the following conditions
shall have been satisfied (with proof thereof in form and sufficiency as may be
reasonably requested by Lessor): 
 
(i) To the extent not theretofore received and approved by Lessor, Lessor shall
have received and approved (A) the applicable Plans and Specifications (and any
material changes thereto); (B) the applicable Project Budget; (C) if applicable
based on the nature of such Planned Capital Refurbishment Project, all
Construction Contracts with any General Contractor, any Architect and any other
contractor or material supplier that may be requested by Lessor; and (D) if
applicable based on the nature of such  Planned Capital Refurbishment Project,
all authorizations and permits required by any governmental authority with
jurisdiction for the construction/performance of such Planned Capital
Refurbishment Project, including building permits and such other authorizations
and permits as are required for the use and operation of such Facility for its
Primary Intended Use, which are then presently procurable.
 
(ii) To the extent applicable to such Planned Capital Refurbishment Project as
reasonably determined by Lessor, Lessor shall have received evidence
satisfactory to Lessor that, following completion of such Planned Capital
Refurbishment Project, (A) all existing public utilities, including telephone,
water, sewage, electricity and gas are adequate for such Facility; and (B) all
existing means of ingress and egress, parking, access to public streets and
drainage facilities are adequate for such Facility.
 
(iii) To the extent applicable to such Planned Capital Refurbishment Project as
reasonably determined by Lessor, Lessor shall have received and approved test
borings, engineering reports and such other site analysis as Lessor may require,
all of which must indicate that the soil is adequate for the proposed
construction/performance of such Planned Capital Refurbishment Project in
accordance with the applicable Plans and Specifications.
 
(iv) Lessor shall have received and approved the insurance required to be
maintained by Lessee as provided in Section 9.5.4(e) above.
 
(v) No Event of Default shall have occurred and be continuing under this Lease
and no event or condition shall exist which, with notice and/or lapse of time,
or both, would constitute such an Event of Default under this Lease.
 
(vi) No Condemnation shall be pending or threatened and no casualty shall have
occurred, in either case with respect to the Leased Property of such Facility or
any portion thereof.
 
(vii) Lessor shall have received and approved (A) a Request for Advance
accompanied by all necessary documents and certificates as set forth in the
 

 
40

--------------------------------------------------------------------------------

 

definition thereof; (B) to the extent applicable to such Planned Capital
Refurbishment Project as reasonably determined by Lessor, a Lessee’s Affidavit;
and (C) to the extent applicable, a certificate from the Architect, or if no
Architect, from an officer of Lessee or any other reliable Person acceptable to
Lessor, to the effect that in such Person’s opinion (1) the
construction/performance of such Planned Capital Refurbishment Project
theretofore performed is in accordance with the applicable Plans and
Specifications and (2) the amount requested is appropriate in light of the
percentage of construction completed and amount of stored material.
 
(viii) To the extent applicable to the Planned Capital Refurbishment Project as
reasonably determined by Lessor, Lessor shall have received from each of the
Architect, General Contractor, and major subcontractors a letter, in form and
substance satisfactory to Lessor, which, among other things, (A) states that, in
the event of a default by Lessee under the contract with the undersigned, the
undersigned agrees to perform for Lessor at Lessor’s request under the terms of
the applicable Construction Contract, (B) to the best knowledge of the
undersigned certifies to Lessor that the applicable Plans and Specifications
comply with all Legal Requirements, and that the work performed by the
undersigned has been completed in accordance with the applicable Plans and
Specifications, and (C) confirms such other matters consistent with the terms
and provisions of this Section 9.5.5 (e).
 
ARTICLE X.                                
 
10.1 Construction of Capital Additions to the Leased Property
 
.  Without the prior written consent of Lessor which consent may be withheld or
granted by Lessor in its sole and absolute discretion, Lessee shall make no
Capital Additions on or structural alterations to the Leased Property and shall
not enlarge or reduce the size of any Facility.
 
ARTICLE XI.                                
 
11.1 Liens
 
.  Subject to the provisions of Article XII relating to permitted contests,
Lessee will not directly or indirectly create or allow to remain and will
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property of any Facility or any
Capital Addition thereto or any attachment, levy, claim or encumbrance in
respect of the Rent, excluding, however, (i) this Lease; (ii) the matters that
existed as of the Commencement Date; (iii) restrictions, liens and other
encumbrances which are consented to in writing by Lessor, or any easements
granted pursuant to the provisions of Section 7.3; (iv) liens for Impositions
which Lessee is not required to pay hereunder; (v) subleases permitted by
Article XXIV; (vi) liens for Impositions not yet delinquent; (vii) liens of
mechanics, laborers, materialmen, suppliers or vendors for amounts not yet due;
and (viii) any liens which are the responsibility of Lessor pursuant to the
provisions of Article XXXVI.
 

 
41

--------------------------------------------------------------------------------

 

ARTICLE XII.                                
 
12.1 Permitted Contests
 
.  Lessee, upon prior written notice to Lessor, on its own or in Lessor’s name,
at Lessee’s expense, may contest, by appropriate legal proceedings conducted in
good faith and with due diligence, the amount, validity or application, in whole
or in part, of any licensure or certification decision, Imposition, Legal
Requirement, Insurance Requirement, lien, attachment, levy, encumbrance, charge
or claim; subject, however, to the further requirement that (i) in the case of
an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lessor and from the Leased Property or any Capital Addition
thereto; (ii) neither the Leased Property or any Capital Addition thereto, the
Rent therefrom nor any part or interest in either thereof would be in any danger
of being sold, forfeited, attached or lost pending the outcome of such
proceedings; (iii) in the case of a Legal Requirement, neither Lessor nor Lessee
would be in any danger of civil or criminal liability for failure to comply
therewith pending the outcome of such proceedings; (iv) if any such contest
shall involve a sum of money or potential loss in excess of Fifty Thousand
Dollars ($50,000), Lessee shall deliver to Lessor and its counsel an opinion of
legal counsel reasonably acceptable to Lessor to the effect set forth in clauses
(i), (ii) and (iii) above, to the extent applicable; (v) in the case of a Legal
Requirement, Imposition, lien, encumbrance or charge, Lessee shall give such
reasonable security as may be required by Lessor to insure ultimate payment of
the same and to prevent any sale or forfeiture of the Leased Property or any
Capital Addition thereto or the Rent by reason of such nonpayment or
noncompliance; and (vi) in the case of an Insurance Requirement, the coverage
required by Article XIII shall be maintained.  If any such contest is finally
resolved against Lessor or Lessee, Lessee shall promptly pay the amount required
to be paid, together with all interest and penalties accrued thereon, or comply
with the applicable Legal Requirement or Insurance Requirement.  Lessor, at
Lessee’s expense, shall execute and deliver to Lessee such authorizations and
other documents as may reasonably be required in any such contest, and, if
reasonably requested by Lessee or if Lessor so desires, Lessor shall join as a
party therein.  The provisions of this Article XII shall not be construed to
permit Lessee to contest the payment of Rent or any other amount payable by
Lessee to Lessor hereunder.  Lessee shall indemnify, defend, protect and save
Lessor harmless from and against any liability, cost or expense of any kind that
may be imposed upon Lessor in connection with any such contest and any loss
resulting therefrom.
 
ARTICLE XIII.                                           
 
13.1 General Insurance Requirements
 
.  During the Term, Lessee shall at all times keep the Leased Property, and all
property located in or on the Leased Property, including Capital Additions, the
Fixtures and the Personal Property, insured with the kinds and amounts of
insurance described below.  Each element of insurance described in this Article
shall be maintained with respect to the Leased Property of each Facility,
including the Capital Additions, Fixtures, Personal Property and operations
thereon.  This insurance shall be written by companies authorized to do
insurance business in the State in which the Leased Property is located.  All
liability type policies must name Lessor as an “additional insured.”  All
property policies shall name Lessor as “loss payee.”  All business interruption
policies shall name Lessor as a “loss payee” with respect to Rent only. Losses
shall be payable to Lessor and/or Lessee as provided in Article XIV.  In
addition, the policies, as appropriate, shall name as
 

 
42

--------------------------------------------------------------------------------

 

an “additional insured” or “loss payee” the holder of any mortgage, deed of
trust or other security agreement (“Facility Mortgagee”) securing any
indebtedness or any other Encumbrance placed on the Leased Property in
accordance with the provisions of Article XXXVI (“Facility Mortgage”) by way of
a standard form of mortgagee’s loss payable endorsement.  Any loss adjustment
with respect to the insurance maintained pursuant to Sections 13.1.1, 13.1.2
and/or 13.1.3 below shall require the written consent of Lessor, Lessee, and
each Facility Mortgagee unless the amount of the loss is less than $50,000 in
which event no consent shall be required.  Evidence of insurance shall be
deposited with Lessor and, if requested, with any Facility Mortgagee(s).  If any
provision of any Facility Mortgage requires deposits of insurance to be made
with such Facility Mortgagee, Lessee shall either pay to Lessor monthly the
amounts required and Lessor shall transfer such amounts to each Facility
Mortgagee, or, pursuant to written direction by Lessor, Lessee shall make such
deposits directly with such Facility Mortgagee.  The policies shall maintain the
following types of insurance with respect to each Facility:
 
13.1.1 All risk property insurance including but not limited to loss or damage
by fire, vandalism and malicious mischief, extended coverage perils commonly
known as special form perils, earthquake (including earth movement), sinkhole
and windstorm in an amount not less than the insurable value on a replacement
cost basis (as defined below in Section 13.2) and including coverage for debris
removal, increased cost of construction and a law and ordinance coverage
endorsement and without a coinsurance provision;
 
13.1.2 Boiler and machinery insurance in such limits not less than the
replacement cost of the Facility;
 
13.1.3 Flood (when the Leased Property of a Facility is located in whole or in
part within a designated 100-year flood plain area) and such other hazards and
in such amounts as may be customary for comparable properties in the area;
 
13.1.4 Loss of rental value in an amount not less than twelve (12) months’ Rent
payable hereunder or business interruption in an amount not less than twelve
(12) months of income and normal operating expenses including payroll and Rent
payable hereunder with an endorsement extending the period of indemnity by at
least ninety (90) days (Building Ordinance - Increased Period of Restoration
Endorsement) necessitated by the occurrence of any of the hazards described in
Sections 13.1.1, 13.1.2 or 13.1.3;
 
13.1.5 Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance with amounts not less than One
Million and No/100 Dollars ($1,000,000.00) combined single limit and Three
Million No/100 Dollars ($3,000,000.00) in the annual aggregate; and
 
13.1.6 Medical professional liability with amounts not less than One Million
Dollars ($1,000,000) combined single limit and Three Million Dollars
($3,000,000) in the annual aggregate.
 

 
43

--------------------------------------------------------------------------------

 

13.2 Replacement Cost
 
.  The term “replacement cost” shall mean the actual replacement cost of the
insured property from time to time with new materials and workmanship of like
kind and quality.  If either party believes that the replacement cost has
increased or decreased at any time during the Term, it shall have the right to
have such replacement cost redetermined by an impartial national appraisal
company reasonably acceptable to both parties (the “impartial appraiser”).  The
party desiring to have the replacement cost so redetermined shall forthwith, on
receipt of such determination by the impartial appraiser, give written notice
thereof to the other party hereto.  The determination of the impartial appraiser
shall be final and binding on the parties hereto, and Lessee shall forthwith
increase or decrease the amount of the insurance carried pursuant to this
Article to the amount so determined by the impartial appraiser.  Each party
shall pay one-half (1/2) of the fee, if any, of the impartial appraiser.  If
Lessee has made improvements to the Leased Property of any Facility including
any Capital Additions thereto, Lessor may at Lessee’s expense have the
replacement cost of the Leased Property of such Facility redetermined at any
time after such improvements are made, regardless of when the replacement cost
was last determined.
 
13.3 Additional Insurance
 
.  In addition to the insurance described above, Lessee shall maintain such
additional insurance upon notice from Lessor as may be reasonably required from
time to time by any Facility Mortgagee and shall further at all times maintain
adequate workers’ compensation coverage with a waiver of subrogation in favor of
Lessor and any other coverage required by Legal Requirements for all Persons
employed by Lessee on the Leased Property of any Facility and any Capital
Addition thereto in accordance with Legal Requirements.
 
13.4 Waiver of Subrogation
 
.  All insurance policies carried by either party covering the Leased Property
of any Facility and any Capital Addition thereto and Lessee’s Personal Property
including contents, fire and casualty insurance, shall expressly waive any right
of subrogation on the part of the insurer against the other party.  Each party
waives any claims it has against the other party to the extent such claim is
covered by insurance.
 
13.5 Policy Requirements
 
.  All of the policies of insurance referred to in this Article shall be written
in form satisfactory to Lessor and by insurance companies with a policyholder
rating of “A-” and a financial rating of “X” in the most recent version of
Best’s Key Rating Guide.  Lessee shall pay all of the premiums therefor, and
deliver such policies or certificates thereof to Lessor prior to their effective
date (and with respect to any renewal policy, at least twenty-five (25) days
prior to the expiration of the existing policy), and in the event of the failure
of Lessee either to effect such insurance in the names herein called for or to
pay the premiums therefor, or to deliver such policies or certificates thereof
to Lessor, at the times required, Lessor shall be entitled, but shall have no
obligation, to effect such insurance and pay the premiums therefor, in which
event the cost thereof, together with interest thereon at the Overdue Rate,
shall be repayable to Lessor upon demand therefor.  Each insurer shall agree, by
endorsement on the policy or policies issued by it, or by independent instrument
furnished to Lessor, that it will give to Lessor ten (10) days’ prior written
notice before the policy or policies in question shall be allowed to expire,
non-renewed or cancelled.  Each property policy shall have a deductible or
deductibles, if any, which are no greater than Fifty Thousand Dollars ($50,000),
unless such requirement is specifically waived by Lessor.  Each earthquake
policy shall have a maximum deductible of Ten Percent (10%) of real property,
personal property and
 

 
44

--------------------------------------------------------------------------------

 

rental value limit at the subject location, unless such requirement is
specifically waived by Lessor.
 
13.6 Increase in Limits
 
.  If either party shall at any time believe the limits of the insurance
required hereunder to be either excessive or insufficient, the parties shall
endeavor to agree in writing on the proper and reasonable limits for such
insurance to be carried and such insurance shall thereafter be carried with the
limits thus agreed on until further change pursuant to the provisions of this
Section.  If the parties shall be unable to agree thereon, the proper and
reasonable limits for such insurance to be carried shall be determined by an
impartial third party reasonably selected by the parties.  Nothing herein shall
permit the amount of insurance to be reduced below the amount or amounts
required by any Facility Mortgagees.
 
13.7 Blanket Policies and Policies Covering Multiple Locations
 
.  Notwithstanding anything to the contrary contained in this Article, Lessee’s
obligations to carry the insurance provided for herein may be brought within the
coverage of a blanket policy or policies of insurance carried and maintained by
Lessee; provided, however, that the coverage afforded Lessor will not be reduced
or diminished or otherwise be different from that which would exist under a
separate policy for each Facility meeting all other requirements of this Lease
by reason of the use of such blanket policy of insurance, and provided further
that the requirements of this Article XIII are otherwise satisfied.  For any
liability policies covering one or more of the Facilities or any other
facilities in addition to the Facilities, Lessor may require excess limits as
Lessor reasonably determines.
 
13.8 No Separate Insurance
 
.  Lessee shall not, on Lessee’s own initiative or pursuant to the request or
requirement of any third party, (i) take out separate insurance concurrent in
form or contributing in the event of loss with that required in this Article to
be furnished by, or which may reasonably be required to be furnished by, Lessee
or (ii) increase the amounts of any then existing insurance by securing an
additional policy or additional policies, unless all parties having an insurable
interest in the subject matter of the insurance, including in all cases Lessor
and all Facility Mortgagees, are included therein as additional insureds and the
loss is payable under such insurance in the same manner as losses are payable
under this Lease.  Lessee shall immediately notify Lessor of the taking out of
any such separate insurance or of the increasing of any of the amounts of the
then existing insurance by securing an additional policy or additional policies.
 
13.9 Insurance Requirements Under the Existing Loan Documents; Replacement Loan
Documents
 
.  Nothing contained in this Article XIII shall serve to in any manner limit or
restrict Lessee’s obligations pursuant to the terms of Section 36.3 below to
procure and maintain all insurance coverages required under any Facility
Mortgages.
 
ARTICLE XIV.                                           
 
14.1 Insurance Proceeds
 
.  All proceeds payable by reason of any loss or damage to the Leased Property,
any Capital Additions or any part(s) or portion(s) thereof, under any policy of
insurance required to be carried hereunder shall be paid to Lessor and made
available by Lessor to Lessee from time to time for the reasonable costs of
 

 
45

--------------------------------------------------------------------------------

 

reconstruction or repair, as the case may be, of any damage to or destruction of
the Leased Property, any Capital Additions or any part(s) or portion(s)
thereof.  Any excess proceeds of insurance remaining after the completion of the
restoration or reconstruction of the Leased Property and any Capital Additions
(or in the event neither Lessor nor Lessee is required or elects to repair and
restore, all such insurance proceeds) shall be retained by Lessor except as
otherwise specifically provided below in this Article XIV.  All salvage
resulting from any risk covered by insurance shall belong to Lessor.
 
14.2 Insured Casualty.
 
14.2.1 If the Leased Property and/or any Capital Additions of a Facility are
damaged or destroyed from a risk covered by insurance carried by Lessee such
that such Facility thereby is rendered Unsuitable for its Primary Intended Use,
Lessee shall either (i) restore such Leased Property and such Capital Additions
to substantially the same condition as existed immediately before such damage or
destruction and Lessor shall, pursuant to the terms of Section 14.1 above, make
available to Lessee from time to time the insurance proceeds received by Lessor
on account of such damage or destruction to the extent necessary for the
reasonable costs of such restoration, or (ii) offer to acquire the Leased
Property of such Facility from Lessor for a purchase price equal to the greater
of (a) the Fair Market Value for such Facility immediately prior to such damage
or destruction, or (b) the Allocated Minimum Purchase Price for such
Facility.  If Lessor does not accept Lessee’s offer to so purchase the Leased
Property of such Facility, Lessee may either withdraw such offer and proceed to
restore the Leased Property of such Facility to substantially the same condition
as existed immediately before such damage or destruction or terminate this Lease
in which event Lessor shall be entitled to retain the insurance proceeds.
 
14.2.2 If the Leased Property and/or any Capital Additions of a Facility are
damaged from a risk covered by insurance carried by Lessee, but such Facility is
not thereby rendered Unsuitable for its Primary Intended Use, Lessee shall
restore such Leased Property and such Capital Additions to substantially the
same condition as existed immediately before such damage and Lessor shall,
pursuant to the terms of Section 14.1 above, make available to Lessee from time
to time the insurance proceeds received by Lessor on account of such damage or
destruction to the extent necessary for the reasonable costs of such
restoration.  Such damage shall not terminate this Lease; provided, however,
that if Lessee cannot within a reasonable time after diligent efforts obtain the
necessary government approvals needed to restore and operate such Facility for
its Primary Intended Use, Lessee may offer to purchase the Leased Property of
such Facility for a purchase price equal to the greater of (a) the Fair Market
Value for such Facility immediately prior to such damage or destruction or (b)
the Allocated Minimum Purchase Price for such Facility.  If Lessee shall make
such offer and Lessor does not accept the same, Lessee may either (i) withdraw
such offer and proceed to restore the Leased Property of such Facility to
substantially the same condition as existed immediately before such damage or
destruction and in such event Lessor shall, pursuant to the terms of Section
14.1 above, make available to Lessee from time to time the insurance proceeds
received by Lessor on account of such damage or destruction to the extent
necessary for the reasonable costs of such restoration, or (ii) terminate the
Lease with respect to such Facility, in which event Lessor shall be entitled to
retain the insurance proceeds.
 

 
46

--------------------------------------------------------------------------------

 

14.2.3 If the cost of the repair or restoration of a Facility exceeds the amount
of proceeds received by Lessor from the insurance required to be carried
hereunder, Lessee shall contribute any excess amounts needed to restore such
Facility.  Such difference shall be paid by Lessee to Lessor together with any
other insurance proceeds, for application to the cost of repair and restoration.
 
14.2.4 If Lessor accepts Lessee’s offer to purchase the Leased Property of a
Facility, this Lease shall terminate as to such Facility upon payment of the
purchase price and Lessor shall remit to Lessee all insurance proceeds
pertaining to the Leased Property of such Facility then held by Lessor.
 
14.3 Uninsured Casualty
 
.  If the Leased Property and/or any Capital Additions of a Facility is damaged
or destroyed from a risk not covered by insurance carried by Lessee, whether or
not such damage or destruction renders such Facility Unsuitable for its Primary
Intended Use, Lessee at its expense shall restore the Leased Property of such
Facility to substantially the same condition it was in immediately before such
damage or destruction and such damage or destruction shall not terminate this
Lease.
 
14.4 No Abatement of Rent
 
.  This Lease shall remain in full force and effect and Lessee’s obligation to
pay the Rent and all other charges required by this Lease shall remain unabated
during the period required for adjusting insurance, satisfying Legal
Requirements, repair and restoration.
 
14.5 Waiver
 
.  Lessee waives any statutory rights of termination which may arise by reason
of any damage or destruction of the Leased Property and/or any Capital
Additions.
 
ARTICLE XV.                                
 
15.1 Condemnation
 
15.1.1 Total Taking.  If the Leased Property and any Capital Additions of a
Facility is totally and permanently taken by Condemnation, this Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.
 
15.1.2 Partial Taking.  If a portion of the Leased Property and any Capital
Additions of a Facility is taken by Condemnation, this Lease shall remain in
effect if the affected Facility is not thereby rendered Unsuitable for Its
Primary Intended Use, but if such Facility is thereby rendered Unsuitable for
its Primary Intended Use, this Lease shall terminate with respect to such
Facility as of the day before the Date of Taking for such Facility.
 
15.1.3 Restoration.  If there is a partial taking of the Leased Property and any
Capital Additions of a Facility and this Lease remains in full force and effect
pursuant to Section 15.1.2, Lessor shall make available to Lessee the portion of
the Award necessary and specifically identified for restoration of such Leased
Property and any such
 

 
47

--------------------------------------------------------------------------------

 

Capital Additions and Lessee shall accomplish all necessary restoration whether
or not the amount provided by the condemnor for restoration is sufficient.
 
15.1.4 Award-Distribution.  The entire Award for any total Condemnation or
partial Condemnation described in Section 15.1.2 above that renders the affected
Facility Unsuitable for Its Primary Intended Use shall belong to and be paid to
Lessor, except that, subject to the rights of the Facility Mortgagees, Lessee
shall be entitled to receive from the Award, if and to the extent such Award
specifically includes such item, lost profits value and moving expenses,
provided, that in any event Lessor shall receive from the Award, subject to the
rights of the Facility Mortgagees no less than the greater of (a) the Fair
Market Value for such Facility immediately prior to institution of the
Condemnation or (b) the Allocated Minimum Purchase Price for such Facility.  The
entire Award for any partial Condemnation described in Section 15.1.2 above that
does  not render the affected Facility Unsuitable for Its Primary Intended Use
shall belong to and be paid to Lessor, subject to Lessor’s obligations pursuant
to Section 15.1.3 above.
 
15.1.5 Temporary Taking.  The taking of the Leased Property, any Capital
Additions and/or any part(s) thereof, shall constitute a taking by Condemnation
only when the use and occupancy by the taking authority has continued for longer
than 180 consecutive days.  During any shorter period, which shall be a
temporary taking, all the provisions of this Lease shall remain in full force
and effect and the Award allocable to the Term shall be paid to Lessee.
 
15.1.6 Sale Under Threat of Condemnation.  A sale by Lessor to any Condemnor,
either under threat of Condemnation or while Condemnation proceedings are
pending, shall be deemed a Condemnation for purposes of this Lease.  Lessor may,
without any obligation to Lessee, agree to sell and/or convey to any Condemnor
all or any portion of the Leased Property free from this Lease and the rights of
Lessee hereunder without first requiring that any action or proceeding be
instituted or pursued to judgment; provided, however, that Lessor shall provide
Lessee with at least sixty (60) days’ prior written notice of such sale or
conveyance, subject to the requirements of any such Condemnor.
 
ARTICLE XVI.                                           
 
16.1 Events of Default
 
.  Any one or more of the following shall constitute an “Event of Default”:
 
(a) a default shall occur under any other lease or other agreement or
instrument, now or hereafter with or in favor of Lessor or any Affiliate of
Lessor and made by or with Lessee or any Affiliate of Lessee where the default
is not cured within any applicable grace period set forth therein;
 
(b) A default shall occur under any New Lease hereafter with or in favor of
Lessor or any Affiliate of Lessor and made by or with Lessee or any Affiliate of
Lessee where the default is not cured within any applicable grace period set
forth therein;
 

 
48

--------------------------------------------------------------------------------

 

(c) Lessee shall fail to pay any installment of Rent when the same becomes due
and payable and such failure is not cured by Lessee within a period of five (5)
days after notice thereof from Lessor; provided, however, that such notice shall
be in lieu of and not in addition to any notice required under applicable law
with respect to such non-payment of Rent;
 
(d) Lessee shall fail to obtain and deliver to Lessor a letter of credit or cash
security deposit as required by Article XXI;
 
(e) except as otherwise specifically provided for in this Section 16.1, if
Lessee shall fail to observe or perform any other term, covenant or condition of
this Lease and such failure is not cured by Lessee within thirty (30) days after
notice thereof from Lessor, unless such failure cannot with due diligence be
cured within a period of thirty (30) days, in which case such failure shall not
be deemed to be an Event of Default if Lessee proceeds promptly and with due
diligence to cure the failure and diligently completes the curing thereof;
provided, however, that such notice shall be in lieu of and not in addition to
any notice required under applicable law;
 
(f) Lessee or any guarantor of Lessee’s obligations hereunder (including
Guarantor) shall:
 
(i) admit in writing its inability to pay its debts generally as they become
due,
 
(ii) file a petition in bankruptcy or a petition to take advantage of any
insolvency act,
 
(iii) make an assignment for the benefit of its creditors,
 
(iv) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or
 
(v) file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;
 
(g) Lessee or any guarantor of Lessee’s obligations hereunder (including
Guarantor) shall be adjudicated as bankrupt or a court of competent jurisdiction
shall enter an order or decree appointing, without the consent of Lessee, a
receiver of Lessee or of the whole or substantially all of its property, or
approving a petition filed against it seeking reorganization or arrangement of
Lessee under the Federal bankruptcy laws or any other applicable law or statute
of the United States of America or any state thereof, and such judgment, order
or decree shall not be vacated or set aside or stayed within sixty (60) days
from the date of the entry thereof;
 
(h) Lessee or any guarantor of Lessee’s obligations hereunder (including
Guarantor) shall be liquidated or dissolved, or shall begin proceedings toward
 

 
49

--------------------------------------------------------------------------------

 

such liquidation or dissolution, or shall, in any manner, permit the sale or
divestiture of substantially all its assets;
 
(i) the estate or interest of Lessee in the Leased Property, any Capital
Additions or any part(s) thereof shall be levied upon or attached in any
proceeding and the same shall not be vacated or discharged within the later of
ninety (90) days after commencement thereof or thirty (30) days after receipt by
Lessee of notice thereof from Lessor; provided, however, that such notice shall
be in lieu of and not in addition to any notice required under applicable law;
 
(j) any Transfer occurs without Lessor’s consent, if such consent is required
under Article XXIV;
 
(k) any of the representations or warranties made by Lessee hereunder or any
Guarantor in the applicable Guaranty proves to be untrue when made in any
material respect which materially and adversely affects Lessor;
 
(l) any applicable license or third-party provider reimbursement agreements
material to a Facility’s operation for its Primary Intended Use are at any time
terminated or revoked or suspended for more than twenty (20) days;
 
(m) any local, state or federal agency having jurisdiction over the operation of
any Facility removes Ten Percent (10%) or more of the patients or residents
located in such Facility;
 
(n) Lessee fails to give notice to Lessor not later than ten (10) Business Days
after Lessee’s receipt thereof of any Class A or equivalent fine notice from any
governmental authority or officer acting on behalf thereof relating to any
Facility;
 
(o) Lessee fails to cure or abate any Class A or equivalent violation occurring
during the Term that is claimed by any governmental authority, or any officer
acting on behalf thereof, of any law, order, ordinance, rule or regulation
pertaining to the operation of any Facility, and within the time permitted by
such authority for such cure or abatement;
 
(p) Lessee fails to notify Lessor within three (3) Business Days after receipt
of any written notice from any governmental agency terminating or suspending or
threatening termination or suspension, of any material license or certification
relating to any Facility;
 
(q) Lessee fails to give notice to Lessor not later than ten (10) Business Days
after any written notice, claim or demand from any governmental authority or any
officer acting on behalf thereof, of any violation of any law, order, ordinance,
rule or regulation with respect to the operation of any Facility;
 
(r) any proceedings are instituted against Lessee by any governmental authority
which are reasonably likely to result in (i) the revocation of any license
granted
 

 
50

--------------------------------------------------------------------------------

 

to Lessee for the operation of any Facility, (ii) the decertification of any
Facility from participation in the Medicare or Medicaid reimbursement program,
or (iii) the issuance of a stop placement order against Lessee with respect to
any Facility;
 
(s) any default and acceleration of any indebtedness of Lessee or any Affiliate
of Lessee or Guarantor in an amount in excess of $1,000,000 has occurred; and
 
(t) any material default shall occur under any guaranty of Lessee’s obligations
hereunder (including any Guaranty).
 
16.2 Certain Remedies
 
.  If an Event of Default shall have occurred, Lessor may terminate this Lease
with respect to the Facility from which such Event of Default emanated, if any,
and any one or more (including all, if so elected by Lessor) of the Facilities,
regardless of whether such Event of Default emanated primarily from a single
Facility, by giving Lessee notice of such termination and the Term shall
terminate and all rights of Lessee under this Lease shall cease with respect to
all such Facilities as to which Lessor has elected to so terminate this
Lease.  Lessor shall have all rights at law and in equity available to Lessor as
a result of any Event of Default.  Lessee shall pay as Additional Charges all
costs and expenses incurred by or on behalf of Lessor, including reasonable
attorneys’ fees and expenses, as a result of any Event of Default hereunder.  If
an Event of Default shall have occurred and be continuing, whether or not this
Lease has been terminated with respect to any one or more (including all, if so
elected by Lessor) of the Facilities pursuant to this Section 16.2, Lessee
shall, to the extent permitted by law, if required by Lessor so to do,
immediately surrender to Lessor possession of the Leased Property and any
Capital Additions of the Facilities as to which Lessor has so elected to
terminate this Lease and quit the same and Lessor may enter upon and repossess
such Leased Property and such Capital Additions thereto by reasonable force,
summary proceedings, ejectment or otherwise, and may remove Lessee and all other
Persons and any of Lessee’s Personal Property from such Leased Property and such
Capital Additions thereto.
 
16.3 Damages
 
.  (i)  The repossession of the Leased Property and any Capital Additions of any
Facility; (ii) the failure of Lessor, notwithstanding reasonable good faith
efforts, to relet the Leased Property or any portion thereof; (iii) the
reletting of all or any portion of the Leased Property; or (iv) the failure or
inability of Lessor to collect or receive any rentals due upon any such
reletting, shall not relieve Lessee of its liabilities and obligations
hereunder, all of which shall survive any such repossession or reletting.  In
addition, the termination of this Lease with respect to any one or more of the
Facilities shall not relieve Lessee of its liabilities and obligations hereunder
with respect to such terminated Facility(ies) that are intended to survive the
termination of this Lease, including, without limitation, the obligations set
forth in this Section 16.3, and Sections 16.5, 23.1, 37.4 and 45.1.6.  If any
such termination occurs, Lessee shall forthwith pay to Lessor all Rent due and
payable with respect to the Facility terminated to and including the date of
such termination.  Thereafter following any such termination, Lessee shall
forthwith pay to Lessor, at Lessor’s option, as and for liquidated and agreed
current damages for an Event of Default by Lessee, the sum of:
 
(i) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination with respect to the terminated Facility(ies),
 

 
51

--------------------------------------------------------------------------------

 

(ii) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination with respect to the terminated
Facility(ies) until the time of award exceeds the amount of such rental loss
that Lessee proves could have been reasonably avoided,
 
(iii) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term for the terminated Facility(ies) after the time of award
exceeds the amount of such rental loss that Lessee proves could be reasonably
avoided, plus
 
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.
 
As used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate.  As used in clause (iii)
above, the “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus One Percent (1%).


Alternatively, if Lessor does not elect to terminate this Lease, then without
termination of Lessee’s right to possession of the Leased Property, Lessee shall
pay to Lessor, at Lessor’s option, as and for agreed damages for such Event of
Default, each installment of said Rent and other sums payable by Lessee to
Lessor under the Lease as the same becomes due and payable, together with
interest at the Overdue Rate from the date when due until paid, and Lessor may
enforce, by action or otherwise, any other term or covenant of this Lease.
 
16.4 Receiver
 
.  Upon the occurrence of an Event of Default, and upon commencement of
proceedings to enforce the rights of Lessor hereunder, Lessor shall be entitled,
as a matter of right, to the appointment of a receiver or receivers acceptable
to Lessor of the Leased Property and any Capital Addition thereto of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.
 
16.5 Lessee’s Obligation to Purchase
 
.  Upon the occurrence of a Put Event with respect to any Facility, Lessor shall
be entitled to require Lessee to purchase the Leased Property of such Facility
on the first Minimum Rent Payment Date occurring not less than thirty (30) days
after the date specified in a notice from Lessor requiring such purchase for an
amount equal to the greater of (a) the Fair Market Value for such Facility or
(b) the Allocated Minimum Purchase Price for such Facility, plus, in either
event, all Rent then due and payable (excluding the installment of Minimum Rent
due on the purchase date) with respect to such Facility.  If Lessor exercises
such right, Lessor shall convey the Leased Property of such Facility to Lessee
on the date fixed therefor in accordance with the provisions of Article XVIII
upon receipt of the purchase price therefor and this Lease shall thereupon
terminate with respect to such Facility.  Any purchase by Lessee of the Leased
Property of a Facility pursuant to this Section shall be in lieu of the damages
specified in Section 16.3 with respect to such Facility.
 

 
52

--------------------------------------------------------------------------------

 

16.6 Waiver
 
.  If Lessor initiates judicial proceedings or if this Lease is terminated by
Lessor pursuant to this Article with respect to a Facility, Lessee waives, to
the extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.
 
16.7 Application of Funds
 
.  Any payments received by Lessor under any of the provisions of this Lease
during the existence or continuance of any Event of Default which are made to
Lessor rather than Lessee due to the existence of an Event of Default shall be
applied to Lessee’s obligations in the order which Lessor may determine or as
may be prescribed by the laws of the State.
 
16.8 Facility Operating Deficiencies
 
.  On notice or request therefor by Lessor to Lessee, upon the occurrence of a
Facility Operating Deficiency specified with particularity in Lessor’s notice,
and for a period equal to the greater of six (6) months or the time necessary
fully to remedy the Facility Operating Deficiency, Lessee shall engage the
services of a management company, unaffiliated with Lessee and approved by
Lessor, to assume responsibility for management of the applicable Facility for
the purpose of taking all steps reasonably necessary to remedy the Facility
Operating Deficiency(ies).  Pursuant to a written agreement among the management
company, Lessee and Lessor, the management company will have complete
responsibility for operation of the applicable Facility, subject to Lessee’s
retaining only such power and authority as shall be required by the State as the
minimum level of power and authority to be possessed by the licensed operator of
a facility of the type of such Facility in the State.  The management company
shall provide the following services:
 
(a) furnish an on-site, full-time licensed administrator and controller approved
by Lessor who shall be an employee of the management company;
 
(b) take all steps reasonably necessary to keep such Facility fully licensed by
the State, certified as a provider under applicable government reimbursement
programs and duly accredited by applicable agencies and bodies;
 
(c) perform all of Lessee’s obligations hereunder with respect to maintenance
and repair of such Facility;
 
(d) conduct at the onset of the management company’s engagement, and monthly
thereafter, reviews and/or audits of Facility operations in at least the
following departments and services:  patient and resident care, activities and
therapy, dietary, medical records, drugs and medicines, supplies, housekeeping
and maintenance, and report the results of such reviews and/or audits in writing
to Lessor no later than five (5) days after the end of each calendar month;
 
(e) immediately upon receipt thereof, deliver to Lessor by overnight courier
copies of all communications received from any regulatory agency with respect to
such Facility; and
 

 
53

--------------------------------------------------------------------------------

 

(f) with respect to the Facility Operating Deficiency(ies) which gave rise to
the request to Lessee to engage the management company, prepare and deliver to
Lessor within five (5) days after the commencement of the management company’s
responsibilities at such Facility a comprehensive written report of the nature
and extent of the Facility Operating Deficiency(ies) and advise Lessor orally by
telephone no later than noon local time on each Friday thereafter as to steps
being taken by the management company to remedy the same and the status of any
threatened or actual governmental administrative action with respect thereto.
 
The management company shall have complete access to such Facility, its records,
offices and facilities, in order that it may carry out its duties.  If Lessee
shall fail to designate a management company acceptable to Lessor within five
(5) days after receipt of the notice of request therefor, Lessor may designate
such management company by further notice to Lessee.  Lessee shall be
responsible for payment of all fees and expenses reasonably charged and incurred
by the management company in carrying out its duties, provided that the
management fee chargeable by a management company designated by Lessor, as
hereinabove provided, shall not exceed Seven Percent (7%) of Gross Revenues.
 
16.9 [Intentionally omitted].
 
16.10 Lessor’s Security Interest
 
.  The parties intend that if an Event of Default occurs under this Lease,
Lessor will control Lessee’s Personal Property and the Intangible Property so
that Lessor or its designee or nominee can operate or re-let each Facility
intact for its Primary Intended Use.  Accordingly, to implement such intention,
and for the purpose of securing the payment and performance obligations of
Lessee hereunder, Lessor and Lessee agree as follows:
 
16.10.1 Lessee, as debtor, hereby grants to Lessor, as secured party, a security
interest and an express contractual lien upon all of Lessee’s right, title and
interest in and to Lessee’s Personal Property and in and to the Intangible
Property and any and all products, rents, leases (including all rights under any
leases or residential care agreements, including Lessee’s right, power and
authority to modify the terms of any such lease or residential care agreement or
extend or terminate such lease or residential care agreement) with respect to
all or any portions of the Facilities), issues, proceeds and profits thereof in
which Lessee now owns or hereafter acquires an interest or right, including any
leased Lessee’s Personal Property (collectively, the “Collateral”).  This Lease
constitutes a security agreement covering all such Collateral.  The security
interest granted to Lessor with respect to Lessee’s Personal Property in this
Section 16.10 is intended by Lessor and Lessee to be subordinate to any security
interest granted in connection with the financing or leasing of all or any
portion of the Lessee’s Personal Property so long as the lessor or financier of
such Lessee’s Personal Property agrees to give Lessor written notice of any
default by Lessee under the terms of such lease or financing arrangement, to
give Lessor a reasonable time following such notice to cure any such default and
consents to Lessor’s written assumption of such lease or financing arrangement
upon Lessor’s curing of any such defaults.  This security agreement and the
security interest created herein shall survive the expiration or earlier
termination of this Lease with respect to any or all of the Facilities.
 

 
54

--------------------------------------------------------------------------------

 

16.10.2 Lessee hereby authorizes Lessor to file such financing statements,
continuation statements and other documents as may be necessary or desirable to
perfect or continue the perfection of Lessor’s security interest in the
Collateral.  In addition, if required by Lessor at any time during the Term,
Lessee shall execute and deliver to Lessor, in form reasonably satisfactory to
Lessor, additional security agreements, financing statements, fixture filings
and such other documents as Lessor may reasonably require to perfect or continue
the perfection of Lessor’s security interest in the Collateral.  In the event
Lessee fails to execute any financing statement or other documents for the
perfection or continuation of Lessor’s security interest, Lessee hereby appoints
Lessor as its true and lawful attorney-in-fact to execute any such documents on
its behalf, which power of attorney shall be irrevocable and is deemed to be
coupled with an interest.
 
16.10.3 Lessee will give Lessor at least thirty (30) days’ prior written notice
of any change in Lessee’s name, identity, jurisdiction of organization or
corporate structure.  With respect to any such change, Lessee will promptly
execute and deliver such instruments, documents and notices and take such
actions, as Lessor deems necessary or desirable to create, perfect and protect
the security interests of Lessor in the Collateral.
 
16.10.4 Upon the occurrence of an Event of Default, Lessor shall be entitled to
exercise any and all rights or remedies available to a secured party under the
Uniform Commercial Code, or available to a lessor under the laws of the State,
with respect to Lessee’s Personal Property and the Intangible Property,
including the right to sell the same at public or private sale.
 
16.11 Leases and Residential Care Agreements
 
.  Lessee shall comply with and observe in all material respects Lessee's
obligations under all leases and residential care agreements, including Lessee's
obligations pertaining to the maintenance and disposition of resident or tenant
security deposits.  Upon delivery of notice by Lessor to Lessee of Lessor’s
exercise of Lessor’s rights under this Article, at any time after the occurrence
of an Event of Default, and without the necessity of Lessor entering upon and
taking and maintaining control of any Facility directly, by a receiver, or by
any other manner or proceeding permitted by applicable Legal Requirements,
Lessor immediately shall have, to the extent permitted by applicable Legal
Requirements, all rights, powers and authority granted to Lessee under any lease
or residential care agreement relating to such Facility, including the right,
power and authority to modify the terms of any such lease or residential care
agreement for such Facility, or extend or terminate any such lease or
residential care agreement for such Facility.  Following an Event of Default,
unless Lessor elects in its sole discretion to assume the obligations of Lessee
under any lease or residential care agreement for any Facility, Lessor shall not
(i) be obligated to perform any of the terms, covenants or conditions contained
in such lease or residential care agreement relating to such Facility (or
otherwise have any obligation with respect to such lease or residential care
agreement relating to such Facility) or (ii) be obligated to appear in or defend
any action or proceeding relating to such lease or residential care agreement
relating to such Facility.  Notwithstanding anything to the contrary in this
Section 16.11, but subject to the other terms and conditions contained in this
Lease, prior to the occurrence of an Event of Default, Lessee shall be entitled
to exercise any and all rights under any Occupancy Arrangements
 

 
55

--------------------------------------------------------------------------------

 

relating to any Facility, including Lessee’s right, power and authority to
modify the terms of any such Occupancy Arrangements or extend or terminate such
Occupancy Arrangements.
 
16.12 SNF Beds and SNF Operator
 
.  Notwithstanding anything to the contrary set forth in this Article XVI, to
the extent the SNF Beds are subleased to or managed by a SNF Operator pursuant
and subject to the terms of Article XXIV hereof, Lessor hereby agrees that it
shall not exercise any of its rights and remedies under this Article XVI upon
the occurrence of a non-monetary Event of Default with respect to the use or
operation of the SNF Beds which arises solely from the acts or omissions of the
SNF Operator (herein, a “Non-Monetary SNF Bed Default”) provided that: (a) such
actions or omissions of such SNF Operator do not cause a default or event of
default by Lessor under any Facility Mortgage Loan Documents (or if they do,
Lessee has obtained, at its sole cost and expense, an express waiver thereof
from such Facility Mortgagee for the benefit of Lessor, provided that Lessor
agrees to reasonably assist and cooperate with Lessee in Lessee’s efforts to
obtain any such waiver); and (b) Lessee proceeds promptly in good faith and with
all due diligence after receipt of written notice from Lessor of the existence
of such Non-Monetary SNF Bed Default, and subject to any limitations/time
constraints imposed by any applicable Legal Requirements, to either (i) assume
fully responsibility for such SNF Beds and the use and operation thereof in
compliance with this Lease and thereafter promptly commence and prosecute to
completion any cure required to eliminate such Non-Monetary SNF Bed Default
caused by such SNF Operator, or (ii) identify a replacement SNF Operator
approved by Lessor in accordance with and subject to the provisions of Article
XXIV hereof, to operate or manage, as the case may be, the SNF Beds and
thereafter cause such replacement SNF Operator to promptly commence and
prosecute to completion any cure required to eliminate such Non-Monetary SNF Bed
Default caused by such prior SNF Operator.
 
ARTICLE XVII.                                           
 
17.1 Lessor’s Right to Cure Lessee’s Default
 
.  If Lessee shall fail to make any payment or to perform any act required to be
made or performed hereunder, upon at least thirty (30) days’ prior written
notice (except in the event of an emergency, in which case no prior notice shall
be required) Lessor, without waiving or releasing any obligation or default,
may, but shall be under no obligation to, make such payment or perform such act
for the account and at the expense of Lessee, and may, to the extent permitted
by law, enter upon the Leased Property and any Capital Addition thereto for such
purpose and take all such action thereon as, in Lessor’s opinion, may be
necessary or appropriate therefor.  No such entry shall be deemed an eviction of
Lessee.  All sums so paid by Lessor and all reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, so incurred, together with
interest thereon at the Overdue Rate from the date on which such sums or
expenses are paid or incurred by Lessor, shall be paid by Lessee to Lessor on
demand.
 
ARTICLE XVIII.                                           
 
18.1 Purchase of the Leased Property; Rights of Lessee Prior to Closing.
 

 
56

--------------------------------------------------------------------------------

 

18.1.1 Generally.  If Lessee purchases the Leased Property of any Facility from
Lessor pursuant to any provision of this Lease, Lessor shall, upon receipt from
Lessee of the applicable purchase price, together with full payment of any
unpaid Rent due and payable with respect to any period ending on or before the
date of the purchase, deliver to Lessee an appropriate special or limited
warranty deed or other appropriate conveyance instrument conveying the entire
interest of Lessor in and to such Leased Property to Lessee free and clear of
all encumbrances other than (i) those that Lessee has agreed hereunder to pay or
discharge; (ii) those mortgage liens, if any, which Lessee has agreed in writing
to accept and to take title subject to; (iii) those liens and encumbrances which
were in effect on the date of conveyance of such Leased Property to Lessor; and
(iv) any other encumbrances permitted hereunder to be imposed on such Leased
Property which are assumable at no cost to Lessee or to which Lessee may take
subject without cost to Lessee.  The difference between the applicable purchase
price and the total of the encumbrances assumed or taken subject to shall be
paid to Lessor or as Lessor may direct in immediately available funds.  All
expenses of such conveyance, including the cost of title insurance, attorneys’
fees incurred by Lessor in connection with such conveyance and release, transfer
taxes and recording and escrow fees, shall be paid by Lessee.
 
18.1.2 Rights of Lessee Prior to Closing
 
.  Notwithstanding anything to the contrary in this Lease, or at law or in
equity, if Lessee exercises any right or option of Lessee to purchase or acquire
the Leased Property of any Facility pursuant to any of the provisions of this
Lease, or Lessor shall exercise its right to require Lessee to purchase the
Lease Property of any Facility pursuant to Section 16.5 hereof (herein, a
“Purchase Right/Obligation Exercise”), the following shall pertain:
 
(a) Such Purchase Right/Obligation Exercise (and any purchase or other separate
contract formed upon such Purchase Right/Obligation Exercise) shall not under
any circumstances cause a termination of this Lease, and this Lease shall remain
in full force and effect to and until the consummation of the closing in
accordance with the terms thereof;
 
(b) Lessee hereby acknowledges and agrees that Lessee shall not under any
circumstances be entitled to possession of the Leased Property of any Facility
under the terms of any purchase or other separate contract formed upon such
Purchase Right/Obligation Exercise until the closing thereof, and that Lessee’s
possession of the Leased Property of such Facility shall be solely by way of
this Lease;
 
(c) In no event shall Lessee be deemed a vendee in possession;
 
(d) In the event that an Event of Default shall occur at anytime during the
period from such Purchase Right/Obligation Exercise to and until closing, Lessor
shall be entitled to exercise any and all rights or remedies available to a
landlord against a defaulting tenant, whether at law or equity, including those
set forth in Article XVI hereof, and specifically including the right to recover
possession of the Leased Property of such Facility through summary proceedings
(such as unlawful detainer or other similar action permitted by law), and in no
event shall Lessor be required to bring an action for ejectment or any other
similar non-expedited proceeding; and
 

 
57

--------------------------------------------------------------------------------

 

(e) It shall be a condition to the closing of the purchase of the Leased
Property of such Facility, for the benefit of both Lessor and Lessee, that
either (a) Lessor and Lessee shall have mutually determined based upon the
advise of their respective legal counsel that the purchase of the Leased
Property of such Facility by Lessee from Lessor is exempt from filing under the
HSR Act or (b) the waiting period under the HSR Act applicable to the purchase
of the Leased Property of such Facility by Lessee from Lessor shall have expired
or been earlier terminated.  Lessor and Lessee shall each promptly cooperate in
good faith and cause their respective legal counsel to cooperate in good faith
to review the HSR Act and the provisions of this Lease relating to the purchase
of the Leased Property of such Facility by Lessee from Lessor, and take such
other commercially reasonable steps as such party and its legal counsel deem
reasonably appropriate to determine whether an exemption from filing under the
HSR Act is available, and, if Lessor and Lessee cannot mutually agree in good
faith based upon advice from their respective counsel that such an exemption is
available, then Lessor and Lessee shall each (i) promptly make their respective
filings and thereafter make any other required submissions under the HSR Act
with respect to the purchase of the Leased Property of such Facility by Lessee
from Lessor, and (ii) cooperate in good faith with the other party and use
commercially reasonable efforts with respect to the same.
 
ARTICLE XIX.                                           
 
19.1 [Intentionally Omitted]
 
.
 
19.2 Lessor’s Extension Rights and Early Termination
 
.  In order to facilitate the transfer of the operations of each Facility to a
third party and/or to locate a replacement lessee, Lessor shall have the one
time right to either (i) terminate this Lease with respect to any such Facility
up to four (4) months early or (ii) extend the Term of this Lease with respect
to any such Facility for up to one (1) year.  Such right of early termination
shall be exercised by Lessor, if at all, by written notice from Lessor to Lessee
given not less than sixty (60) days prior to the date Lessor desires to
terminate this Lease with respect to any such Facility and stating the date of
such termination (which date shall not be earlier than four (4) months prior to
the expiration of the Term).  In the event that Lessor shall exercise such right
of early termination within the time and in the manner herein provided, this
Lease shall terminate with respect to the applicable Facility on the date of
termination specified in Lessor’s notice.  Such right of extension shall be
exercised by Lessor, if at all, by written notice from Lessor to Lessee given
not less than four (4) months prior to the expiration of the Term with respect
to such Facility and stating the date through which Lessor is extending the Term
of this Lease with respect to such Facility (which date shall not be later than
one (1) year after the originally scheduled expiration date).  In the event that
Lessor shall exercise such right of extension, all of the terms and conditions
of this Lease shall continue in full force and effect with respect to such
Facility and Lessee shall continue to pay Rent for and during such extension
period at the same Minimum Rent rates as were in effect upon the expiration of
the originally scheduled Term for such Facility; provided, however, that Lessor
shall have the right to terminate this Lease with respect to any such Facility
during any such extension period upon not less than sixty (60) days prior
written notice to Lessee.  In such event, this Lease, as previously extended,
shall terminate with respect to such Facility upon the date specified in
Lessor’s notice of termination.
 

 
58

--------------------------------------------------------------------------------

 

ARTICLE XX.                                
 
20.1 Holding Over
 
.  Except as provided in Section 19.2, if Lessee shall for any reason remain in
possession of the Leased Property and/or any Capital Additions of a Facility
after the expiration or earlier termination of the Term, such possession shall
be as a month-to-month tenant during which time Lessee shall pay as Minimum Rent
each month twice the sum of (i) monthly Minimum Rent applicable to the prior
Lease Year for such Facility, plus (ii) all Additional Charges and all other
sums payable by Lessee pursuant to this Lease.  During such period of
month-to-month tenancy, Lessee shall be obligated to perform and observe all of
the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by law to month-to-month
tenancies, to continue its occupancy and use of the Leased Property and/or any
Capital Additions of such Facility.  Nothing contained herein shall constitute
the consent, express or implied, of Lessor to the holding over of Lessee after
the expiration or earlier termination of this Lease.
 
ARTICLE XXI.                                           
 
21.1 Letter of Credit or Cash Security Deposit
 
.  On or before the Commencement Date, and for sixty (60) days after the
expiration or earlier termination of this Lease, Lessee shall have either
deposited with Lessor a cash security deposit or letters of credit in the
aggregate amount of the Security Amount in accordance with this Article XXI, in
either case to secure Lessee’s obligations hereunder and the obligations of
Lessee and any Affiliate of Lessee under any other lease or other agreement or
instrument with or in favor of Lessor or any Affiliate of Lessor, including any
Guaranty.
 
21.2 Requirements for Letters of Credit
 
.  Subject to Section 31.2.4 below, if Lessee elects to deliver one or more
letters of credit hereunder, then each letter of credit delivered by Lessee to
Lessor hereunder shall be in substantially the form of Exhibit D hereto, and
shall be from a financial institution satisfactory to Lessor but in any event
with (a) not less than $1 Billion in net current assets, (b) a letter of credit
issuer rating from Standard and Poors Corporation of A- or better (or any
equivalent rating thereto from any successor or substitute rating service
selected by Lessor) and (c) an investment grade rating from each of Standard and
Poors Corporation and Moody’s Investor Service (or any equivalent rating thereto
from any successor rating agency thereto), naming Lessor as beneficiary.  Each
letter of credit shall be for a term of not less than one (1) year and
irrevocable during that term.  Each letter of credit shall provide that it will
be honored upon a signed statement by Lessor that Lessor is entitled to draw
upon any letter of credit under this Lease, and shall require no signature or
statement from any party other than Lessor.  No notice to Lessee shall be
required to enable Lessor to draw upon the letter of credit.  Each letter of
credit shall also provide that following the honor of any drafts in an amount
less than the aggregate amount of the letter of credit, the financial
institution shall return the original letter of credit to Lessor and Lessor’s
rights as to the remaining amount of the letter of credit will not be
extinguished.  In the event of a transfer of Lessor’s interest in the Leased
Property, Lessor shall have the right to transfer the letter of credit to the
transferee and thereupon shall, without any further agreement between the
parties, be released by Lessee from all liability therefor, and it is agreed
that the provisions hereof shall apply to every transfer or assignment of the
letter of credit to a new Lessor.  The letter of credit may be assigned as
security in connection with a Facility Mortgage.  If the financial institution
 

 
59

--------------------------------------------------------------------------------

 

from which Lessee has obtained a letter of credit shall admit in writing its
inability to pay its debts generally as they become due, file a petition in
bankruptcy or a petition to take advantage of any insolvency act, make an
assignment for the benefit of its creditors consent to the appointment of a
receiver of itself or of the whole or any substantial part of its property, or
file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof, then Lessee shall obtain a replacement
letter of credit within thirty (30) days of such act from another financial
institution satisfactory to Lessor or deliver a cash security deposit in lieu
thereof in accordance with the provisions of this Article XXI.
 
21.3 Cash Security Deposit
 
.  If Lessee elects to deliver to Lessor a cash security deposit, then Lessor
shall not be required to keep the cash security deposit separate from its
general funds.  On the first (1st) day of each Quarter, except during any period
during which any Event of Default, or event which, with notice or lapse of time
or both, would constitute an Event of Default, has occurred and is continuing
hereunder, Lessor shall either pay to Lessee, or, at Lessor’s option, credit for
the restoration of the required amount of the Security Amount upon any draw
hereunder or any scheduled increase in the Security Amount provided for herein,
interest on the amount of such cash security deposit at a rate equal to the rate
of interest received by Lessor from time to time on the funds held by Lessor in
its deposit accounts.  In the event of a transfer of Lessor’s interest in the
Leased Property, Lessor shall have the right to transfer the cash security
deposit to the transferee and thereupon shall, without any further agreement
between the parties, be released by Lessee from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of such cash security deposit to a new Lessor.  The cash security deposit may be
assigned as security in connection with a Facility Mortgage.  IN ADDITION, WITH
RESPECT TO ANY CASH SECURITY DEPOSIT, LESSEE WAIVES THE PROVISIONS OF ANY
APPLICABLE LAWS NOW IN FORCE OR THAT BECOME IN FORCE AFTER THE DATE OF EXECUTION
OF THIS LEASE, THAT PROVIDE IN SUBSTANCE THAT LESSOR MAY CLAIM FROM A CASH
SECURITY DEPOSIT ONLY THOSE SUMS REASONABLY NECESSARY TO REMEDY DEFAULTS IN THE
PAYMENT OF RENT, TO REPAIR DAMAGE CAUSED BY LESSEE, OR TO CLEAN THE LEASED
PROPERTY.  LESSOR AND LESSEE AGREE THAT LESSOR MAY, IN ADDITION, CLAIM THOSE
SUMS NECESSARY TO COMPENSATE LESSOR FOR ANY OTHER FORESEEABLE OR UNFORESEEABLE
LOSS OR DAMAGE CAUSED BY ACT OR OMISSION OF LESSEE OR LESSEE’S OFFICERS, AGENTS,
EMPLOYEES, INDEPENDENT CONTRACTORS, OR INVITEES, INCLUDING, BUT NOT LIMITED TO
THOSE DAMAGES TO WHICH LESSOR IS ENTITLED PURSUANT TO ARTICLE XVI.
 
21.4 Timing for Letters of Credit or Cash Security Deposit
 
.  The initial letter of credit or cash security deposit shall be obtained and
delivered to Lessor on or prior to the Commencement Date.  If Lessee has
obtained letters of credit pursuant to this Article XXI, any letters of credit
covering subsequent periods shall be obtained and delivered to Lessor not less
than thirty (30) days prior to the expiration of the then existing letter of
credit (“Letter of Credit Date”).  The term for each such letter of credit shall
begin no later than the expiration date of the previous letter of credit and
shall comply with all requirements of this Article XXI.
 

 
60

--------------------------------------------------------------------------------

 

21.5 Uses of Letters of Credit or Cash Security Deposit
 
.  Lessor shall have the right to draw upon a letter of credit up to its full
amount or apply all or any portion of the cash security deposit up to its full
amount, as applicable, whenever (a) an Event of Default hereunder has occurred,
(b) an event of default under any other lease or agreement between Lessor or an
Affiliate of Lessor and Lessee or an Affiliate of Lessee or under any other
letter of credit, guaranty, mortgage, deed of trust, or other instrument now or
hereafter executed by Lessee or an Affiliate of Lessee in favor of Lessor or an
Affiliate of Lessor has occurred or (c) an event or circumstance has occurred
which with notice or passage of time, or both, would constitute an Event of
Default hereunder or an event of default under any such other lease, agreement,
letter of credit, guaranty, mortgage, deed of trust or other instrument, but
only if Lessor reasonably determines that transmittal of any such notice may be
barred by applicable debtor relief law.  In addition, if Lessee fails to obtain
a satisfactory letter of credit prior to the applicable Letter of Credit Date,
Lessor may draw upon the full amount of the then existing letter of credit
without giving any notice or time to cure to Lessee.  No such draw upon the
letter of credit or application of the cash security deposit, as applicable,
shall (i) cure or constitute a waiver of an Event of Default, (ii) be deemed to
fix or determine the amounts to which Lessor is entitled to recover under this
Lease or otherwise, or (iii) be deemed to limit or waive Lessor’s right to
pursue any remedies provided for in this Lease.  In the event that the amount of
funds drawn by Lessor under any letter of credit exceed the obligations then
owing by Lessee pursuant to the terms of this Lease, then such excess funds
drawn by Lessor shall be held by Lessor as a cash security deposit for Lessee’s
obligations under this Lease in accordance with the provisions of this Article
XXI.  If all or any portion of a letter of credit is drawn against by Lessor,
Lessee shall, within two (2) Business Days after demand by Lessor, cause the
issuer of such letter of credit to issue Lessor, at Lessee’s expense, a
replacement or supplementary letter of credit in substantially the form attached
hereto as Exhibit D or Lessee shall deposit with Lessor a cash security deposit
such that at all times during the Term, Lessor shall have the ability to draw on
one or more letters of credit and/or cash security deposit totaling, in the
aggregate, the Security Amount and provided that no additional event has
occurred that would otherwise entitle Lessor to draw on the letter of credit or
apply all or any portion of the cash security deposit, as applicable, pursuant
to the first sentence of this Section 21.4, Lessor shall, upon the receipt of
such replacement or supplementary letter of credit or cash security deposit,
return to Lessee any such amounts drawn down or applied pursuant to this
sentence.  Likewise, if any portion of the cash security deposit is applied by
Lessor, Lessee shall, within two (2) Business Days after demand by Lessor, cause
an amount equal to the amount of cash security deposit previously applied to be
paid over to and deposited with Lessor or shall cause a letter of credit meeting
the requirements of this Article XXI to be issued to Lessor such that at all
times during the Term Lessor shall have the ability to draw on one or more
letters of credit and/or a cash security deposit totaling, in the aggregate, the
Security Amount.
 
ARTICLE XXII.                                           
 
22.1 Risk of Loss
 
.  The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property and any Capital Additions as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Lessor and Persons claiming from, through or under Lessor) is
assumed by Lessee, and, except as otherwise provided herein, no such event shall
entitle Lessee to any abatement of Rent.
 

 
61

--------------------------------------------------------------------------------

 

ARTICLE XXIII.                                           
 
23.1 General Indemnification
 
.  In addition to the other indemnities contained herein, and notwithstanding
the existence of any insurance carried by or for the benefit of Lessor or
Lessee, and without regard to the policy limits of any such insurance, Lessee
shall protect, indemnify, save harmless and defend Lessor from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable attorneys’, consultants’ and experts’ fees
and expenses, imposed upon or incurred by or asserted against Lessor by reason
of:  (i) any accident, injury to or death of Persons or loss of or damage to
property occurring on or about the Leased Property or adjoining sidewalks; (ii)
any use, misuse, non-use, condition, maintenance or repair by Lessee of the
Leased Property; (iii) any failure on the part of Lessee to perform or comply
with any of the terms of this Lease; (iv) the non-performance of any of the
terms and provisions of any and all existing and future subleases of the Leased
Property to be performed by any party thereunder; (v) any claim for malpractice,
negligence or misconduct committed by any Person on or working from the Leased
Property; and (vi) the violation of any Legal Requirement.  Any amounts which
become payable by Lessee under this Article shall be paid within ten (10) days
after liability therefor is determined by litigation or otherwise, and if not
timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment.  Lessee, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Lessor or may compromise or otherwise dispose of the same
as Lessee sees fit; provided, however, that any legal counsel selected by Lessee
to defend Lessor shall be reasonably satisfactory to Lessor.  All
indemnification covenants are intended to apply to losses, damages, injuries,
claims, etc. incurred directly by the indemnified parties and their property, as
well as by the indemnifying party or any third party, and their property.  For
purposes of this Article XXIII, any acts or omissions of Lessee, or by
employees, agents, assignees, contractors, subcontractors or others acting for
or on behalf of Lessee (whether or not they are negligent, intentional, willful
or unlawful), shall be strictly attributable to Lessee.  It is understood and
agreed that payment shall not be a condition precedent to enforcement of the
foregoing indemnification obligations.
 
ARTICLE XXIV.                                           
 
24.1 Transfers.
 
24.1.1 Prohibition.  Subject to the provisions of Sections 24.1.10, 24.1.11 and
24.1.12 below, Lessee shall not, without Lessor’s prior written consent, which
consent may not be unreasonably withheld or delayed (except as provided in the
last sentence hereof), either directly or indirectly or through one or more step
transactions or tiered transactions, voluntarily or by operation of law, (i)
assign, convey, sell, pledge, mortgage, hypothecate or otherwise encumber,
transfer or dispose of all or any part of this Lease or Lessee’s leasehold
estate hereunder, (ii) Master Sublease all or any part of the Leased Property
and/or any Capital Additions of any Facility or sublease any of the SNF Beds to
a SNF Operator, (iii) engage the services of any Person that is not an Affiliate
of Lessee for the management or operation of more than Ten Percent (10%) of the
Leased Property and/or any Capital Additions of any Facility or for the
management or operation of the SNF Beds to a SNF Operator, (iv) convey, sell,
assign, transfer or dispose of any stock or partnership,
 

 
62

--------------------------------------------------------------------------------

 

membership or other interests (whether equity or otherwise) in Lessee (which
shall include any conveyance, sale, assignment, transfer or disposition of any
stock or partnership, membership or other interests (whether equity or
otherwise) in any Controlling Person(s)), if such conveyance, sale, assignment,
transfer or disposition results in a change in control of Lessee (or in any
Controlling Person(s)), (v) dissolve, merge or consolidate Lessee (which shall
include any dissolution, merger or consolidation of any Controlling Person) with
any other Person, if such dissolution, merger or consolidation results in a
change in control of Lessee or in any Controlling Person(s), (vi) sell, convey,
assign, or otherwise transfer all or substantially all of the assets of Lessee
(which shall include any sale, conveyance, assignment, or other transfer of all
or substantially all of the assets of any Controlling Person) or (vii)
consummate or permit to be consummated any agreement or arrangement to do any of
the foregoing (each of the aforesaid acts referred to in clauses (i) through
(vii) being referred to herein as a “Transfer”).  For any Occupancy Arrangement
transaction not requiring the consent of Lessor hereunder (i.e., an Occupancy
Arrangement not constituting a Master Sublease or an engagement of a Person
and/or its Affiliates, directly or indirectly, to manage not more than Ten
Percent (10%) of any Facility), Lessee shall, within ten (10) days of entering
into any such Occupancy Arrangement or management engagement, notify Lessor of
the existence of such Occupancy Arrangement or management engagement and the
identity of the Occupant or manager, as the case may be, and supply Lessor with
a copy of the agreement relating to such Occupancy Arrangement or management
engagement and any other related documentation, materials or information
reasonably requested by Lessor.  Notwithstanding the foregoing or any other
provisions of this Lease to the contrary, Lessee acknowledges that (x) it is
Lessor’s practice not to permit any mortgages, hypothecations, pledges or other
encumbrances of leasehold interests by its lessees, and (y) Lessor shall have
the right to approve or disapprove of any such mortgages hypothecation, pledge
or other encumbrance of the leasehold estate created hereby by Lessee (whether
directly or indirectly) in Lessor’s sole and absolute discretion, and (z) if
Lessor shall approve the same Lessor shall be entitled to impose such conditions
in connection therewith as Lessor deems appropriate in its sole and absolute
descretion.
 
24.1.2 Consent.
 
24.1.2.1                           Subject to the provisions of Sections
24.1.10, 24.1.11 and 24.1.12 below, prior to any Transfer, Lessee shall first
notify Lessor of its desire to do so and shall submit in writing to Lessor, as
applicable: (a) the name of the proposed Occupant, assignee, manager or other
transferee; (b) the terms and provisions of the Transfer, including any
agreements in connection therewith; and (c) such financial information as Lessor
may reasonably request concerning the proposed Occupant, assignee, manager or
other transferee.  In exercising its right of reasonable approval or disapproval
to a proposed Transfer, Lessor shall be entitled to take into account any fact
or factor that is commercially reasonable to the making of such decision,
including the following, all of which are agreed to be reasonable factors for
Lessor’s consideration:
 
(i)               The financial strength of the proposed Occupant, assignee,
manager or other transferee, including the adequacy of its working capital.  In
connection with a Transfer resulting from a merger or consolidation to which
Lessee (including Emeritus, if Emeritus is the Lessee) or any Controlling
 

 
63

--------------------------------------------------------------------------------

 

Party is a party, Lessor shall be entitled to compare the Consolidated Net Worth
and debt to equity ratio of the surviving party following the effectiveness of
such event as compared to the Consolidated Net Worth and debt to equity ratio of
Lessee (including Emeritus, if Emeritus is the Lessee) or any Controlling Party
is a party  prior to such event.
 
(ii)               The operating experience of the proposed Occupant, assignee,
manager or other transferee with respect to businesses of the nature, type and
size of the applicable Facility.
 
(iii)               The quality and reputation of the proposed Occupant,
assignee, manager or other transferee.
 
(iv)               Whether such Transfer will cause a breach or violation of any
material agreements to which Lessee or any Controlling Person is a party.
 
(v)               Whether there then exists any uncured Event of Default by
Lessee pursuant to this Lease; provided, however, that if (A) Lessee is
proposing to enter into a Master Sublease with respect to one or more
Facilities, (B) there is no uncured monetary Event of Default under this Lease,
(C) a non-monetary Event of Default has occurred at another Facility (i.e., a
Facility that Lessee is not proposing to Master Sublease), Lessor has not yet
exercised any of its rights or remedies on account thereof pursuant to Article
XVI hereof, and Lessee is diligently and in good faith proceeding to cure such
non-monetary Event of Default at such other Facility, then Lessor shall not take
the same into account as the sole basis for withholding its consent to any such
proposed Master Sublease of such other Facility(ies).
 
Moreover, Lessor shall be entitled to be reasonably satisfied that each and
every covenant, condition or obligation imposed upon Lessee by this Lease and
each and every right, remedy or benefit afforded Lessor by this Lease is not
materially impaired or diminished by such Transfer.  Lessee acknowledges,
however, that any proposed partial assignment, conveyance, sale, transfer or
other disposition of this Lease or Lessee’s leasehold estate hereunder with
respect to less than all of the Facilities would materially impair the
covenants, conditions and obligations imposed upon Lessee by this Lease and the
rights, remedies and benefits afforded Lessor by this Lease as single,
integrated and indivisible agreement and economic unit with respect to all
Facilities, and therefore it would be reasonable for Lessor to withhold its
consent to any such partial assignment, conveyance, sale, transfer or other
disposition of this Lease or Lessee’s leasehold estate hereunder with respect to
less than all the Facilities on such basis.  No withholding of consent by Lessor
for any commercially reasonable reason shall give rise to any claim by Lessee or
any other Person or entitle Lessee to terminate this Lease or to any abatement
of Rent.
 
24.1.2.2                           Subject to the provisions of Sections
24.1.10, 24.1.11 and 24.1.12 below, in connection with any Transfer, Lessor
shall be entitled to receive the applicable Transfer Consideration, if any.
 

 
64

--------------------------------------------------------------------------------

 

24.1.2.3                           In connection with any Transfer, Lessor shall
be entitled to require as a condition to any such Transfer that the obligations
of any Occupant, assignee, manager or other transferee which is an Affiliate of
another Person be guaranteed by its ultimate parent or other ultimate
Controlling Person pursuant to a written guaranty in form and substance
reasonably acceptable to Lessor and that, subject to Section 24.1.3 below, any
existing Guaranty of this Lease be reaffirmed by the applicable Guarantor
notwithstanding such Transfer.
 
24.1.2.4                           The consent by Lessor to any Transfer shall
not constitute a consent to any subsequent Transfer or to any subsequent or
successive Transfer.  Any purported or attempted Transfer contrary to the
provisions of this Article shall be void and, at the option of Lessor, shall
terminate this Lease.
 
24.1.3 Release of Existing Lessee and Guarantors Upon Certain Transfers.  Upon
the consummation of any Transfer by Lessee that (a) constitutes an assignment of
Lessee’s entire interest in this Lease, (b) requires Lessor’s prior written
consent pursuant to the terms of this Article XXIV, and (c) receives such prior
written consent by Lessor, Lessor shall release Lessee and any current Guarantor
from all obligations arising under this Lease and any current Guaranty, as
applicable, following the effective date of such Transfer, so long as each of
the following conditions is met:
 
(i) The Consolidated Net Worth of the assignee, immediately following the
effectiveness of such Transfer shall be equal to or greater than an amount equal
to the Consolidated Net Worth of Emeritus as of the Commencement Date as
reasonably determined by Lessor.
 
(ii) The debt to equity ratio of the assignee following the effectiveness of
such Transfer shall be equal to or less than an amount equal to the debt to
equity ratio of Emeritus as of the Commencement Date as reasonably determined by
Lessor.  For purposes of this clause (ii), “debt” shall include the capitalized
value of any leases required to be capitalized in accordance with GAAP to which
Emeritus and/or such assignee (and/or their consolidated Subsidiaries) are
parties and the same shall be demonstrated by financial statements prepared in
accordance with GAAP and reasonably satisfactory to Lessor.
 
(iii) The assignee shall have adequate experience and skill in (i) operating
facilities comparable to the applicable Facility(ies) and (ii) a business of the
nature, type and size of the business of Emeritus immediately prior to the
effectiveness of such Transfer, as determined by Lessor in its reasonable
discretion.
 
24.1.4 Attornment and Related Matters.  Any Commercial Occupancy Arrangement
(including any Master Sublease or sublease to a SNF Operator) or management
engagement shall be expressly subject and subordinate to all applicable terms
and conditions of this Lease.  With respect to any Commercial Occupancy
Arrangement or management agreement, Lessor, at its option and without any
obligation to do so, may require any Occupant under any such Commercial Occupant
Arrangement or manager to attorn to Lessor, in which event Lessor shall
undertake the obligations of Lessee, as sublessor, licensor
 

 
65

--------------------------------------------------------------------------------

 

or otherwise under such Commercial Occupancy Arrangement or management
engagement from the time of the exercise of such option to the termination of
such Commercial Occupancy Arrangement or management engagement and in such case
Lessor shall not be liable for any prepaid rents, fees or other charges or for
any prepaid security deposits paid by such Occupant under any such Commercial
Occupant Arrangement to Lessee or for any other prior defaults of Lessee under
such Commercial Occupancy Arrangement or management engagement.  In the event
that Lessor shall not require such attornment with respect to any such
Commercial Occupancy Arrangement or management engagement, then such Commercial
Occupancy Arrangement or management engagement shall automatically terminate
upon the expiration or earlier termination of this Lease, including any early
termination by mutual agreement of Lessor and Lessee.  Furthermore, any such
Commercial Occupancy Arrangement, management engagement or other agreement
regarding a Transfer shall expressly provide that the Occupant, assignee,
manager or other transferee shall furnish Lessor with such financial,
operational or other information about the physical condition of the applicable
Facility, including the information required by Section 25.1.2 herein, as Lessor
may request from time to time.
 
24.1.5 Assignment of Lessee’s Rights Against Occupant Under a Master Sublease or
Sublease to a SNF Operator.  If Lessor shall consent to a Master Sublease or a
sublease of the SNF Beds to a SNF Operator, then the written instrument of
consent, executed and acknowledged by Lessor, Lessee and the Occupant under such
Master Sublease or SNF Bed sublease, as the case may be, shall contain a
provision substantially similar to the following:
 
(i)               Lessee and such Occupant hereby agree that, if such Occupant
shall be in default of any of its obligations under the Master Sublease or SNF
Bed sublease, which default also constitutes an Event of Default by Lessee under
this Lease (subject to the express provisions of Section 16.11 hereof), then
Lessor shall be permitted to avail itself of all of the rights and remedies
available to Lessee against such Occupant in connection therewith.
 
(ii)               Without limiting the generality of the foregoing, Lessor
shall be permitted (by assignment of a cause of action or otherwise) to
institute an action or proceeding against such Occupant in the name of Lessee in
order to enforce Lessee’s rights under the Master Sublease or SNF Bed sublease,
and also shall be permitted to take all ancillary actions (e.g., serve default
notices and demands) in the name of Lessee as Lessor reasonably shall determine
to be necessary.
 
(iii)               Lessee agrees to cooperate with Lessor, and to execute such
documents as shall be reasonably necessary, in connection with the
implementation of the foregoing rights of Lessor.
 
(iv)               Lessee expressly acknowledges and agrees that the exercise by
Lessor of any of the foregoing rights and remedies shall not constitute an
election of remedies, and shall not in any way impair Lessor’s entitlement to
pursue other rights and remedies directly against Lessee.
 

 
66

--------------------------------------------------------------------------------

 

24.1.6 Costs.  Lessee shall reimburse Lessor for Lessor’s reasonable costs and
expenses incurred in conjunction with the processing and documentation of any
request for consent as required under this Article XXIV, including reasonable
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
the transaction for which consent is requested is actually consummated.
 
24.1.7 No Release of Lessee’s Obligations.  Except as expressly set forth in
Section 24.1.3 above, no Transfer shall relieve Lessee of its obligation to pay
the Rent and to perform all of the other obligations to be performed by Lessee
hereunder.  Except as expressly set forth in Section 24.1.3 above, the liability
of Lessee named herein and any immediate and remote successor in interest of
Lessee (i.e., by means of any Transfer), and the due performance of the
obligations of this Lease on Lessee’s part to be performed or observed, shall
not in any way be discharged, released or impaired by any (i) agreement which
modifies any of the rights or obligations of the parties under this Lease, (ii)
stipulation which extends the time within which an obligation under this Lease
is to be performed, (iii) waiver of the performance of an obligation required
under this Lease, or (iv) failure to enforce any of the obligations set forth in
this Lease.  Except as expressly set forth in Section 24.1.3 above, if any such
Occupant, assignee, manager or other transferee defaults in any performance due
hereunder, Lessor may proceed directly against the Lessee named herein and/or
any immediate and remote successor in interest of Lessee without exhausting its
remedies against such Occupant, assignee, manager or other transferee.
 
24.1.8 REIT Protection.  Anything contained in this Lease to the contrary
notwithstanding, no Transfer shall be consummated on any basis such that, based
on the reasonable advice of Lessor’s outside counsel, the status of Lessor as a
real estate investment trust could be jeopardized because (i) the rental or
other amounts to be paid by the Occupant, assignee, manager or other transferee
thereunder would be based, in whole or in part, on the income or profits derived
by the business activities of the Occupant, assignee, manager or other
transferee; (ii) the Transfer is with any Person in which Lessee or Lessor owns
an interest, directly or indirectly (by applying constructive ownership rules
set forth in Section 856(d)(5) of the Code); or (iii) the Transfer is to be
consummated with a Person or in a manner which could cause any portion of the
amounts received by Lessor pursuant to this Lease or any Occupancy Arrangement
to fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or any similar or successor provision thereto or which could
cause any other income of Lessor to fail to qualify as income described in
Section 856(c)(2) of the Code.  Lessee shall provide such information as
Lessor’s outside counsel may reasonably request to provide its advice regarding
the foregoing, and in rendering such advice, Lessor’s counsel shall be entitled
to rely on factual representations from Lessee and Lessor; provided, however,
that Lessee shall have no liability therefor if Lessee has provided such
information and representations in good faith and after a reasonably diligent
review and inquiry of the subject matter thereof.
 
24.1.9 Transfers In Bankruptcy.  It is the intent of the parties hereto that in
the event of a Transfer pursuant to the provisions of the Bankruptcy Code, all
consideration payable or otherwise to be delivered in connection with such
Transfer shall be paid or delivered to Lessor, shall be and remain the exclusive
property of Lessor and shall not constitute property of Lessee or of the estate
of Lessee within the meaning of the
 

 
67

--------------------------------------------------------------------------------

 

Bankruptcy Code.  Any consideration constituting Lessor’s property pursuant to
the immediately preceding sentence and not paid or delivered to Lessor shall be
held in trust for the benefit of Lessor and be promptly paid or delivered to
Lessor.  For purposes of this Section 24.1.9, the term “consideration” shall
mean and include money, services, property and any other thing of value such as
payment of costs, cancellation or forgiveness of indebtedness, discounts,
rebates, barter and the like.  If any such consideration is in a form other than
cash (such as in kind, equity interests, indebtedness earn-outs, or other
deferred payments, consulting or management fees, etc.) Lessor shall be entitled
to receive in cash the then present fair market value of such
consideration.  Notwithstanding any provision of this Lease to the contrary,
including this Section 24.1.9, it is expressly understood and agreed that it is
the intention of the parties hereto that, notwithstanding any provision of the
Bankruptcy Code, including Section 365(f) thereof, Lessee is precluded from
effecting any Transfer of a Facility except as may otherwise be expressly
provided in this Lease.
 
24.1.10 Public Offering/Public Trading.  Notwithstanding anything to the
contrary in this Article XXIV, (i) Lessor’s consent shall not be required in
connection with, and the other provisions of this Article XXIV shall not apply
to any transfer of any stock of Lessee as a result of a public offering of
Lessee’s stock (which transfers shall be deemed not to be “Transfers” hereunder)
which (a) constitutes a bona fide public distribution of such stock pursuant to
a firm commitment underwriting or a plan of distribution registered under the
Securities Act of 1933 and (b) results in such stock being listed for trading on
the American Stock Exchange or the New York Stock Exchange or authorized for
quotation on the NASDAQ National Market immediately upon the completion of such
public offering, (ii) for so long as the stock of Lessee or any Controlling
Person(s) is listed for trading on the American Stock Exchange or the New York
Stock Exchange or authorized for quotation on the NASDAQ National Market, the
transfer or exchange of such stock over such exchange or market (which transfers
or exchanges shall be deemed not to be “Transfers” hereunder).
 
24.1.11 Certain Other Transfers. Notwithstanding anything to the contrary in
this Article XXIV, but subject to the provisions of Section 24.1.8 above, so
long as Emeritus has other material assets other than its interest (whether
direct or indirect) in this Lease, the Facilities and any other leases of
facilities between Lessor or an Affiliate of Lessor and Emeritus or an Affiliate
of Emeritus, Lessor shall consent to any Transfer resulting from (a) a sale or
transfer of all or substantially all of the outstanding capital stock of
Emeritus or a sale or transfer of all or substantially all of the assets of
Emeritus, in each case to a single purchaser or transferee in a single
transaction or (b) a merger, consolidation or stock exchange to which Emeritus
is a party, and the provisions of Section 24.1.2.2 shall not apply  (i.e., there
shall not be any Transfer Consideration payable) in connection with or related
to to such Transfer, so long as each of the following conditions is met:
 
(i)               The Consolidated Net Worth of the purchaser or transferee
resulting from a Transfer pursuant to clause (a) above or the surviving party
resulting from a Transfer pursuant to clause (b) above, as the case may be,
following the effectiveness of such event shall be equal to or greater than the
average Consolidated Net Worth of Emeritus for the twelve (12) month period
immediately prior to the effectiveness of such event, as reasonably determined
by Lessor;
 

 
68

--------------------------------------------------------------------------------

 

(ii)               The debt to equity ratio of the purchaser or transferee
resulting from a Transfer pursuant to clause (a) above or the surviving party
resulting from a Transfer pursuant to clause (b) above, as the case may be,
following the effectiveness of such event shall be equal to or less than the
average debt to equity ratio of Emeritus for the twelve (12) month period
immediately prior to the effectiveness of such event, as reasonably determined
by Lessor.  For purposes of this clause (ii), “debt” shall include the
capitalized value of any leases required to be capitalized in accordance with
GAAP to which Emeritus and/or such transferee or surviving entity (and/or their
consolidated Subsidiaries) are parties and the same shall be demonstrated by
financial statements prepared in accordance with GAAP and reasonably
satisfactory to Lessor;
 
(iii)               The purchaser or transferee resulting from a Transfer
pursuant to clause (a) above or the other party(s) to the Transfer pursuant to
clause (b) above, as the case may be, shall have sufficient operating experience
and history with respect to a business of the nature, type and size of the
business of Emeritus as the same exists prior to the effectiveness of such
event, as reasonably determined by Lessor.  Such purchaser or transferee or
other party to such Transfer, as the case may be, shall be deemed to have
“sufficient operating experience and history” if, (A) the core management team
of such purchaser, transferee or other party, as the case may be, has an average
of not less than three (3) years’ operating experience with respect to the
operation and management of facilities of the type and nature operated and/or
managed by Emeritus and its Subsidiary(ies), or (B) such transferee or purchaser
or other party, as the case may be, shall immediately following the
effectiveness of such Transfer, and for a period of not less than one (1) year
thereafter, retain and/or hire in a full-time management or consulting capacity
a majority of the principal officers of Emeritus who were in the employment of
Emeritus prior to the effectiveness of such Transfer;
 
(iv)               Except in the case of a Transfer as to which such transferee
or purchaser or surviving party, as the case may be, assumes the obligations of
Lessee hereunder and any Guarantor under the applicable Guaranty as a matter of
law, such transferee or purchaser or surviving party shall execute a written
assumption of this Lease and with respect to each Guaranty, either (A) a written
assumption of such Guaranty in form and substance reasonably acceptable to
Lessor or (B) a new guaranty of this Lease consistent in form and substance with
each such Guaranty.  In addition, if any such transferee, purchaser or surviving
party is an Affiliate of another Person, its ultimate parent or other ultimate
Controlling Person shall execute a written guaranty of Lessee’s obligations
under this Lease pursuant to a written guaranty in form and substance reasonably
acceptable to Lessor;
 
(v)               No Event of Default shall have occurred and be continuing
hereunder;
 
(vi)               [Intentionally Omitted]; and
 

 
69

--------------------------------------------------------------------------------

 

(vii)               Lessor shall receive the applicable information required by
Section 24.1.2.1(i) with respect to each such proposed Transfer and the proposed
purchaser or transferee resulting therefrom.
 
As used in this Section 24.1.11, “other material assets” shall mean that
Emeritus has other net assets as determined in accordance with GAAP, whether
direct or indirect, other than its interests (whether direct or indirect) in
this Lease, the Facilities and the facilities covered thereby and any other
facilities leased by Emeritus or an Affiliate of Emeritus from Lessor or an
Affiliate of Lessor, which in the aggregate total not less than $100,000,000 or
represent at least Forty Percent (40%) of the total net assets as determined in
accordance with GAAP of Emeritus, including its interests (whether direct or
indirect) in the Facilities and any other facilities leased by Emeritus or any
Affiliate of Emeritus from Lessor or an Affiliate of Lessor.
 
24.1.12 Affiliate Transactions.  Notwithstanding anything to the contrary
contained in this Article XXIV but subject to the provisions of Section 24.1.8
above, Lessor’s consent shall not be required in connection with, and the
provisions of Section 24.1.2.2 shall not apply (i.e., there shall not be any
Transfer Consideration payable) in connection with or related to any such
assignment of Lessee’s interest in this Lease to any Affiliate(s) of Lessee, so
long as in connection therewith, each of the following conditions is met:
 
(i) In connection with such assignment, there is no change in the use of the
Leased Property of any Facility from its Primary Intended Use;
 
(ii) No Event of Default shall have occurred and be continuing hereunder;
 
(iii) The assignee shall assume all of the obligations of Lessee hereunder
accruing subsequent to the effective date of such assignment by an instrument in
writing in form and substance reasonably satisfactory to Lessor.  A copy of such
executed assumption shall be delivered to Lessor along with the notice specified
in clause (v) below;
 
(iv) Except as expressly set forth in clause (vi) below, the original Lessee
shall not be released from any of the obligations of the Lessee hereunder,
whether occurring prior to or after the effective date of such transaction, and
if requested by Lessor, shall execute a written guaranty of the “Lessee’s”
obligations under this Lease in a form satisfactory to Lessor.  In addition, no
Guarantor shall be released from any of its obligations under any Guaranty and
each Guarantor shall, if requested by Lessor, execute a written reaffirmation of
such Guaranty in a form satisfactory to Lessor; and
 
(v) Within ten (10) days after the effectiveness of such transaction, Lessee
shall notify Lessor in writing of the occurrence of such event, the effective
date thereof, the facts placing the same within the provisions of this Section
24.1.12 and any other change in the address for billings and notices to the
Lessee
 

 
70

--------------------------------------------------------------------------------

 

pursuant to this Lease, accompanied by an executed copy of the assumption or
written guaranty as required pursuant to this Lease.
 
(vi) Notwithstanding anything to the contrary contained in this Section 24.1.12,
the original Lessee following an assignment to any Affiliate(s) of Lessee as
provided in this Section 24.1.12 shall be released from all obligations under
this Lease upon the dissolution or liquidation of such original Lessee.
 
ARTICLE XXV.                                           
 
25.1 Officer’s Certificates and Financial Statements
 
25.1.1 Officer’s Certificate.  At any time and from time to time upon Lessee’s
receipt of not less than ten (10) days’ prior written request by Lessor, Lessee
shall furnish to Lessor an Officer’s Certificate certifying (i) that this Lease
is unmodified and in full force and effect, or that this Lease is in full force
and effect as modified and setting forth the modifications; (ii) the dates to
which the Rent has been paid; (iii) whether or not, to the best knowledge of
Lessee, Lessor is in default in the performance of any covenant, agreement or
condition contained in this Lease and, if so, specifying each such default of
which Lessee may have knowledge; and (iv) responses to such other questions or
statements of fact as Lessor, any ground or underlying lessor, any purchaser or
any current or prospective Facility Mortgagee shall reasonably
request.  Lessee’s failure to deliver such statement within such time shall
constitute an acknowledgement by Lessee that (x) this Lease is unmodified and in
full force and effect except as may be represented to the contrary by Lessor;
(y) Lessor is not in default in the performance of any covenant, agreement or
condition contained in this Lease; and (z) the other matters set forth in such
request, if any, are true and correct.  Any such certificate furnished pursuant
to this Article may be relied upon by Lessor and any current or prospective
Facility Mortgagee, ground or underlying lessor or purchaser of the Leased
Property.
 
25.1.2 Statements.  Lessee shall furnish the following statements to Lessor:
 
(a) within 120 days after the end of each of Lessee’s and each Guarantor’s (if
any) fiscal years, a copy of the audited consolidated balance sheets of Lessee,
its consolidated Subsidiaries and each Guarantor (if any) as of the end of such
fiscal year, and related audited consolidated statements of income, changes in
common stock and other stockholders’ equity and changes in the financial
position of Lessee, its consolidated Subsidiaries and each Guarantor (if any)
for such fiscal year, prepared in accordance with GAAP applied on a basis
consistently maintained throughout the period involved, such consolidated
financial statements to be certified by nationally recognized certified public
accountants;
 
(b) within 120 days after the end of each of Lessee’s and each Guarantor’s (if
any) fiscal years, and together with the annual audit report furnished in
accordance with clause (a) above, an Officer’s Certificate stating that to the
best of the signer’s knowledge and belief after making due inquiry, Lessee is
not in default in the
 

 
71

--------------------------------------------------------------------------------

 

performance or observance of any of the terms of this Lease, or if Lessee shall
be in default, specifying all such defaults, the nature thereof, and the steps
being taken to remedy the same;
 
(c) within thirty (30) days after the end of each calendar month, all monthly
financial reports Lessee produces for reporting purposes and detailed statements
of income and detailed operational statistics regarding occupancy rates, patient
and resident mix and patient and resident rates by type for each Facility for
each such calendar month;
 
(d) within 120 days after the end of each of Lessee’s fiscal years, a copy of
each cost report filed with the appropriate governmental agency for each
Facility;
 
(e) within forty-five (45) days after the end of each fiscal quarter (other than
the last fiscal quarter during any fiscal year of the applicable Person), Lessee
shall furnish to Lessor (i) a copy of the unaudited consolidated balance sheets
of Lessee, each Guarantor (if any) and their respective consolidated
Subsidiaries as of the end of such fiscal quarter, and related unaudited
consolidated statements, changes in common stock and other stockholders’ equity
and changes in the financial position of Lessee, each Guarantor (if any) and
their respective consolidated Subsidiaries for such fiscal quarter, and (ii) a
statement of income of Lessee, each Guarantor (if any) and their respective
consolidated Subsidiaries that sets forth the results for both such fiscal
quarter and year-to-date, in all cases prepared in accordance with GAAP applied
on a basis consistently maintained throughout the applicable period;
 
(f) not later than fifteen (15) days before the end of each calendar year during
the Term, a capital expenditure and operations budget for the next calendar year
for each Facility, setting forth an estimate, on a monthly basis, of Gross
Revenues, together with an explanation of anticipated changes to resident
charges, payroll rates and positions, non-wage cost increases, and all other
factors differing from the current calendar year;
 
(g) within thirty (30) days after they are required to be filed with the SEC,
copies of any annual reports and of information, documents and other reports, or
copies of such portions of any of the foregoing as the SEC may prescribe, which
Lessee is required to file with the SEC pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934;
 
(h) immediately upon Lessee’s receipt thereof, copies of all written
communications received by Lessee from any regulatory agency relating to
(i) surveys of any Facility for purposes of licensure, Medicare and Medicaid
certification and accreditation and (ii) any proceeding, formal or informal,
with respect to cited deficiencies with respect to services and activities
provided and performed at any Facility, including patient and resident care,
patient and resident activities, patient and resident therapy, dietary, medical
records, drugs and medicines, supplies, housekeeping and maintenance, or the
condition of such Facility, and involving an actual or threatened
 

 
72

--------------------------------------------------------------------------------

 

warning, imposition of a fine or a penalty, or suspension, termination or
revocation of such Facility’s license to be operated in accordance with its
Primary Intended Use;
 
(i) within 120 days after the end of each fiscal year of the financial
institution issuing the letter of credit required under Article XXI, a copy of
the audited consolidated balance sheets of such financial institution as of the
end of such fiscal year, and related unaudited consolidated statements of
income, changes in common stock and other stockholders equity and changes in the
financial position of such financial institution and its
consolidated subsidiaries for each such fiscal year, prepared in accordance with
generally accepted accounting principles applied on a basis consistently
maintained throughout the period involved, such consolidated financial
statements to be certified by nationally recognized certified public
accountants;
 
(j) immediately upon Lessee’s receipt thereof, copies of all claims, reports,
complaints, notices, warnings or asserted violations relating in any way to the
Leased Property or any Capital Additions or Lessee’s use thereof; and
 
(k) with reasonable promptness, such other information respecting (i) the
financial and operational condition and affairs of Lessee, any Guarantor and
each Facility, (ii) the physical condition of the Leased Property and any
Capital Addition thereto and (iii) any suspected Transfer, in each case as
Lessor or any Facility Mortgagee may reasonably request, in the form of a
questionnaire or otherwise, from time to time.
 
25.1.3 Charges.  Lessee acknowledges that the failure to furnish Lessor with any
of the certificates or statements required by this Article XXV will cause Lessor
to incur costs and expenses not contemplated hereunder, the exact amount of
which is presently anticipated to be extremely difficult to
ascertain.  Accordingly, if Lessee fails to furnish Lessor with any of the
certificates or statements required by this Article XXV, Lessee shall pay to
Lessor upon demand $1,000 for each such failure as Additional Charges.  The
parties agree that this charge represents a fair and reasonable estimate of the
costs that Lessor will incur by reason of Lessee’s failure to furnish Lessor
with such certificates and statements.
 
25.1.4 Lessee’s Submission of Certificates/Statements.  Lessee shall be
obligated to furnish Lessor with all certificates and statements required under
this Article XXV by (i) delivery of printed copies of the same to Lessor at its
address set forth in Article XXXIII below or any other address that Lessor may
from time to time designate in writing and (ii) electronic delivery of the same
to Lessor in Microsoft® Office Excel format (or such other format as Lessor may
from time to time reasonably require) at any electronic mail address that Lessor
may from time to time designate in writing.
 
ARTICLE XXVI.                                           
 
26.1 Lessor’s Right to Inspect and Show the Leased Property
 
.  Lessee shall permit Lessor and its authorized representatives upon two (2)
Business Days’ prior notice to (i) inspect the Leased Property of any Facility
and any Capital Addition thereto and (ii) exhibit the same to prospective
purchasers and lenders, and during the last twelve
 

 
73

--------------------------------------------------------------------------------

 

(12) months of the Term, to prospective lessees or managers, in each instance
during usual business hours and subject to any reasonable security, health,
safety or confidentiality requirements of Lessee or any Legal Requirement or
Insurance Requirement.  Lessee shall cooperate with Lessor in exhibiting the
Leased Property of any Facility and any Capital Additions thereto to prospective
purchasers, lenders, lessees and managers.
 
ARTICLE XXVII.                                           
 
27.1 No Waiver
 
.  No failure by Lessor to insist upon the strict performance of any term hereof
or to exercise any right, power or remedy hereunder and no acceptance of full or
partial payment of Rent during the continuance of any default or Event of
Default shall constitute a waiver of any such breach or of any such term.  No
waiver of any breach shall affect or alter this Lease, which shall continue in
full force and effect with respect to any other then existing or subsequent
breach.
 
ARTICLE XXVIII.                                           
 
28.1 Remedies Cumulative
 
.  Each legal, equitable or contractual right, power and remedy of Lessor now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Lessor of any one or
more of such rights, powers and remedies shall not preclude the simultaneous or
subsequent exercise by Lessor of any or all of such other rights, powers and
remedies.
 
ARTICLE XXIX.                                           
 
29.1 Acceptance of Surrender
 
.  No surrender to Lessor of this Lease or of the Leased Property or any Capital
Additions or any part(s) thereof or of any interest therein, shall be valid or
effective unless agreed to and accepted in writing by Lessor and no act by
Lessor or any representative or agent of Lessor, other than such a written
acceptance by Lessor, shall constitute an acceptance of any such surrender.
 
ARTICLE XXX.                                           
 
30.1 No Merger
 
.  There shall be no merger of this Lease or of the leasehold estate created
hereby by reason of the fact that the same Person may acquire, own or hold,
directly or indirectly, (i) this Lease or the leasehold estate created hereby or
any interest in this Lease or such leasehold estate and (ii) the fee estate in
the Leased Property or any part(s) thereof.
 
ARTICLE XXXI.                                           
 
31.1 Conveyance by Lessor
 
.  If Lessor or any successor owner of the Leased Property shall convey the
Leased Property other than as security for a debt, Lessor or such successor
owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of the Lessor under this Lease arising or accruing
from and after the date of such conveyance or other transfer and all such future
liabilities and obligations shall thereupon be binding upon the new owner.
 

 
74

--------------------------------------------------------------------------------

 

31.2 New Lease
 
.  Lessor shall have the right, in connection with any Separation Event during
the Term for any purpose, by written notice to Lessee, to require Lessee to
execute an amendment to this Lease whereby the Leased Property of one or more
Facilities affected by such Separation Event (individually, a “Separated
Property” or collectively, the “Separated Properties”) is separated and removed
from this Lease, and to simultaneously execute a substitute lease with respect
to such Separated Property(ies), in which case:
 
31.2.1 Lessor and Lessee shall execute a new lease (the “New Lease”) for such
Separated Property(ies), effective as of the date specified in Section 31.2.3.
below (the “New Lease Effective Date”), in the same form and substance as this
Lease, but with such changes thereto as necessary to reflect the separation of
the Separated Property(ies) from the balance of the Leased Property, including
specifically the following:
 
(i) The total monthly Minimum Rent payable under such New Lease shall be the
total applicable monthly Allocated Minimum Rent with respect to such Separated
Property(ies);
 
(ii) All Minimum Rent rental escalations under such New Lease shall be at the
times and in the amounts set forth in this Lease for Minimum Rent increases for
the applicable Separated Property(ies);
 
(iii) The Minimum Purchase Price payable under such New Lease shall be the
aggregate of the Allocated Minimum Purchase Price for such Separated
Property(ies); and
 
(iv) Such New Lease shall provide that the lessee thereunder shall be
responsible for the payment, performance and satisfaction of all duties,
obligations and liabilities arising under this Lease, insofar as they relate to
the Separated Property(ies), that were not paid, performed and satisfied in full
prior to the effective date of such New Lease (and Lessee under this Lease shall
also be responsible for the payment, performance and satisfaction of the
aforesaid duties, obligations and liabilities not paid, performed and satisfied
in full prior to the effective date of such New Lease).
 
31.2.2 Lessor and Lessee shall also execute an amendment to this Lease effective
as of such New Lease Effective Date reflecting the separation of the Separated
Property(ies) from the balance of the Leased Property and making such
modifications to this Lease as are necessitated thereby.
 
31.2.3 In the case of any New Lease that is entered into in accordance with this
Section 31.2 such New Lease shall be effective on the date which is the earlier
of (i) the date such New Lease is fully executed and delivered by the parties
thereto and (ii) the date specified in the written notice from Lessor to Lessee
requiring such New Lease as described above, which date shall be no sooner than
ten (10) days after the date such notice is issued.
 

 
75

--------------------------------------------------------------------------------

 

31.2.4 Lessee’s obligation to provide letters of credit in accordance with
Article XXI of this Lease shall be segregated so that (a) the applicable Lessee
shall be required to provide a letter of credit pursuant to such New Lease, on
the same terms and conditions as set forth in this Lease, except that ‘Letter of
Credit Amount’ under such New Lease shall mean an amount equal to the applicable
Letter of Credit Amount for the Separated Property(ies), and (b) the ‘Letter of
Credit Amount’ under this Lease (as amended) shall be reduced by the ‘Letter of
Credit Amount’ for such New Lease determined in accordance with subsection (a)
above.
 
31.2.5 Lessee and Lessor shall take such actions and execute and deliver such
documents, including without limitation such New Lease and an amendment to this
Lease, as are reasonably necessary and appropriate to effectuate the provisions
and intent of this Section 31.2.
 
31.2.6 Each party shall bear its own costs and expenses in connection with any
such New Lease entered into in accordance with this Section 31.2.
 
ARTICLE XXXII.                                           
 
32.1 Quiet Enjoyment
 
.  So long as Lessee shall pay the Rent as the same becomes due and shall fully
comply with all of the terms of this Lease and fully perform its obligations
hereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Property of each Facility for the Term, free of any claim or other action by
Lessor or anyone claiming by, through or under Lessor, but subject to all liens
and encumbrances of record as of the Commencement Date or created thereafter as
permitted hereunder or thereafter consented to by Lessee.  No failure by Lessor
to comply with the foregoing covenant shall give Lessee any right to cancel or
terminate this Lease or abate, reduce or make a deduction from or offset against
the Rent or any other sum payable under this Lease, or to fail to perform any
other obligation of Lessee hereunder.  Notwithstanding the foregoing, Lessee
shall have the right, by separate and independent action to pursue any claim it
may have against Lessor as a result of a breach by Lessor of the covenant of
quiet enjoyment contained in this Article.
 
ARTICLE XXXIII.                                           
 
33.1 Notices
 
.  Any notice, consent, approval, demand or other communication required or
permitted to be given hereunder (a “notice”) must be in writing and may be
served personally or by U.S. Mail.  If served by U.S. Mail, it shall be
addressed as follows:
 
 
If to Lessor:
c/o HCP, Inc.

 
 
3760 Kilroy Airport Way, Suite 300

 
 
Long Beach, California 90806

 
 
Attn:  Legal Department

 
 
Fax:  (562) 733-5200

 
 
with a copy to:
Latham & Watkins LLP

 
 
650 Town Center Drive, 20th Floor

 


 

 
76

--------------------------------------------------------------------------------

 

Costa Mesa, California 92626
 
Attn:  David C. Meckler, Esq.
 
Fax:  (714) 755-8290
 
 
If to Lessee:
Emeritus Corporation

 
 
3131 Elliott Avenue, Suite 500

 
 
Seattle, Washington 98121

 
 
Attn:  Eric Mendelsohn

 
 
Fax:  (206) 357-7388

 
 
with a copy to:
The Nathanson Group

 
 
One Union Square

 
 
600 University Street, Suite 200

 
 
Seattle, Washington 98101

 
 
Attn:  Randi S. Nathanson, Esq.

 
 
Fax:  (206) 623-1738

 
Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt.  In lieu of
notice by U.S. Mail, either party may send notices by facsimile or by a
nationally recognized overnight courier service which provides written proof of
delivery (such as U.P.S. or Federal Express).  Any notice sent by facsimile
shall be effective upon confirmation of receipt in legible form, and any notice
sent by a nationally recognized overnight courier shall be effective on the date
of delivery to the party at its address specified above as set forth in the
courier’s delivery receipt.  Either party may, by notice to the other from time
to time in the manner herein provided, specify a different address for notice
purposes.
 
ARTICLE XXXIV.                                           
 
34.1 Appraiser
 
.  If it becomes necessary to determine the Fair Market Value, Fair Market
Rental or Leasehold FMV of any Facility for any purpose of this Lease, the same
shall be determined by an independent appraisal firm, in which one or more of
the members, officers or principals of such firm are Members of the Appraisal
Institute (or any successor organization thereto), as may be reasonably selected
by Lessor (the “Appraiser”).  Lessor shall cause such Appraiser to determine the
Fair Market Value, Fair Market Rental or Leasehold FMV of such Facility as of
the relevant date (giving effect to the impact, if any, of inflation from the
date of the Appraiser’s decision to the relevant date) and the determination of
such Appraiser shall be final and binding upon the parties.  A written report of
such Appraiser shall be delivered and addressed to each of Lessor and
Lessee.  To the extent consistent with sound appraisal practice as then existing
at the time of any such appraisal, an appraisal of Fair Market Value for
purposes of this Lease shall take into account and shall give appropriate
consideration to all three customary methods of appraisal (i.e., the cost
approach, the sales comparison approach and the income approach), and no one
method or approach shall be deemed conclusive simply by reason of the nature of
Lessor’s business or because such approach may have been used for purposes of
determining the fair market value of such Facility at the time
 

 
77

--------------------------------------------------------------------------------

 

of acquisition thereof by Lessor.  This provision for determination by appraisal
shall be specifically enforceable to the extent such remedy is available under
applicable law, and any determination hereunder shall be final and binding upon
the parties except as otherwise provided by applicable law.  Lessor and Lessee
shall each pay one-half (1/2) of the fees and expenses of the Appraiser and
one-half (1/2) of all other costs and expenses incurred in connection with such
appraisal.
 
ARTICLE XXXV.                                           
 
35.1 Lessee’s Option to Purchase the Leased Property.
 
  Provided (a) no Event of Default, or event which, with notice or lapse of time
or both, would constitute an Event of Default, has occurred and is continuing
hereunder and (b) EBITDARM Coverage for the Facilities then subject to this
Lease and any Facility(ies) subject to a New Lease hereafter with or in favor of
Lessor or any Affiliate of Lessor, taken as a whole, which are then subject to
this Lease or a New Lease for the twelve (12) months preceding the date on which
Lessee exercises its option pursuant to this Section 35.1 exceeds 1.0, then
Lessee shall have the option to purchase the Leased Property of all (but not
less than all) of the Facilities then subject to the terms of this Lease and any
Facility(ies) subject to a New Lease hereafter with or in favor of Lessor or any
Affiliate of Lessor upon the expiration of the fifth (5th) Lease Year of the
Term and at any point during the Term thereafter (the “Option Period”), at the
Purchase Option Price.  Lessee may exercise such option to purchase the Leased
Property of all (but not less than all) of the Facilities then subject to the
terms of this Lease and any Facilitiy(ies) subject to a New Lease hereafter with
or in favor of Lessor or any Affiliate of Lessor by (i) opening an escrow (the
“Escrow”) by depositing either (1) cash or (2) a letter of credit from a
financial institution and in form in each case acceptable to Lessor, the sum of
Two and One-Half Percent (2½%) of the Minimum Purchase Price (the “Opening
Deposit”) and a copy of this Lease and each New Lease with a national title
company reasonably acceptable to Lessor (“Escrow Holder”), (ii) giving written
notice to Lessor of such deposit with Escrow Holder (the “Option Exercise
Notice”) and specifying the date on which Lessee shall acquire the Leased
Property of all (but not less than all) of the Facilities then subject to the
terms of this Lease and any Facility(ies) subject to a New Lease hereafter with
or in favor of Lessor or any Affiliate of Lessor (the “Purchase Option Closing
Date”), which Purchase Option Closing Date shall not be (A) earlier than two
hundred seventy (270) days following the date of Lessee's notice or (B) later
than the Expiration Date, and (iii) if applicable, delivering to Lessor
concurrent with the Option Exercise Notice a reaffirmation of each Guaranty
executed by the applicable Guarantor stating, in substance, that such
Guarantors’ obligations under such Guaranty shall extend to the purchase
contract formed by Lessor and Lessee upon proper and timely exercise of such
option.  For the avoidance of doubt, Lessor and Lessee agree that, if Lessee
desires to exercise its purchase option as herein provided and acquire the
Leased Property on the Expiration Date, Lessee shall deliver notice of such
exercise to Lessor and satisfy the other conditions set forth herein, no later
than two hundred seventy (270) days prior to Expiration Date.  If Lessee shall
not be entitled to exercise such option (e.g., by reason of an Event of Default)
or shall be entitled to exercise the same but shall fail to do so within the
time and in the manner herein provided, such option shall lapse and thereafter
not be exercisable by Lessee.  No failure by Lessor to notify Lessee of any
defect in any attempted exercise of the foregoing option shall be deemed a
waiver by Lessor of the right to insist upon Lessee’s exercise of such option in
strict accordance with the provisions hereof.  In

 
78

--------------------------------------------------------------------------------

 

the event that Lessee shall properly and timely exercise such option, then such
transaction shall be consummated on the applicable Purchase Option Closing Date
(the “Outside Closing Date”).


Notwithstanding anything to the contrary herein, if Lessee shall be entitled to
and shall exercise its option to purchase the Leased Property of all (but not
less than all) of the Facilities then subject to this Lease and any
Facility(ies) subject to a New Lease pursuant to this Section 35.1, Lessee shall
have a one-time right to cancel and rescind in writing to Lessor Lessee’s
exercise of the same within (10) Business Days after the Purchase Option Price
is “finally determined”; provided, however, that in no event shall Lessee be
entitled to exercise such right of cancellation and rescission less than twelve
(12) months prior to the expiration of the Term, irrespective of whether the
Purchase Option Price has been finally determined as of such date. For purposes
of the foregoing, the Purchase Option Price shall be “finally determined” upon
the earlier of (x) the date the parties agree in writing upon the Purchase
Option Price or (y) the date the Purchase Option Price is determined pursuant to
the procedures set forth in Article XXXIV hereof and Lessee receives notice
thereof.  If Lessee is entitled to and does not elect to cancel and rescind such
purchase option within the time and manner herein provided, then Lessee shall
proceed to purchase the Leased Property of all (but not less than all) of the
Facilities then subject to this Lease and any Facility(ies) subject to a New
Lease on the applicable Purchase Option Closing Date, at the Purchase Option
Price, and otherwise in accordance with the provisions of Article XVIII and
Sections 35.2 and 35.3 hereof.  If Lessee is entitled to and shall elect to
cancel and rescind such purchase option within the time and manner herein
provided, then the following shall occur:  (1) the purchase contract formed by
Lessee’s exercise of such purchase option shall be cancelled and terminated; (2)
the Escrow opened upon such exercise shall be cancelled and Lessee shall pay all
title, Escrow and other cancellation charges incurred or imposed in connection
therewith; (3) the Opening Deposit and all interest accrued thereon shall be
returned to Lessee, notwithstanding anything in Section 35.2(a) to the contrary;
(4) Lessee shall pay all fees and expenses of the Appraiser appointed pursuant
to Article XXXIV hereof, notwithstanding anything in such Article XXXIV to the
contrary, (5) this Lease shall continue in full force and effect in accordance
with the terms hereof; and (6) all future purchase rights or options of Lessee
contained in this Section 35.1 shall automatically terminate and lapse and
Lessee shall not thereafter have any right to purchase the Leased Property
pursuant to this Section 35.1.
 
35.2 Defaults.
 
(a) Liquidated Damages.  IF, FOLLOWING A VALID AND PROPER EXERCISE OF THE
FOREGOING OPTION, LESSEE FAILS TO COMPLETE THE PURCHASE OF THE LEASED PROPERTY
AND SUCH FAILURE CONSTITUTES A BREACH HEREOF, THEN LESSOR, AT ITS OPTION, MAY
TERMINATE THE PURCHASE CONTRACT FORMED BY LESSEE’S EXERCISE OF SUCH OPTION AND
THE ESCROW BY GIVING WRITTEN NOTICE TO LESSEE AND ESCROW HOLDER AND, THEREUPON,
THE ESCROW SHALL BE CANCELLED, ALL DOCUMENTS SHALL BE RETURNED TO THE RESPECTIVE
PARTIES WHO DEPOSITED THE SAME, AND LESSEE SHALL PAY ALL TITLE AND ESCROW
CANCELLATION CHARGES AND ALL OF LESSOR’S REASONABLE LEGAL FEES AND
COSTS.  IN ADDITION, LESSOR AND LESSEE AGREE THAT, BASED ON THE CIRCUMSTANCES
NOW EXISTING, KNOWN
 

 
79

--------------------------------------------------------------------------------

 

OR UNKNOWN, IT WOULD BE EXCESSIVELY COSTLY AND IMPRACTICABLE TO ESTABLISH
LESSOR’S DAMAGES BY REASON OF LESSEE’S DEFAULT RESULTING IN A FAILURE OF THE
ESCROW TO CLOSE, AND, THEREFORE, LESSOR AND LESSEE AGREE THAT IT WOULD BE
REASONABLE TO AWARD LESSOR LIQUIDATED DAMAGES IN THE AMOUNT OF THE OPENING
DEPOSIT PLUS ANY ACCRUED INTEREST ON THE OPENING DEPOSIT.  BY THEIR RESPECTIVE
INITIALS SET FORTH BELOW, LESSOR AND LESSEE ACKNOWLEDGE AND AGREE THAT THE
OPENING DEPOSIT, PLUS ANY INTEREST ACCRUED ON THE OPENING DEPOSIT, TOGETHER WITH
PAYMENT OF LESSOR’S LEGAL FEES AND COSTS, IS REASONABLE AS LIQUIDATED DAMAGES
FOR A DEFAULT OF LESSEE UNDER THE PURCHASE CONTRACT FORMED BY LESSEE’S EXERCISE
OF SUCH OPTION  THAT RESULTS IN A FAILURE OF THE ESCROW TO CLOSE AND SHALL BE IN
LIEU OF ANY OTHER RELIEF, RIGHT OR REMEDY, AT LAW OR IN EQUITY, TO WHICH LESSOR
MIGHT OTHERWISE BE ENTITLED BY REASON OF A LESSEE’S DEFAULT THAT RESULTS IN A
FAILURE OF THE ESCROW TO CLOSE, BUT NOTHING CONTAINED HEREIN SHALL LIMIT
LESSOR’S RIGHTS AND REMEDIES FOR LESSEE’S DEFAULT OCCURRING AFTER THE CLOSE OF
ESCROW OR FOR LESSEE’S DEFAULT UNDER THIS LEASE.  ESCROW HOLDER IS HEREBY
AUTHORIZED AND INSTRUCTED TO RELEASE THE OPENING DEPOSIT PLUS ACCRUED INTEREST
THEREON TO LESSOR UPON THE DELIVERY OF UNILATERAL WRITTEN INSTRUCTIONS THEREOF
TO ESCROW HOLDER BY LESSOR AND ABSENT ANY OBJECTION ON THE PART OF LESSEE
THERETO, AND ESCROW HOLDER IS HEREBY RELIEVED OF ALL LIABILITY THEREFOR.  IF
LESSEE ATTEMPTS TO INTERFERE WITH THE RELEASE OF ANY SUCH SUMS BY ESCROW HOLDER
TO LESSOR, OR COMMENCES ANY ACTION AGAINST LESSOR OR THE LEASED PROPERTY ARISING
OUT OF THIS ARTICLE, THEN LESSOR SHALL NOT BE LIMITED IN THE AMOUNT OF DAMAGES
IT MAY RECOVER FROM LESSEE.
 
Lessor’s Initials:                                           /s/ BJM
__                                /s/ BJM                      /s/
BJM                      _/s/ BJM _
 


 
_/s/ BJM                      _/s/ BJM                      /s/ BJM
 
Lessee’s Initials:                                           /s/ EM_
 
(b) Other Defaults by Lessee or its Affiliates
 
.  A default under any other lease or other agreement or instrument, including
any purchase contract formed upon exercise of any other option, with or in favor
of Lessor or any Affiliate of Lessor and made by or with Lessee or any Affiliate
of Lessee where such default is not cured within the applicable time period, if
any, shall be deemed a default under this Article XXXV and the purchase contract
formed upon proper exercise by Lessee of the option herein provided, entitling
Lessor, as seller, at its option, to terminate such purchase contract and the
Escrow and upon any such termination the Opening Deposit plus all accrued
interest thereon shall be paid over to Lessor as provided in Section 35.2(a)
above.
 

 
80

--------------------------------------------------------------------------------

 

(c) Defaults by Lessor
 
.  Subject to the provisions of Article XXXIX, if following a valid and proper
exercise of the foregoing option to purchase the Leased Property of the
Facilities, Lessor fails to complete the sale of the Leased Property of the
Facilities at the time required herein, Lessee shall have the right to seek
specific performance of the provisions of this Article XXXV.
 
35.3 Escrow Provisions.
 
(a) Opening of Escrow.  Escrow shall be deemed open when the Opening Deposit and
a copy of this Lease are delivered to Escrow Holder.
 
(b) General and Supplemental Instructions.  Lessee and Lessor each shall
execute, deliver and be bound by such further escrow instructions or other
instruments as may be reasonably requested by the other party or by Escrow
Holder from time to time, so long as the same are consistent with the provisions
of this Lease.
 
(c) Disposition of Opening Deposits.  Escrow Holder shall hold the Opening
Deposit in interest-bearing accounts.  All interest earned on the Opening
Deposit shall accrue to Lessee’s benefit unless Lessor is entitled thereto under
Section 35.2(a).  With full knowledge that Escrow shall not have closed, Lessee
nevertheless agrees to relieve Escrow Holder of all liabilities in making such
payment and for any failure to recover said sum in the event that Escrow does
not close at anytime thereafter; provided, however, that the foregoing release
shall not extend to any willful misconduct by Escrow Holder or any negligent
acts by Escrow Holder or other acts by Escrow Holder that are inconsistent with
the terms of this Section 35.  The Opening Deposit plus interest thereon shall
be (i) applied against the Purchase Option Price if Escrow closes, (ii) returned
to Lessee in full if Escrow does not close for any reason other than Lessee’s
default, or (iii) be paid to Lessor as nonrefundable liquidated damages under
Section 35.2(a), if Escrow fails to close under the provisions hereof as a
result of Lessee’s default.
 
(d) Closing Funds.  At least one (1) Business Day before the Close of Escrow (as
hereinafter defined), Escrow Holder shall calculate and Lessee shall wire cash
into Escrow (using wiring instructions reasonably satisfactory to Escrow Holder)
in an amount which, when added to the Opening Deposit and all accrued interest
shall equal the Purchase Option Price for the Leased Property plus any other
sums payable by Lessee pursuant to the provisions hereof.
 
(e) Close of Escrow.  Escrow shall close on the Outside Closing Date.  The term
“Close of Escrow” as used in this Article shall mean the time and date that an
appropriate deed or other conveyance document conveying Lessor’s entire interest
in the Leased Property, subject to the permitted liens and encumbrances
described in Article XVIII hereof, is recorded in appropriate records of the
county in which the Leased Property of each Facility is located.  The Outside
Closing Date shall not be extended for any reason.
 

 
81

--------------------------------------------------------------------------------

 

(f) Closing Costs.  The closing costs of consummating the purchase of the Leased
Property shall be paid by Lessee as provided in Article XVIII.
 
35.4 Assurances
 
.  At any time within one hundred twenty (120) days of the anticipated date of
Close of Escrow, Lessor may request Lessee to provide reasonable assurances that
it will be able to consummate the purchase of the Leased Property, including
that Lessee has a firm, written commitment from a reputable lending institution
to finance such purchase and/or has sufficient liquidity to pay any balance of
the purchase price owing by Lessee on the date of the Close of Escrow; provided,
however, that in no event shall Lessee be entitled to exercise such option
conditioned upon Lessee obtaining any such financing.
 
35.5 Lessor’s Election of 1031 Exchange.
 
35.5.1 In the event that Lessee exercises its option to purchase as provided in
this Article XXXV, Lessor may elect to sell the Leased Property to Lessee in the
form of a tax-deferred exchange pursuant to Section 1031 of the Internal Revenue
Code of 1986, as amended (“1031 Exchange”).  In the event that Lessor shall so
elect, Lessor shall give written notice to Lessee and Escrow Holder of such
election and the following shall apply:
 
(a) Simultaneous Exchange.  Lessor may attempt to identify before the Close of
Escrow other property which qualifies as “like-kind” property for a 1031
Exchange (the “Target Property”) by giving written notice to Lessee and Escrow
Holder and identifying to Escrow Holder the Target Property prior to the Close
of Escrow.
 
(b) Non-simultaneous Exchange.  If Lessor has not so identified the Target
Property before the Close of Escrow, then Lessor shall proceed with the Close of
Escrow unless Lessor at its option enters into an exchange agreement with an
accommodation party (“Accommodator”) in order to facilitate a non-simultaneous
or so-called “Starker deferred” exchange.  If an Accommodator is so designated,
Lessor shall cause the Accommodator (i) to acquire title to the Leased Property
from Lessor at or before the Close of Escrow and, (ii) to transfer title in the
Leased Property to Lessee on the Close of Escrow for the Purchase Option Price.
 
(c) Expenses and Documents.  Lessee shall fully cooperate with any such 1031
Exchange, including but not limited to executing and delivering additional
documents requested or approved by Lessor; provided, that Lessee shall not be
required to incur any additional costs or liabilities or financial obligation as
a consequence of any of the foregoing exchange transactions.
 
ARTICLE XXXVI.                                           
 
36.1 Lessor May Grant Liens
 
.  Without the consent of Lessee, Lessor may, from time to time, directly or
indirectly, create or otherwise cause to exist any ground lease, mortgage, trust
deed, lien, encumbrance or title retention agreement (collectively, an
“encumbrance”) upon the Leased Property and any Capital Additions or any part(s)
or portion(s) thereof or interests therein.  This Lease is and at all times
shall be subject
 

 
82

--------------------------------------------------------------------------------

 

and subordinate to any such encumbrance which may now or hereafter affect the
Leased Property and/or any such Capital Additions or any part(s) or portion(s)
thereof and to all renewals, modifications, consolidations, replacements and
extensions thereof.  This clause shall be self-operative and no further
instrument of subordination shall be required; provided, however, that in
confirmation of such subordination, Lessee shall execute promptly any
certificate or document that Lessor or any ground or underlying lessor,
mortgagee or beneficiary may request for such purposes; provided further,
however, that any such subjection and subordination of this Lease or Lessee’s
leasehold interest hereunder to any such encumbrance imposed after the Effective
Date shall be conditioned upon the execution by the holder of such encumbrance
and delivery to Lessee of a non-disturbance and attornment agreement in form
reasonably satisfactory to Lessor, Lessee and such holder of such encumbrance
and which provides, in substance, that so long as no Event of Default has
occurred, the holder of such encumbrance shall not disturb either Lessee’s
leasehold interest or possession of the Leased Property in accordance with the
terms hereof.  Lessee shall also promptly execute and deliver to Lessor and such
holder of such encumbrance such non-disturbance and attornment agreement if
requested by Lessor and/or such holder.  If, in connection with obtaining new
financing or in connection with any refinance of an existing encumbrance
(including any refinance of the Existing Loan), a Facility Mortgagee or
prospective Facility Mortgagee shall request reasonable modifications to this
Lease as a condition to such financing or refinancing, Lessee shall not withhold
or delay its consent thereto; provided, however, Lessee shall not be required to
consent to any modifications which increase the Minimum Rent or Additional
Charges due hereunder, increase the Security Amount, reduce the Term or which
otherwise, in the reasonable, good faith judgment of Lessee, would reasonably be
expected to materially and adversely affect the other rights or obligations of
Lessee hereunder; provided further, however, that Lessee shall consent to any
such proposed amendments or modifications to this Lease to the extent the same
are not otherwise materially and adversely inconsistent with the duties,
covenants and obligations imposed upon Lessee under the Existing Facility
Mortgage Loan Documents.  Further, Lessee shall cooperate with Lessor in
connection with Lessor’s efforts to encumber any Facility with a Facility
Mortgage and with Lessor’s negotiations with any such Facility Mortgagee.
 
36.2 Attornment
 
.  If Lessor’s interest in the Leased Property and/or any Capital Additions or
any part(s) or portion(s) thereof is sold or conveyed upon the exercise of any
remedy provided for in any Facility Mortgage, or otherwise by operation of
law:  (i) at the new owner’s option, Lessee shall attorn to and recognize the
new owner as Lessee’s Lessor under this Lease or enter into a new lease
substantially in the form of this Lease with the new owner, and Lessee shall
take such actions to confirm the foregoing within ten (10) days after request;
and (ii) the new owner shall not be (a) liable for any act or omission of Lessor
under this Lease occurring prior to such sale or conveyance, (b) subject to any
offset, abatement or reduction of rent because of any default of Lessor under
this Lease occurring prior to such sale or conveyance, (c) bound by any previous
modification or amendment to this Lease or any previous prepayment of more than
one month’s rent, unless such modification, amendment or prepayment shall have
been approved in writing by such Facility Mortgagee or, in the case of such
prepayment, such prepayment of rent has actually been delivered to such
successor lessor, or (d) liable for any security deposit or other collateral
deposited or delivered to Lessor pursuant to this Lease unless such security
deposit or other collateral has actually been delivered to such successor
lessor.
 

 
83

--------------------------------------------------------------------------------

 

36.3 Compliance with Facility Mortgage Documents
 
.
 
36.3.1 As of the Commencement Date, Lessee acknowledges that, pursuant to
Article XLVIII hereof, Lessee has had the opportunity to review the Existing
Facility Mortgage Loan Documents.  With respect to any new financing or
refinancing of the Existing Loan and Existing Facility Mortgages with one or
more new Facility Mortgage(s), prior to the execution and delivery of any
Facility Mortgage Loan Documents relating thereto, Lessor shall provide copies
of the same to Lessee for Lessee’s review and, in the event that the applicable
Facility Mortgagee requests modifications to this Lease, Lessor shall obtain
Lessee’s consent thereto in accordance with Section 36.1 above.
 
36.3.2 Lessee acknowledges that the Existing Facility Mortgage Loan Documents
and any new Facility Mortgage Loan Documents executed by Lessor will impose
certain obligations on the “Borrower” thereunder to comply with or cause the
operator and/or lessee of the Facilities to comply with all representations,
covenants and warranties contained therein relating to such Facilities and the
operator and/or lessee of such Facilities, including, covenants relating to (a)
the maintenance and repair of the Facilities, (b) maintenance and submission of
financial records and accounts of the operation of each Facility and related
financial and other information regarding the operator and/or lessee of such
Facilities and the Facilities themselves, (c) the procurement of insurance
policies with respect to the Facilities and (d) without limiting the foregoing,
compliance with all Legal Requirements relating to the Facilities and the
operation thereof for their Primary Intended Use.  For so long as any Facility
Mortgages encumber the Leased Property, or any portion thereof, Lessee covenants
and agrees, at its sole cost and expense and for the express benefit of Lessor,
to operate the Facilities in strict compliance with the terms and conditions of
the Facility Mortgage Loan Documents (other than payment of any indebtedness
evidenced or secured thereby) and to timely perform all of the duties, covenants
and obligations of Lessor and the operator and/or lessee of such Facilities
relating thereto, or to the extent that any of such duties, covenants and/or
obligations may not properly be performed by Lessee, Lessee shall cooperate with
and assist Lessor in the timely performance thereof (other than payment of any
indebtedness evidenced or secured thereby); provided, however, that in
connection with any new financing or in connection with any refinancing of the
Existing Loan for the Leased Property of any Facility and/or any Capital
Additions thereto, Lessor shall use good faith efforts to ensure that the
duties, covenants and obligations imposed upon Lessee by any such new Facility
Mortgage Loan Documents and this Section 36.3 are not materially more burdensome
to Lessee than those duties, covenants and obligations imposed upon Lessee by
the Existing Facility Mortgage Loan Documents and this Section 36.3.
 
ARTICLE XXXVII.                                           
 
37.1 Hazardous Substances
 
.  Lessee shall not allow any Hazardous Substance to be located in, on, under or
about the Leased Property or incorporated in any Facility; provided, however,
that Hazardous Substances may be brought, kept, used or disposed of in, on or
about the Leased Property or any Capital Additions of any Facility in quantities
and for purposes similar to those brought, kept, used or disposed of in, on or
about similar facilities used for purposes similar to the Primary Intended Use
of such Facility or in connection with the construction of facilities similar to
such Facility and which are brought, kept,
 

 
84

--------------------------------------------------------------------------------

 

used and disposed of in strict compliance with Legal Requirements.  Lessee shall
not allow the Leased Property or any Capital Additions to be used as a waste
disposal site or, except as permitted in the immediately preceding sentence, for
the manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance.
 
37.2 Notices
 
.  Lessee shall provide to Lessor promptly, and in any event immediately upon
Lessee’s receipt thereof, a copy of any notice, or notification with respect to,
(i) any violation of a Legal Requirement relating to Hazardous Substances
located in, on, or under the Leased Property or any Capital Additions or any
adjacent property thereto; (ii) any enforcement, cleanup, removal, or other
governmental or regulatory action instituted, completed or threatened with
respect to the Leased Property or any Capital Additions; (iii) any claim made or
threatened by any Person against Lessee or the Leased Property or any Capital
Additions relating to damage, contribution, cost recovery, compensation, loss,
or injury resulting from or claimed to result from any Hazardous Substance; and
(iv) any reports made to any federal, state or local environmental agency
arising out of or in connection with any Hazardous Substance in, on, under or
removed from the Leased Property or any Capital Additions, including any
complaints, notices, warnings or asserted violations in connection therewith.
 
37.3 Remediation
 
.  Subject to the provisions of Section 37.6 hereof, if Lessee becomes aware of
a violation of any Legal Requirement relating to any Hazardous Substance in, on,
under or about the Leased Property or any Capital Additions or any adjacent
property thereto, or if Lessee, Lessor or the Leased Property or any Capital
Additions becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate the Leased
Property and any Capital Additions, Lessee shall immediately notify Lessor of
such event and, at its sole cost and expense, cure such violation or effect such
repair, closure, detoxification, decontamination or other remediation.  Subject
to the provisions of Section 37.6 hereof, if Lessee fails to implement and
diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation, Lessor shall have the right, but not the
obligation, to carry out such action and to recover from Lessee all of Lessor’s
costs and expenses incurred in connection therewith.
 
37.4 Indemnity
 
.  Subject to the provisions of Section 37.6 hereof, Lessee shall indemnify,
defend, protect, save, hold harmless, and reimburse Lessor for, from and against
any and all costs, losses (including, losses of use or economic benefit or
diminution in value), liabilities, damages, assessments, lawsuits, deficiencies,
demands, claims and expenses (collectively, “Environmental Costs”) (whether or
not arising out of third-party claims and regardless of whether liability
without fault is imposed, or sought to be imposed, on Lessor) incurred in
connection with, arising out of, resulting from or incident to, directly or
indirectly, before or during the Term (i) the production, use, generation,
storage, treatment, transporting, disposal, discharge, release or other handling
or disposition of any Hazardous Substances from, in, on or about the Leased
Property or any Capital Additions or any part(s) or portion(s) thereof
(collectively, “Handling”), including the effects of such Handling of any
Hazardous Substances on any Person or property within or outside the boundaries
of the Leased Property or any Capital Additions, (ii) the presence of any
Hazardous Substances in, on, under or about the Leased Property or any Capital
Additions or any part(s) or portion(s) thereof and (iii) the violation of any
Legal Requirements (including Environmental Laws).  “Environmental Costs”
include interest, costs of response, removal, remedial action, containment,
cleanup,
 

 
85

--------------------------------------------------------------------------------

 

investigation, design, engineering and construction, damages (including actual,
consequential and punitive damages) for personal injuries and for injury to,
destruction of or loss of property or natural resources, relocation or
replacement costs, penalties, fines, charges or expenses, attorney’s fees,
expert fees, consultation fees, and court costs, and all amounts paid in
investigating, defending or settling any of the foregoing.
 
Without limiting the scope or generality of the foregoing, but subject to the
provisions of Section 37.6 hereof, Lessee expressly agrees to reimburse Lessor
for any and all costs and expenses incurred by Lessor:
 
(a) In investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Leased Property or any
Capital Additions or any part(s) or portion(s) thereof;
 
(b) In bringing the Leased Property or any Capital Additions into compliance
with all Legal Requirements; and
 
(c) Removing, treating, storing, transporting, cleaning-up and/or disposing of
any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or any Capital Additions or any
part(s) or portion(s) thereof or offsite.
 
If any claim is made hereunder, Lessee agrees to pay such claim promptly, and in
any event to pay such claim within thirty (30) calendar days after receipt by
Lessee of notice thereof.  If any such claim is not so paid and Lessor is
ultimately found or agrees to be responsible therefore, Lessee agrees also to
pay interest on the amount paid from the date of the first notice of such claim,
at the Overdue Rate.
 
37.5 Environmental Inspection
 
.  Lessor shall have the right, from time to time, and upon not less than five
(5) days’ written notice to Lessee, except in the case of an emergency in which
event no notice shall be required, to conduct an inspection of the Leased
Property and all Capital Additions or any part(s) or portion(s) thereof at any
reasonable time to determine the existence or presence of Hazardous Substances
on or about such Leased Property or any such Capital Additions, if Lessor has
reasonable belief to suspect that Lessee has not fully complied with the terms
of this Article XXXVII.  Lessor shall have the right to enter and inspect the
Leased Property and all Capital Additions, conduct any testing, sampling and
analyses it deems necessary and shall have the right to inspect materials
brought into the Leased Property or any such Capital Additions; provided,
however, that Lessor shall (i) conduct its activities on the Leased Property or
any such Capital Additions pursuant to the terms of this Section 37.5 in a
commercially reasonable manner designed to minimize the impact of such
activities on Lessee’s operation of the applicable Facility, (ii) restore the
Leased Property and any such Capital Additions to substantially the same
condition as existed immediately prior to Lessor’s inspection thereof and (iii)
indemnify, defend, protect, save, hold harmless, and reimburse Lessee for, from
and against any and all loss, cost or expense, including costs and reasonable
legal fees, arising out of any damage to persons or property occurring in or
about the Leased Property and any such Capital Additions, or any liens filed
against the Leased Property or any such Capital Additions, in either case
resulting directly from Lessor’s inspection of the
 

 
86

--------------------------------------------------------------------------------

 

Leased Property and any such Capital Additions pursuant to the terms of this
Section 37.5.  Lessor may, in its discretion, retain such experts to conduct the
inspection, perform the tests referred to herein, and to prepare a written
report in connection therewith.  All costs and expenses incurred by Lessor under
this Section shall be paid on demand as Additional Charges by Lessee to
Lessor.  Failure to conduct an environmental inspection or to detect unfavorable
conditions if such inspection is conducted shall in no fashion be intended as a
release of any liability for environmental conditions subsequently determined to
be associated with or to have occurred during Lessee’s tenancy.  Lessee shall
remain liable for any environmental condition related to or having occurred
during its tenancy regardless of when such conditions are discovered and
regardless of whether or not Lessor conducts an environmental inspection at the
termination of the Lease.  The obligations set forth in this Article shall
survive the expiration or earlier termination of the Lease.
 
37.6 Pre-Existing Environmental Conditions
 
.  Notwithstanding anything to the contrary in this Lease, including this
Article XXXVII, Lessee shall have no responsibility (whether as to performance
or payment of costs) or any other liability (a) to cure, repair, remove, close,
detoxify, decontaminate or otherwise to commence or complete any other
remediation with respect to any Pre-Existing Environmental Condition, or (b) to
indemnify, defend, protect, save, hold harmless or reimburse Lessor for, from or
against any Environmental Costs or other liabilities arising out of, resulting
from or incident to, any Pre-Existing Environmental Condition, unless the need
for such cure, repair, removal, closure, detoxification, decontamination or
other remediation with respect to any Pre-Existing Environmental Condition or
any such Environmental Costs associated therewith result directly from or arise
directly out of any actions of Lessee, its Affiliates, Occupants, employees,
agents or contractors that exacerbate any Pre-Existing Environmental Condition,
in which case the provisions of this Article XXXVII shall apply to the extent of
any such exacerbation.  In no event, however, shall the foregoing exculpation of
Lessee from any such responsibility or liability for any Pre-Existing
Environmental Conditions be deemed or construed to be an agreement by Lessor to
assume or otherwise be responsible for the same or to otherwise indemnify,
defend, protect, save, hold harmless or reimburse Lessee for, from or against
any Environmental Costs or other liabilities associated therewith.  If, however,
a claim or action is brought by a third party or governmental entity against
either Lessor or Lessee for any Pre-Existing Environmental Condition, Lessor
hereby agrees to pursue in good faith any and all rights and claims (including
any right or claim to indemnification or defense) that Lessor may have (or, at
the option of Lessor, to assign such rights to Lessee to the extent the same are
assignable) against any third party responsible for any such Pre-Existing
Environmental Condition, including any such rights or claims that Lessor may
have against Current Lessees or Current Manager under the Current Leases or the
Current Management Agreements or otherwise.
 
ARTICLE XXXVIII.                                                      
 
38.1 Memorandum of Lease
 
.  Lessor and Lessee shall, promptly upon the request of either, enter into one
or more short form memoranda of this Lease, in form suitable for recording under
the laws of the applicable State.  Lessee shall pay all costs and expenses of
recording any such memoranda and shall fully cooperate with Lessor in
 

 
87

--------------------------------------------------------------------------------

 

removing from record any such memoranda upon the expiration or earlier
termination of the Term with respect to the applicable Facility.
 
ARTICLE XXXIX.                                           
 
39.1 Sale of Assets
 
.  Notwithstanding any other provision of this Lease, Lessor shall not be
required to (i) sell or transfer the Leased Property, or any portion thereof,
which is a real estate asset as defined in Section 856(c)(5)(B), or functionally
equivalent successor provision, of the Code, to Lessee if Lessor’s counsel
advises Lessor that such sale or transfer may not be a sale of property
described in Section 857(b)(6)(C), or functionally equivalent successor
provision, of the Code or (ii) sell or transfer the Leased Property, or any
portion thereof, to Lessee if Lessor’s counsel advises Lessor that such sale or
transfer could result in an unacceptable amount of gross income for purposes of
the Ninety-Five percent (95%) gross income test contained in Section 856(c)(2),
or functionally equivalent successor provision, of the Code.  If Lessee has the
right or obligation to purchase the Leased Property or any portion thereof
pursuant to the terms herein, and if Lessor determines not to sell such Leased
Property pursuant to the above sentence, then Lessee shall purchase such Leased
Property, upon and subject to all applicable terms and conditions set forth in
this Lease, including the provisions of Article XXXV, at such time as the
transaction, upon the advice of Lessor’s counsel, would be a sale of property
(to the extent the Leased Property is a real estate asset) described in Section
857(b)(6)(C), or functionally equivalent successor provision, of the Code, and
would not result in an unacceptable amount of gross income for purposes of the
Ninety-Five Percent (95%) gross income test contained in Section 856(c)(2), or
functionally equivalent successor provision of the Code and until such time
Lessee shall lease the Leased Property and all Capital Additions from Lessor at
the Fair Market Rental.
 
ARTICLE XL.                                
 
40.1 Subdivision
 
.  If the Land is in excess of that which is required to operate any Facility in
accordance with its Primary Intended Use, Lessor may, with Lessee’s prior
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, subdivide the Land and amend this Lease and the legal description
attached hereto as Exhibit A such that the Land contains only so much of the
Land as is necessary to operate such Facility in accordance with its Primary
Intended Use.  If Lessor subdivides the Land relating to any Facility there
shall be no change in the Rent payable hereunder.  After any such subdivision,
Lessee shall have no rights to any land which is no longer part of the Leased
Property and Lessor may sell, lease or develop any land which is no longer part
of the Leased Property; provided, however, that Lessor will not develop or allow
such land to be used for any purpose that would materially adversely affect
Lessee’s use of such Facility, including, without limitation, as a facility or
institution providing services or similar goods to those provided in connection
with such Facility and its Primary Intended Use.  If Lessor elects to subdivide
the Land Lessee shall cooperate with Lessor and take all actions reasonably
requested by Lessor to effect such subdivision.
 

 
88

--------------------------------------------------------------------------------

 

ARTICLE XLI.                                           
 
41.1 Authority
 
.  If Lessee is a corporation, limited liability company, trust, or partnership,
Lessee, and each individual executing this Lease on behalf of Lessee, represent
and warrant that each is duly authorized to execute and deliver this Lease on
behalf of Lessee and shall concurrently with the execution and delivery of this
Lease to Lessor deliver to Lessor evidence of such authority satisfactory to
Lessor.
 
ARTICLE XLII.                                           
 
42.1 Attorneys’ Fees
 
.  If Lessor or Lessee brings an action or other proceeding (including an
arbitration pursuant to Article XLIV) against the other to enforce any of the
terms, covenants or conditions hereof or any instrument executed pursuant to
this Lease, or by reason of any breach or default hereunder or thereunder, the
party prevailing in any such action or proceeding and any appeal thereupon shall
be paid all of its costs and reasonable attorneys’ fees incurred therein.  In
addition to the foregoing and other provisions of this Lease that specifically
require Lessee to reimburse, pay or indemnify against Lessor’s attorneys’ fees,
Lessee shall pay, as Additional Charges, all of Lessor’s reasonable attorneys’
fees incurred in connection with the administration or enforcement of this
Lease, including attorneys’ fees incurred in connection with Lessee’s exercise
of its option to purchase the Leased Property, the review of any letters of
credit, the review, negotiation or documentation of any subletting, assignment,
or management arrangement or any consent requested in connection therewith, and
the collection of past due Rent.
 
42.2 Set-Up Costs
 
.  Lessor shall be responsible for and shall pay all Lessor’s Set-Up Costs and
Lessee shall be responsible for and shall pay all Lessee’s Set-Up Costs.
 
ARTICLE XLIII.                                           
 
43.1 Brokers
 
.  Lessee warrants that it has not had any contact or dealings with any Person
or real estate broker which would give rise to the payment of any fee or
brokerage commission in connection with this Lease, and Lessee shall indemnify,
protect, hold harmless and defend Lessor from and against any liability with
respect to any fee or brokerage commission arising out of any act or omission of
Lessee.  Lessor warrants that it has not had any contact or dealings with any
Person or real estate broker which would give rise to the payment of any fee or
brokerage commission in connection with this Lease, and Lessor shall indemnify,
protect, hold harmless and defend Lessee from and against any liability with
respect to any fee or brokerage commission arising out of any act or omission of
Lessor.
 
ARTICLE XLIV.                                           
 
44.1 SUBMISSION TO ARBITRATION.
 
44.1.1 EXCEPT AS PROVIDED IN SECTION 44.1.2 BELOW, ANY CONTROVERSY, DISPUTE OR
CLAIM OF WHATSOEVER NATURE ARISING OUT OF, IN CONNECTION WITH, OR IN RELATION TO
THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS LEASE, INCLUDING ANY CLAIM
BASED
 

 
89

--------------------------------------------------------------------------------

 

ON CONTRACT, TORT OR STATUTE, SHALL BE DETERMINED BY FINAL AND BINDING,
CONFIDENTIAL ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) IN ACCORDANCE WITH ITS THEN-EXISTING COMMERCIAL ARBITRATION RULES BY A
SOLE ARBITRATOR SELECTED IN ACCORDANCE WITH SUCH AAA RULES.  ANY ARBITRATION
HEREUNDER SHALL BE GOVERNED BY THE UNITED STATES ARBITRATION ACT, 9 U.S.C. 1-16
(OR ANY SUCCESSOR LEGISLATION THERETO), AND JUDGMENT UPON THE AWARD RENDERED BY
THE ARBITRATOR MAY BE ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION
THEREOF.  NEITHER LESSOR, LESSEE NOR THE ARBITRATOR SHALL DISCLOSE THE
EXISTENCE, CONTENT OR RESULTS OF ANY ARBITRATION HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF ALL PARTIES; PROVIDED, HOWEVER, THAT EITHER PARTY MAY
DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY SUCH ARBITRATION TO ITS
PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS AND ACCOUNTANTS AND
TO ANY OTHER PERSON TO WHOM DISCLOSURE IS REQUIRED BY APPLICABLE LEGAL
REQUIREMENTS, INCLUDING PURSUANT TO AN ORDER OF A COURT OF COMPETENT
JURISDICTION.  UNLESS OTHERWISE AGREED BY THE PARTIES, ANY ARBITRATION HEREUNDER
SHALL BE HELD AT A NEUTRAL LOCATION SELECTED BY THE ARBITRATOR IN LOS ANGELES,
CALIFORNIA.  THE COST OF THE ARBITRATOR AND THE EXPENSES RELATING TO THE
ARBITRATION (EXCLUSIVE OF LEGAL FEES) SHALL BE BORNE EQUALLY BY LESSOR AND
LESSEE UNLESS OTHERWISE SPECIFIED IN THE AWARD OF THE ARBITRATOR.  SUCH FEES AND
COSTS PAID OR PAYABLE TO THE ARBITRATOR SHALL BE INCLUDED IN “COSTS AND
REASONABLE ATTORNEYS’ FEES” FOR PURPOSES OF ARTICLE XLII AND THE ARBITRATOR
SHALL SPECIFICALLY HAVE THE POWER TO AWARD TO THE PREVAILING PARTY PURSUANT TO
SUCH ARTICLE XLII SUCH PARTY’S COSTS AND EXPENSES INCURRED IN SUCH ARBITRATION,
INCLUDING FEES AND COSTS PAID TO THE ARBITRATOR.
 
44.1.2 THE PROVISIONS OF THIS ARTICLE XLIV SHALL NOT APPLY TO:
 
(a) ANY UNLAWFUL DETAINER OR OTHER SIMILAR SUMMARY OR EXPEDITED PROCEEDING FOR
EJECTMENT OR RECOVERY OF POSSESSION OF THE LEASED PROPERTY AND CAPITAL ADDITIONS
OR ANY PORTION(S) THEREOF INSTITUTED BY LESSOR IN ACCORDANCE WITH APPLICABLE
LEGAL REQUIREMENTS AS THE RESULT OF AN EVENT OF DEFAULT OR ALLEGED EVENT OF
DEFAULT BY LESSEE PURSUANT TO THIS LEASE.  IN ADDITION, IF PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, LESSOR SHALL BE ENTITLED IN CONNECTION WITH ANY
SUCH PROCEEDING TO SEEK ANY DAMAGES TO WHICH IT IS ENTITLED AT LAW, INCLUDING
THOSE SET FORTH IN ARTICLE XVI.
 
(b) ANY SPECIFIC CONTROVERSY, DISPUTE, QUESTION OR ISSUE AS TO WHICH THIS LEASE
SPECIFICALLY PROVIDES ANOTHER METHOD OF DETERMINING SUCH CONTROVERSY, DISPUTE,
QUESTION OR
 

 
90

--------------------------------------------------------------------------------

 

ISSUE AND PROVIDES THAT A DETERMINATION PURSUANT TO SUCH METHOD IS FINAL AND
BINDING, UNLESS BOTH LESSOR AND LESSEE AGREE IN WRITING TO WAIVE SUCH PROCEDURE
AND PROCEED INSTEAD PURSUANT TO THIS ARTICLE XLIV.
 
(c) ANY REQUEST OR APPLICATION FOR AN ORDER OR DECREE GRANTING ANY PROVISIONAL
OR ANCILLARY REMEDY (SUCH AS A TEMPORARY RESTRAINING ORDER OR INJUNCTION) WITH
RESPECT TO ANY RIGHT OR OBLIGATION OF EITHER PARTY TO THIS LEASE, AND ANY
PRELIMINARY DETERMINATION OF THE UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR
ISSUE AS IS REQUIRED TO DETERMINE WHETHER OR NOT TO GRANT SUCH RELIEF.  A FINAL
AND BINDING DETERMINATION OF SUCH UNDERLYING CONTROVERSY, DISPUTE, QUESTION OR
ISSUE SHALL BE MADE BY AN ARBITRATION CONDUCTED PURSUANT TO THIS ARTICLE XLIV
AFTER AN APPROPRIATE TRANSFER OR REFERENCE TO THE ARBITRATOR SELECTED PURSUANT
TO THIS ARTICLE XLIV UPON MOTION OR APPLICATION OF EITHER PARTY HERETO.  ANY
ANCILLARY OR PROVISIONAL RELIEF WHICH IS GRANTED PURSUANT TO THIS CLAUSE (C)
SHALL CONTINUE IN EFFECT PENDING AN ARBITRATION DETERMINATION AND ENTRY OF
JUDGMENT THEREON PURSUANT TO THIS ARTICLE XLIV.
 
44.1.3 NOTICE:  BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION.  IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT
TO THIS ARBITRATION PROVISION IS VOLUNTARY.
 
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.
 

 
91

--------------------------------------------------------------------------------

 

Lessor’s Initials:                                           /s/
BJM_                      /s/ BJM _                      /s/
BJM                      /s/ BJM
 


 
/s/ BJM _                      /s/ BJM _                      /s/ BJM
 
Lessee’s Initials:                                           _/s/ EM_
 
ARTICLE XLV.                                           
 
45.1 Miscellaneous
 
45.1.1 Survival.  Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of, Lessee
or Lessor arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination.  In addition, all claims against,
and all liabilities and indemnities hereunder of Lessee shall continue in full
force and effect and in favor of the Lessor named herein and its successors and
assigns, notwithstanding any conveyance of the Leased Property to Lessee.
 
45.1.2 Severability.  If any term or provision of this Lease or any application
thereof shall be held invalid or unenforceable, the remainder of this Lease and
any other application of such term or provision shall not be affected thereby.
 
45.1.3 Non-Recourse.  Lessee specifically agrees to look solely to the Leased
Property for recovery of any judgment from Lessor.  It is specifically agreed
that no constituent partner in Lessor or officer, director or employee of Lessor
shall ever be personally liable for any such judgment or for the payment of any
monetary obligation to Lessee.  The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Lessee might
otherwise have to obtain injunctive relief against Lessor, or any action not
involving the personal liability of Lessor.  Furthermore, except as otherwise
expressly provided herein, in no event shall Lessor ever be liable to Lessee
for any indirect or consequential damages suffered by Lessee from whatever
cause.
 
45.1.4 Licenses.  Upon the expiration or earlier termination of the Term with
respect to any Facility, Lessee shall use commercially reasonable efforts to
transfer to Lessor or Lessor’s nominee a fully operational Facility and shall
cooperate with Lessor or Lessor’s designee or nominee in connection with the
processing by Lessor or Lessor’s designee or nominee of any applications for all
licenses, operating permits and other governmental authorization, all contracts,
including contracts with governmental or quasi-governmental entities, business
records, data, patient and resident records, and patient and resident trust
accounts, which may be necessary or useful for the operation of such Facility;
provided, however, that the costs and expenses of any such transfer or the
processing of any such application shall be paid by Lessor or Lessor’s designee
or nominee; and provided further, however, that nothing herein shall be
construed to require Lessee to allow Lessor or Lessor’s nominee to operate such
Facility under Lessee’s license.  Lessee shall not commit any act or be remiss
in the undertaking of any act that would jeopardize the licensure or
certification of such Facility, and Lessee shall comply with all requests for an
orderly transfer of the same upon the expiration or early termination of the
Term.  In addition, upon request upon the expiration or earlier termination of
the Term with respect to
 

 
92

--------------------------------------------------------------------------------

 

any Facility, Lessee shall promptly deliver copies of all books and records
relating to the Leased Property of such Facility and all Capital Additions and
operations thereon to Lessor or Lessor’s designee or nominee but Lessee shall
not be required to deliver corporate financial records or proprietary
materials.  Lessee shall indemnify, defend, protect and hold harmless Lessor
from and against any loss, damage, cost or expense incurred by Lessor or
Lessor’s designee or nominee in connection with the correction of any and all
deficiencies of a physical nature identified by any governmental authority
responsible for licensing the Leased Property of any Facility and all Capital
Additions thereon in the course of any change of ownership inspection and audit
to the extent that the remediation of such deficiencies is required solely as a
result of retrofit requirements in connection with the change of ownership of
such Facility.  The provisions of this Section 45.1.4 shall not apply if the
expiration or earlier termination of the Term with respect to a Facility arises
from (i) the purchase of such Facility by Lessee, (ii) the damage to or
destruction of or taking of such Facility or (iii) the execution of a New Lease
with respect to such Facility.
 
45.1.5 Successors and Assigns.  This Lease shall be binding upon Lessor and its
successors and assigns and, subject to the provisions of Article XXIV, upon
Lessee and its successors and assigns.
 
45.1.6 Termination Date.  If this Lease is terminated by Lessor or Lessee under
any provision hereof with respect to any one or more (including all, if
applicable) of the Facilities, and upon the expiration of the Term applicable to
a Facility (collectively, the “termination date”), the following shall pertain:
 
(i) Lessee shall vacate and surrender the Leased Property, Lessee’s Personal
Property and all Capital Additions relating to the applicable Facility to Lessor
in the condition required by Section 9.1.4.  Prior to such vacation and
surrender, Lessee shall remove any items which Lessee is permitted or required
to remove hereunder.  Lessee shall, at Lessee’s cost, repair any damage to such
Leased Property and any Capital Additions caused by such vacation and/or removal
of any items which Lessee is required or permitted hereunder to remove.  Any
items which Lessee is permitted to remove but fails to remove prior to the
surrender to Lessor of such Leased Property, Lessee’s Personal Property and
Capital Additions shall be deemed abandoned by Lessee, and Lessor may retain or
dispose of the same as Lessor sees fit without claim by Lessee thereto or to any
proceeds thereof.  If Lessor elects to remove and dispose of any such items
abandoned by Lessee, the cost of such removal and disposal shall be an
Additional Charge payable by Lessee to Lessor upon demand.
 
(ii) Without limiting the provisions of Section 45.1.1 above, upon any such
termination or expiration of this Lease with respect to a Facility, the
following shall pertain:
 
(A) Lessee agrees to defend, protect, indemnify, defend and hold harmless Lessor
from and against any and all claims, costs, losses, expenses, damages, actions,
and causes of action for which Lessee is responsible under this Lease (including
Lessee’s indemnification obligations
 

 
93

--------------------------------------------------------------------------------

 

under Articles XXIII and XXXVII) and which accrue or have accrued on or before
the termination date.
 
(B) Lessee shall remain liable for the cost of all utilities used in or at the
Leased Property and any Capital Additions relating to such Facility through the
termination date and accrued and unpaid, whether or not then billed, as of the
termination date until full payment thereof by Lessee.  Lessee shall obtain
directly from the companies providing such services closing statements for all
services rendered through the termination date and shall promptly pay the
same.  If any utility statement with respect to such Leased Property and any
Capital Additions includes charges for a period partially prior to and partially
subsequent to the termination date, such charges shall be prorated as between
Lessor and Lessee, with Lessee responsible for the portion thereof (based upon a
fraction the numerator of which is the number of days of service on such
statement through the termination date and the denominator of which is the total
number of days of service on such statement) through the termination date and
Lessor shall be responsible for the balance.  The party receiving any such
statement which requires proration hereunder shall promptly pay such statement
and the other party shall, within ten (10) days after receipt of a copy of such
statement, remit to the party paying the statement any amount for which such
other party is responsible hereunder.
 
(C) Lessee shall remain responsible for any and all Impositions imposed against
the Leased Property, the Personal Property and any Capital Additions with a lien
date prior to the termination date (irrespective of the date of billing
therefor) and for its pro rata share of any Impositions imposed in respect of
the tax-fiscal period during which the Term terminates as provided in Section
4.1.7, and Lessee shall indemnify and hold Lessor harmless with respect to any
claims for such Impositions or resulting from nonpayment thereof.
 
(D) Lessee shall (y) execute all documents and take any actions reasonably
necessary to (1) cause the transfer to Lessor of all of Lessee’s Personal
Property and any Capital Additions not owned by Lessor, as provided in Section
6.3 in each case free of any encumbrance, as provided in Section 6.3 and (2)
remove this Lease and/or any memorandum hereof as a matter affecting title to
the Leased Property as provided in Article XXXVIII and (z) comply with its
covenants set forth in Section 45.1.4.
 
(E) Lessee shall continue to observe the covenants of Lessee set forth in
Sections 7.4.1 and 7.4.2 and any other covenant or agreement of Lessee in this
Lease which is intended to survive the expiration or sooner termination of this
Lease.
 
45.1.7 Governing Law.  THIS LEASE WAS NEGOTIATED IN THE STATE OF CALIFORNIA,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING
 

 
94

--------------------------------------------------------------------------------

 

TRANSACTION EMBODIED HEREBY.  ACCORDINGLY, IN ALL RESPECTS THIS LEASE (AND ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA (WITHOUT REGARD OF PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS HEREOF RELATING
TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE
XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL BE
CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN
WHICH THE LEASED PROPERTY OF SUCH FACILITY IS LOCATED.
 
45.1.8 Waiver of Trial by Jury.  EACH OF LESSOR AND LESSEE ACKNOWLEDGES THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF CALIFORNIA AND
THE STATES IN WHICH THE LEASED PROPERTY OF ANY OF THE FACILITIES IS
LOCATED.  EACH OF LESSOR AND LESSEE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY
MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LESSOR AND
LESSEE WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LESSOR AND LESSEE HEREBY AGREES AND CONSENTS THAT,
SUBJECT TO THE PROVISIONS OF ARTICLE XLIV ABOVE, ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT
EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.
 
Lessor’s
Initials:                                           __________                                __________                                ____________________
 


 
__________                                __________                                __________
 
Lessee’s Initials:                                           __________
 
45.1.9 Legal Descriptions.  Notwithstanding anything to the contrary in this
Lease, Lessor and Lessee shall cooperate to confirm the exact legal description
for the Land of each Facility prior to the Commencement Date.  In the event that
the exact legal description for the Land of any Facility differs from the legal
description attached hereto for
 

 
95

--------------------------------------------------------------------------------

 

the Land of such Facility, then Lessor and Lessee shall cooperate to substitute
the correct legal description for the Land of such Facility for the incorrect
legal description attached hereto as Exhibit A.
 
45.1.10 Entire Agreement.  This Lease, the Exhibits hereto and such other
documents as are contemplated hereunder or thereunder, constitutes the entire
agreement of the parties with respect to the subject matter hereof, and may not
be changed or modified except by an agreement in writing signed by the parties.
Lessor and Lessee hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the leasing of the Leased
Property are merged into and revoked by this Lease.  Without limiting the
generality of the foregoing, any schedules, abstracts and any other materials
prepared in connection with this Lease are hereby merged into and revoked by
this Lease.
 
45.1.11 Headings.  All titles and headings to sections, subsections, paragraphs
or other divisions of this Lease are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
contents of such sections, subsections, paragraphs or other divisions, such
other content being controlling as to the agreement among the parties hereto.
 
45.1.12 Counterparts.  This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument.
 
45.1.13 Joint and Several.  If more than one Person is the Lessee under this
Lease, the liability of such Persons under this Lease shall be joint and
several.
 
45.1.14 Interpretation.  Both Lessor and Lessee have been represented by counsel
and this Lease and every provision hereof has been freely and fairly
negotiated.  Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.
 
45.1.15 Time of Essence.  Time is of the essence of this Lease and each
provision hereof in which time of performance is established.
 
45.1.16 Force Majeure.  In the event that either Lessor or Lessee is delayed in
performing its respective obligations pursuant to this Lease by any cause beyond
the reasonable control of the party required to perform such obligation, the
time period for performing such obligation shall be extended by a period of time
equal to the period of the delay.  For purposes of this Lease:
 
(a) A cause shall be beyond the reasonable control of a party to this Lease when
such cause would affect any person similarly situated (such as power outage,
labor strike, Act of God or trucker’s strike) but shall not be beyond the
reasonable control of such party when peculiar to such party (such as financial
inability or failure to order long lead time material sufficiently in advance).
 

 
96

--------------------------------------------------------------------------------

 

(b) This Section shall not apply to any obligation to pay money or otherwise
perform any financial obligation hereunder.
 
(c) In the event of any occurrence which a party believes constitutes a cause
beyond the reasonable control of such party and which will delay any performance
by such party, such party shall promptly in writing notify the other party of
the occurrence and nature of such cause, the anticipated period of delay and the
steps being taken by such party to mitigate the effects of such delay.  Failure
to give such notice promptly, shall deem such occurrence or event not to be a
cause beyond the reasonable control of such party.
 
45.1.17 Further Assurances.  The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.
 
45.1.18 Public Disclosure.  From and after the Effective Date, any press release
or other written release to the public of information with respect to this Lease
or any matters regarding the transaction contemplated hereby shall be made only
in a form reasonably approved in writing by Lessor and Lessee; provided,
however, that any release of such information or other matters required by
applicable law or deemed prudent (in the disclosing party’s judgment) under SEC
or other federal or state securities’ laws or the rules and regulations of the
NYSE, NASDAQ or American Stock Exchange, shall not require approval from the
other party.
 
ARTICLE XLVI.                                           
 
46.1 Provisions Relating to Master Lease
 
.  Lessor and Lessee hereby acknowledge and agree that, except as otherwise
expressly provided herein to the contrary and for the limited purposes so
provided, this Lease is and the parties intend the same for all purposes to be
treated as a single, integrated and indivisible agreement and economic
unit.  Lessee acknowledges that in order to induce Lessor to lease the Leased
Property of each Facility to Lessee pursuant to this Lease and as a condition
thereto, Lessor insisted that the parties execute this Lease, thereby covering
all of the Facilities in a single, integrated and indivisible agreement and
economic unit, and that but for such agreement Lessor would not have leased the
Leased Property of the Facilities to Lessee under the terms and conditions set
forth herein.
 
46.2 Treatment of Lease
 
.  Lessor and Lessee hereby acknowledge and agree that this Lease shall be
treated as an operating lease for all purposes and not as a synthetic lease,
financing lease or loan, and that Lessor shall be entitled to all the benefits
of ownership of the Leased Property, including depreciation for all federal,
state and local tax purposes.
 
ARTICLE XLVII.                                           
 
47.1 Delays in Delivery of Possession and Commencement Date
 
.
 
47.1.1 Lessee acknowledges that (a) the Leased Property of each Facility is
currently leased to Aureus Acquisition I, LLC or Aureus Acquisition III, L.P.
 

 
97

--------------------------------------------------------------------------------

 

(collectively, the “Current Lessees”) pursuant to the terms of certain written
leases (collectively, the “Current Leases,” and each, a “Current Lease”) between
the applicable Current Lessee and the applicable Person comprising Lessor, (b)
each Current Lessee has engaged Sunrise Senior Living Management, Inc. or an
Affiliate thereof (the “Current Manager”) to manage the respective Facility
pursuant to the terms of certain written management agreements between the
applicable Current Lessee and the Current Manager (collectively, the “Current
Management Agreements,” and each, a “Current Management Agreement”), and
accordingly, the Current Manager is currently in possession of and operating
each Facility pursuant to the terms of the Current Management Agreements for and
on behalf of each applicable Current Lessee, and (c) Lessor’s ability to tender
or cause the tender of delivery of possession of and Lessee’s ability to obtain
possession of the Leased Property of each Facility is conditioned upon each of
Current Lessees’ and Current Manager’s surrender of the Leased Property and
fulfillment of the conditions precedent to its obligations under one or more
Lease Termination Agreements (as hereinafter defined) and Operations Transfer
Agreements (hereinafter defined), which is expected to occur upon satisfaction
of the last of the conditions to continued effectiveness of this Lease as
provided in Sections 48.1 and 48.2 below.
 
47.1.2 Prior to the Commencement Date, Lessor and Lessee shall be in the
Pre-Commencement Date Period.  The “Commencement Date” of this Lease shall be
the earlier of (a) the date Lessee takes possession of or commences use of the
Leased Property for any purpose whatsoever (exclusive of any temporary access
pursuant to the Access Agreement) or (ii) the date of tender of delivery of
possession of the Leased Property to Lessee following satisfaction or waiver of
the last of the conditions to the continued effectiveness of the Lease as
provided in Sections 48.1 and 48.2 below.  From and after the Commencement Date,
Lessee shall observe and perform all obligations of the “Lessee” pursuant to
this Lease, including the payment of all Minimum Rent and Additional Charges as
and when due.
 
47.1.3 The target Commencement Date for all Facilities is January 1, 2009;
provided, however, that if the Commencement Date shall not have occurred with
respect to all Facilities on or before the target Commencement Date, this Lease
shall not be void or voidable, nor shall Lessor be liable for any loss or damage
resulting therefrom.  Instead this Lease shall continue in full force and effect
to and until occurrence of the Commencement Date for all Facilities, unless
earlier terminated as herein provided.  Notwithstanding anything to the contrary
in this Lease, however, the Commencement Date must occur simultaneous with
respect to all of the Facilities, and Lessee shall not take possession of or
commence any use of any Facility until all of the conditions to the continued
effectiveness of this Lease as provided in Sections 48.1 and 48.2 below have
been satisfied or waived with respect to all Facilities.
 
ARTICLE XLVIII.                                           
 
48.1 Lessor’s Conditions to Continued Effectiveness of Lease
 
.
 

 
98

--------------------------------------------------------------------------------

 

48.1.1 Notwithstanding anything to the contrary contained in this Lease, Lessor
and Lessee acknowledge and agree that the continued effectiveness of this Lease
and Lessor’s obligations hereunder are expressly conditioned upon the
satisfaction or waiver in writing by Lessor of each of the following:
 
(a) On or before 5:00 p.m. (California time) on September 26, 2008, Lessee shall
have submitted evidence reasonably satisfactory to Lessor that Lessee and, in
the case of the SNF Beds, any approved SNF Operator, has applied for all
licenses, permits, accreditations, authorizations and certifications from all
governmental or quasi-governmental authorities, agencies, departments or
otherwise which are material to or required for the operation of each Facility
for its Primary Intended Use, including without limitation any state
facility license, certificate of need and any accreditations or certifications
from Medicare and/or Medicaid (collectively, the “Required Governmental
Approvals”);
 
(b) On or before 5:00 p.m. (California time) on October 31, 2008, Lessee shall
have submitted evidence reasonably satisfactory to Lessor that Lessee and, in
the case of the SNF Beds, the approved SNF Operator, the applicable Current
Lessee and the Current Manager have entered into one or more transfer agreements
in form and substance acceptable to Lessee and, in the case of the SNF Beds, the
approved SNF Operator, the applicable Current Lessee and the Current Manager
(the “Operations Transfer Agreement(s)”) to arrange for a transition of full
operational responsibility for each of the Facilities to Lessee and, in the case
of the SNF Beds, to the approved SNF Operator;
 
(c) On or before 5:00 p.m. (California time) on October 31, 2008, Lessor and the
applicable Current Lessee shall have entered into one or more lease termination
agreements in form and substance acceptable to Lessor and the applicable Current
Lessee (the “Lease Termination Agreement(s)”) providing for the early
termination of each of the Current Leases (and any other agreements or
instruments ancillary thereto) effective immediately prior to the Commencement
Date hereof and, in any event, upon such terms that do not impose on Lessee any
liability with respect to pre-Commencement Date leasing and operation of the
Facilities;
 
(d) On or before 5:00 p.m. (California time) on October 30, 2008, the
transactions contemplated by this Lease and the Lease Termination Agreement(s)
shall have been approved by the Board of Directors of HCP, Inc.;
 
(e) On or before 5:00 p.m. (California time) on November 14, 2008, Lessor shall
have obtained from each Facility Mortgagee under each Existing Facility Mortgage
encumbering the Leased Property (or any potion thereof), a written consent to
this Lease, the Lease Termination Agreement(s), the Operation Transfer
Agreement(s) and the transactions contemplated hereby and thereby (each, an
“Existing Facility Mortgagee Consent”) upon such terms and conditions as are
acceptable to Lessor and such Facility Mortgagee, and Lessor, Lessee and each
Facility Mortgagee shall have executed and delivered all documents reasonably
required by such Facility Mortgagee in
 

 
99

--------------------------------------------------------------------------------

 

connection with such Facility Mortgagee’s delivery of the Existing Facility
Mortgagee Consent; and
 
(f) On or before 5:00 p.m. (California time) on December 31, 2008, Lessee shall
have delivered to Lessor copies or other reasonable evidence that Lessee and, in
the case of the SNF Beds, the approved SNF Operator, has obtained all of the
Required Governmental Approvals.
 
48.1.2 In the event that any of the conditions set forth in Section 48.1.1 above
are not satisfied within the time period specified therein, then Lessor shall
have the option to terminate this Lease.  Such option shall be exercised, if at
all, by written notice from Lessor to Lessee given at anytime after the date by
which such condition must be satisfied and prior to the date the same
is satisfied; provided, however, that Lessor may in its sole discretion waive in
writing any such condition or delay the date the same is required to be
satisfied.  If Lessor is entitled to terminate this Lease pursuant to this
Section 48.1.2 and timely and properly exercises such option, this Lease shall
terminate on the date of Lessee’s receipt of Lessor’s notice of termination,
Lessor shall bear Lessor’s Set-Up Costs, Lessee shall bear Lessee’s Set-Up
Costs, each party shall bear any of their other costs and fees incurred in the
negotiation and preparation of this Lease and in performing its respective
obligations hereunder through the date of such termination and neither party
shall have any further obligation to the other hereunder except for those
obligations which are intended to survive the earlier termination of this Lease
prior to the Commencement Date, if any.  Pending any such termination by Lessor
pursuant to this Section 48.1.2, each party shall perform its respective
obligations pursuant to this Lease.
 
48.1.3 Promptly upon execution and delivery of this Lease, Lessee shall use good
faith efforts to satisfy, and, in the case of the SNF Beds, cause the approved
SNF Operator to use good faith efforts to satisfy, the conditions set forth in
Sections 48.1.1(a), (b) and (f) and cooperate with Lessor in Lessor’s efforts to
satisfy the conditions in Sections 48.1.1(c) and (d) above, including: (a)
attempting to reach agreement in principle and, if such agreement in principle
with each Current Lessee and Current Manager is reached, to thereafter negotiate
for and enter into one or more definitive and binding Operations Transfer
Agreement(s); and (b) promptly and timely making application for and using
commercially reasonable efforts to diligently pursue and obtain all such
Required Governmental Approvals.  Lessor hereby agrees that it will cooperate
with Lessee and, in the case of the SNF Beds, with such approved SNF Operator,
in connection with Lessee’s and such SNF Operator’s efforts to satisfy the
conditions set forth in such Sections 48.1.1(a), (b) and (f) as reasonably
requested by Lessee (including, executing such documents and instruments as are
reasonably required in connection therewith), but without requirement that
Lessor incur any out-of-pocket costs or assume any obligations (financial or
otherwise) in connection therewith.  Lessee hereby acknowledges and agrees,
however, that there can be no assurances that the Current Lessees or Current
Manager will cooperate and/or continue to cooperate, and no such non-cooperation
or cessation of cooperation by the Current Lessees or Current Manager shall
relieve Lessee from its obligation to use and, in the case of the SNF Beds, to
cause the approved SNF Operator to use, commercially reasonable efforts to
satisfy the conditions set forth in Sections 48.1.1(a), (b) and (f) above.  From
and after the Effective Date, Lessee shall keep and, in the case of the SNF
Beds, cause the approved SNF Operator
 

 
100

--------------------------------------------------------------------------------

 

to keep, Lessor reasonably apprised of the status of Lessee’s and, in the case
of the SNF Beds, the SNF Operator’s, efforts to satisfy such conditions for the
benefit Lessor including all material communications with all applicable
governmental or quasi-governmental authorities, the status of obtaining the
Required Governmental Approvals and the status of obtaining the Operations
Transfer Agreement(s).  Lessee shall promptly deliver to Lessor copies of the
fully executed Operations Transfer Agreement(s) (if and when obtained), and
copies of all application(s) for new licenses, permits, accreditations,
authorizations and certifications (when made) and all Required Governmental
Approvals issued in connection therewith (if and when obtained).
 
48.1.4 Promptly upon execution and delivery of this Lease, Lessor shall use good
faith efforts to satisfy the conditions set forth in Sections 48.1.1(c) and (d)
including: (a) attempting to reach agreement in principle and, if such agreement
in principle with the Current Lessees is reached, to thereafter negotiate for
and enter into one or more definitive and binding Lease Termination
Agreement(s); and (b) promptly and timely seeking each Existing Facility
Mortgagee Consent from all Facility Mortgagees under an Existing Facility
Mortgage.  Lessee hereby agrees that it will and, in the case of the SNF Beds,
it will cause the approved SNF Operator to, cooperate with Lessor in connection
with the same as reasonably requested by Lessor (including, executing such
documents and instruments as are reasonably required in connection therewith),
but without requirement that Lessee and, in the case of the SNF Beds, such
approved SNF Operator assume any obligations (financial or otherwise) in
connection therewith, except as provided in Section 36.3 hereof.  Lessee hereby
acknowledges and agrees, however, that there can be no assurances that the
Current Lessees or Existing Facility Mortgagees will cooperate and/or continue
to cooperate with Lessor or that Lessor will be able to satisfy the conditions
set forth in Sections 48.1.1 (c) or (d).  From and after the Effective Date,
Lessor shall keep Lessee reasonably apprised of the status of Lessor’s efforts
to satisfy such conditions, including the status of negotiations with the
Current Lessees and all material communications with the Existing Facility
Mortgagees.  Lessor shall promptly notify Lessee if and when Lessor has obtained
(i) the executed Lease Termination Agreement(s), along with a copy of any short
form memorandum thereof or other reasonable summary of the terms thereof that
may affect Lessee, (ii) the Existing Facility Mortgagee Consent(s), along with
copies thereof, and (iii) the approval of HCP’s Board of Directors as provided
in Section 48.1.1(e) above.
 
48.2 Lessee’s Conditions to Continued Effectiveness of Lease.
 
48.2.1 Notwithstanding anything to the contrary contained in this Lease, Lessor
and Lessee acknowledge and agree that the continued effectiveness of this Lease
and Lessee’s obligations hereunder are expressly conditioned upon the
satisfaction or waiver in writing by Lessee of each of the following:
 
(a) Subject to the terms of the Access Agreement, on or before 5:00 p.m.
(California time) on October 15, 2008, Lessee shall have been satisfied with the
results of its due diligence review of the Leased Property, the Facilities and
the operations thereof, including the terms of the Existing Facility Mortgage
Loan Documents;
 

 
101

--------------------------------------------------------------------------------

 

(b) On or before 5:00 p.m. (California time) on October 31, 2008, Lessee and, in
the case of the SNF Beds, the approved SNF Operator, the applicable Current
Lessee and the Current Manager shall have entered the Operations Transfer
Agreement(s);
 
(c) On or before 5:00 p.m. (California time) on October 31, 2008, Lessor shall
have submitted evidence reasonably satisfactory to Lessee that Lessor and the
applicable Current Lessee shall have entered into the Lease Termination
Agreement(s); and
 
(d) On or before 5:00 p.m. (California time) on November 14, 2008, Lessor shall
have obtained from each Facility Mortgagee under each Existing Facility Mortgage
encumbering the Leased Property (or any potion thereof), an Existing Facility
Mortgagee Consent, and Lessor, Lessee and each Facility Mortgagee shall have
executed and delivered all documents reasonably required by such Facility
Mortgagee in connection with such Facility Mortgagee’s delivery of the Existing
Facility Mortgagee Consent.
 
48.2.2 Subject to Lessee’s obligations pursuant to Sections 48.1.3 and 48.1.4,
in the event that any condition set forth in Section 48.2.1 is not satisfied
within the time period specified therein, Lessee shall have the option to
terminate this Lease. Such option shall be exercised, if at all, with respect to
any such condition by written notice to Lessor delivered on or before the
applicable date specified therefor and specifying in reasonable detail the
particular condition(s) which has or have not been satisfied and the reasons
therefor.  If Lessee is entitled to terminate this Lease pursuant to this
Section 48.2.2 and timely and properly exercises such option, this Lease shall
terminate on the date of Lessor’s receipt of Lessee’s notice of termination,
Lessor shall bear Lessor’s Set-Up Costs, Lessee shall bear Lessee’s Set-Up
Costs, each party shall bear any of their other costs and fees incurred in the
negotiation and preparation of this Lease and in performing its respective
obligations hereunder through the date of such termination and neither party
shall have any further obligation to the other hereunder except for those
obligations which are intended to survive the earlier termination of this Lease
prior to the Commencement Date, if any.  Pending any such termination by Lessee
pursuant to this Section 48.2.2, each party shall perform its respective
obligations pursuant to this Lease.  If Lessee shall fail to give a notice of
termination in the manner and within the time period specified in this Section
48.2.2 with respect to any such condition, such condition set forth in Section
48.2.1 shall be deemed satisfied or waived by Lessee and this Lease shall
continue in full force and effect in accordance with the terms hereof.
 
48.3 Amendment to Lease
 
.  Following the Commencement Date, the parties shall execute an amendment to
this Lease in substantially the form of Exhibit E to confirm certain matters,
including the Commencement Date and the Expiration Date.  Notwithstanding the
foregoing, the failure of Lessor to prepare and/or Lessee to execute and deliver
any such amendment shall not affect the matters which would have been confirmed
thereby.
 

 
102

--------------------------------------------------------------------------------

 

ARTICLE XLIX.                                       
 
49.1 Certain Additional Representations and Warranties by Lessee
 
.  Lessee represents and warrants to Lessor as follows:
 
(a) Lessee is duly organized, validly existing and in good standing under the
laws of its state of organization/formation, is qualified to do business and in
good standing in the State and has full power, authority and legal right to
execute and deliver and to perform and observe the provisions of this Lease to
be observed and/or performed by Lessee.
 
(b) This Lease has been duly authorized, executed and delivered by Lessee, and
constitutes and will constitute the valid and binding obligations of Lessee
enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.
 
(c) Lessee is solvent, has timely and accurately filed all tax returns required
to be filed by Lessee, and is not in default in the payment of any taxes levied
or assessed against Lessee or any of its assets, or subject to any judgment,
order, decree, rule or regulation of any governmental authority which would, in
each case or in the aggregate, adversely affect Lessee’s condition, financial or
otherwise, or Lessee’s prospects or the Leased Property.
 
(d) Except for the Required Governmental Approvals to use and operate each
Facility for its Primary Intended Use, no other consent, approval or other
authorization of, or registration, declaration or filing with, any governmental
authority is required for the due execution and delivery of this Lease, or for
the performance by or the validity or enforceability of this Lease against
Lessee.
 
(e) Subject to Lessee’s receipt of the Required Governmental Approvals, the
execution and delivery of this Lease and compliance with the provisions hereof
will not result in (i) a breach or violation of (A) any Legal Requirement
applicable to Lessee now in effect; (B) the organizational or charter documents
of such party; (C) any judgment, order or decree of any governmental authority
binding upon Lessee; or (D) any agreement or instrument to which Lessee is a
counterparty or by which it is bound; or (ii) the acceleration of any obligation
of Lessee.
 
(f) Lessee is in compliance with the requirements of Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar requirements
contained in the rules and regulations of the Office of Foreign Assets Control,
Department of Treasury (“OFAC”) and in any enabling legislation or other
Executive Orders or regulations in respect thereof (the Order and such other
rules, regulations, legislation or orders collecting called the
“Orders”).  Neither Lessee nor any of its Affiliates (A) is listed on the
Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the
 

 
103

--------------------------------------------------------------------------------

 

“Lists”), (B) is a Person (as defined in the Order) who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or (C) is owned or controlled by (including without limitation by virtue of such
Person being a director or owning voting shares or interests), or acts for or on
behalf of, any person on the Lists or any other person who has been determined
by competent authority to be subject to the prohibitions contained in the
Orders.
 
 [SIGNATURE PAGE FOLLOWS]
 



 
104

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed and
attested by their respective officers thereunto duly authorized.
 
LESSOR:
HCP AUR1 CALIFORNIA A PACK, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 CALIFORNIA B PACK, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 CONNECTICUT, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 MARYLAND, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 MASSACHUSETTS, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 NEW JERSEY, LLC,

 
 
a Delaware limited liability company

 


 
 
HCP AUR1 VIRGINIA, LLC,

 
 
a Delaware limited liability company

 


 
By:
HCP Partners, LP, a Delaware limited partnership,

 
 
their member

 


 
 
By:
HCP GP Corp., a Delaware corporation,

 
 
its general partner

 
By:           /s/  Brian J. Maas                                           
 
Name:                      Brian J.
Maas                                           
 
Title:                      Senior Vice President
 


 


 
[Signatures continue on the following page]
 

 
105

--------------------------------------------------------------------------------

 

LESSEE:
EMERITUS CORPORATION,

 
 
a Washington corporation

 


 
By: /s/ Eric
Mendelsohn                                                                
 
Name:                      Eric
Mendelsohn                                                      
 
Title:                      SVP Corporate
Development                                                                
 

 
106

--------------------------------------------------------------------------------

 

